Exhibit 10.1

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

REVOLVING CREDIT, GUARANTY, AND SECURITY AGREEMENT

﻿

﻿

THE HUNTINGTON NATIONAL BANK

(AS LENDER AND AS AGENT)

﻿

AND

﻿

ROCKY BRANDS, INC.,

LEHIGH OUTFITTERS, LLC,

LIFESTYLE FOOTWEAR, INC.,

ROCKY BRANDS US, LLC,

ROCKY BRANDS INTERNATIONAL, LLC,

ROCKY OUTDOOR GEAR STORE, LLC

﻿

(AS BORROWERS)

﻿

Dated as of February 13, 2019

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

DEFINITIONS1

﻿Accounting Terms1

﻿General Terms1

﻿Uniform Commercial Code Terms36

﻿Certain Matters of Construction36

﻿ADVANCES, PAYMENTS37

﻿Revolving Advances37

﻿Procedure for Revolving Advances Borrowing38

﻿Disbursement of Advance Proceeds40

﻿Reserved41

﻿Maximum Advances41

﻿Repayment of Advances41

﻿Repayment of Excess Advances41

﻿Statement of Account41

﻿Letters of Credit42

﻿Issuance of Letters of Credit42

﻿Requirements For Issuance of Letters of Credit43

﻿Disbursements, Reimbursement43

﻿Repayment of Participation Advances44

﻿Documentation45

﻿Determination to Honor Drawing Request45

﻿Nature of Participation and Reimbursement Obligations45

﻿Indemnity47

﻿Liability for Acts and Omissions47

﻿Cash Collateral48

﻿Additional Payments49

﻿Manner of Borrowing and Payment49

﻿Mandatory Prepayments50

﻿Use of Proceeds50

﻿Defaulting Lender51

﻿Increase of the Maximum Revolving Advance Amount52

﻿Reduction of the Maximum Revolving Advance Amount53

﻿INTEREST AND FEES53

﻿Interest53

﻿Letter of Credit Fees54

﻿Facility Fee54

﻿Other Fees and Charges55

﻿Computation of Interest and Fees56

﻿Maximum Charges56

﻿Increased Costs56

﻿Basis For Determining Interest Rate Inadequate or Unfair57

﻿Capital Adequacy.57

﻿Taxes58

﻿COLLATERAL:  GENERAL TERMS60





1

--------------------------------------------------------------------------------

 

﻿Security Interest in the Collateral60

﻿Perfection of Security Interest61

﻿Disposition of Property61

﻿Preservation of Collateral62

﻿Ownership of Collateral62

﻿Defense of Agent’s and Lenders’ Interests63

﻿Books and Records63

﻿Reserved64

﻿Compliance with Laws64

﻿Inspection of Premises64

﻿Insurance64

﻿Failure to Pay Insurance65

﻿Payment of Taxes65

﻿Payment of Leasehold Obligations66

﻿Receivables66

﻿Inventory71

﻿Maintenance of Equipment71

﻿Exculpation of Liability71

﻿Environmental Matters71

﻿Financing Statements73

﻿REPRESENTATIONS AND WARRANTIES73

﻿Authority73

﻿Formation, Qualification, Equity Interests, Subsidiaries74

﻿Survival of Representations and Warranties74

﻿Tax Returns74

﻿Financial Statements75

﻿Entity Names75

﻿O.S.H.A. and Environmental Compliance75

﻿Solvency; No Litigation, Violation, Indebtedness or Default76

﻿Patents, Trademarks, Copyrights and Licenses77

﻿Licenses and Permits; Firearms77

﻿Default of Indebtedness77

﻿No Default78

﻿No Burdensome Restrictions78

﻿No Labor Disputes78

﻿Margin Regulations78

﻿Investment Company Act78

﻿Disclosure78

﻿No Claims78

﻿Conflicting Agreements78

﻿Application of Certain Laws and Regulations79

﻿Business and Property of Borrowers79

﻿Anti-Corruption Laws and Sanctions79

﻿Anti-Terrorism Laws79

﻿AFFIRMATIVE COVENANTS79

﻿Payment of Fees79





2

--------------------------------------------------------------------------------

 

﻿Conduct of Business and Maintenance of Existence and Assets80

﻿Reserved80

﻿Government Receivables80

﻿Fixed Charge Coverage Ratio80

﻿Execution of Supplemental Instruments80

﻿Payment of Indebtedness80

﻿Standards of Financial Statements81

﻿Keepwell81

﻿NEGATIVE COVENANTS81

﻿Merger, Consolidation, Acquisition and Sale of Assets81

﻿Creation of Liens82

﻿Guarantees82

﻿Investments82

﻿Loans82

﻿Reserved82

﻿Dividends82

﻿Indebtedness83

﻿Nature of Business83

﻿Transactions with Affiliates83

﻿Firearms Regulatory Licenses83

﻿Subsidiaries84

﻿Fiscal Year and Accounting Changes84

﻿Pledge of Credit84

﻿Amendment of Articles of Incorporation, By-Laws, Certificate of Formation,
Operating Agreement; Change of Name84

﻿Compliance with ERISA84

﻿Prepayment of Indebtedness84

﻿Membership/Partnership Interests85

﻿Anti-Terrorism Laws85

﻿EJ Asia Limited85

﻿CONDITIONS PRECEDENT85

﻿Conditions to Initial Advances85

﻿Conditions to Each Advance88

﻿INFORMATION AS TO BORROWERS89

﻿Disclosure of Material Matters89

﻿Schedules89

﻿Environmental Reports90

﻿Litigation90

﻿Material Occurrences90

﻿Government Receivables90

﻿Annual Financial Statements91

﻿Reserved91

﻿Monthly Financial Statements91

﻿Other Reports91

﻿Additional Information91





3

--------------------------------------------------------------------------------

 

﻿Projected Operating Budget92

﻿Variances From Operating Budget92

﻿Notice of Suits, Adverse Events92

﻿ERISA Notices and Requests92

﻿Additional Documents93

﻿Cash Reporting; Liquidity Calculation93

﻿Intellectual Property Updates93

﻿EVENTS OF DEFAULT93

﻿Nonpayment93

﻿Breach of Representation93

﻿Financial Information94

﻿Judicial Actions94

﻿Noncompliance94

﻿Judgments94

﻿Bankruptcy94

﻿Inability to Pay95

﻿Reserved95

﻿Lien Priority95

﻿Cross Default95

﻿Breach of Guaranty95

﻿Change of Control95

﻿Invalidity95

﻿Licenses95

﻿Seizures96

﻿96

﻿96

﻿LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT96

﻿Rights and Remedies96

﻿Agent’s Discretion98

﻿Setoff98

﻿ Appointment of Receiver98

﻿Rights and Remedies not Exclusive99

﻿Allocation of Payments After Event of Default99

﻿WAIVERS AND JUDICIAL PROCEEDINGS100

﻿Waiver of Notice100

﻿Delay100

﻿Jury Waiver100

﻿EFFECTIVE DATE AND TERMINATION101

﻿Term101

﻿Termination101

﻿REGARDING AGENT102

﻿Appointment102

﻿Nature of Duties102

﻿Lack of Reliance on Agent and Resignation103





4

--------------------------------------------------------------------------------

 

﻿Certain Rights of Agent103

﻿Reliance104

﻿Notice of Default104

﻿Indemnification104

﻿Agent in its Individual Capacity104

﻿Delivery of Documents104

﻿Borrowers’ Undertaking to Agent105

﻿No Reliance on Agent’s Customer Identification Program105

﻿Other Agreements105

﻿Delegation105

﻿BORROWING AGENCY105

﻿Borrowing Agency Provisions105

﻿Waiver of Subrogation106

﻿Cross Guaranty106

﻿Subordination107

﻿No Disposition107

﻿MISCELLANEOUS107

﻿Governing Law107

﻿Amendments and Waivers108

﻿Successors and Assigns; Participations; New Lenders110

﻿Application of Payments112

﻿Indemnity113

﻿Notice113

﻿Survival115

﻿Severability115

﻿Expenses115

﻿Injunctive Relief115

﻿Consequential Damages116

﻿Captions116

﻿Counterparts; Electronic Signatures116

﻿Construction116

﻿Confidentiality; Sharing Information116

﻿Publicity117

﻿Certifications From Banks and Participants; US PATRIOT Act117

﻿Language117







5

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES

﻿

Exhibits

﻿

Exhibit 1.2Borrowing Base Certificate

Exhibit 4.15(j) US Assignment

﻿

Schedules

﻿

Schedule 1.2(a) Permitted Encumbrances

Schedule 4.5 Property, Equipment, Books & Records, and Inventory Locations

Schedule 4.11Insurance

Schedule 4.15(c)Chief Executive Offices

Schedule 4.15(h)Deposit and Investment Accounts

Schedule 4.15(j)Government Contracts

Schedule 5.1Consents

Schedule 5.2(a) States of Qualification and Good Standing

Schedule 5.2(b) Equity Interests; Subsidiaries

Schedule 5.4Federal Tax Identification Number

Schedule 5.6 Prior Names

Schedule 5.7OSHA and Environmental Compliance

Schedule 5.8(d) ERISA Plans

Schedule 5.9 Intellectual Property, Source Code Escrow Agreements

Schedule 5.10 Licenses and Permits

Schedule 5.12Material Contracts

Schedule 5.14 Labor Disputes

Schedule 7.3 Guarantees

Schedule 7.8 Existing Indebtedness

 

6

--------------------------------------------------------------------------------

 

REVOLVING CREDIT, GUARANTY, AND SECURITY AGREEMENT

﻿

This Revolving Credit,  Guaranty, and Security Agreement dated as of February
13, 2019 among Rocky Brands, Inc., an Ohio corporation (“Parent”), Lehigh
Outfitters, LLC, a Delaware limited liability company (“Lehigh”),  Lifestyle
Footwear, Inc., a Delaware corporation (“Lifestyle”), Rocky Brands US, LLC, a
Delaware limited liability company (“Rocky Brands”),  Rocky Brands
International, LLC, an Ohio limited liability company (“Rocky International”),
 Rocky Outdoor Gear Store, LLC an Ohio limited liability company (“Rocky
Outdoor”) (Parent,  Lehigh,  Lifestyle,  Rocky Brands,  Rocky International,
 and Rocky Outdoor, collectively, the “Borrowers” and individually a
“Borrower”), the Lenders listed on the signature pages hereto or which hereafter
become a party hereto as lenders (collectively, the “Lenders” and individually a
“Lender”) and The Huntington National Bank (“HNB”), as agent for Lenders (HNB,
in such capacity, the “Agent”).

﻿

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers,  Lenders and Agent hereby agree as follows:

I DEFINITIONS.

1.1. Accounting Terms.  As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP;  provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as applied in preparation of the
audited financial statements of Borrowers for the fiscal year ended December 31,
2017.    

1.2. General Terms.  For purposes of this Agreement the following terms shall
have the following meanings:

“Access Agreement Locations” shall mean the premises leased by a Borrower in
Puerto Rico and listed on Schedule 4.5.  

“Account Control Notice” shall have the meaning set forth in Section 4.15(h)(i).

“Advance Rates” shall have the meaning set forth in Section 2.1(a)(y)(iii).

“Advances” shall mean and include the Revolving Advances and Letters of Credit.
 

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person,  (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above.  For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 20% or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) to direct or cause the direction of the



1

--------------------------------------------------------------------------------

 

management and policies of such Person whether by ownership of Equity Interests,
contract or otherwise.

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

 “Agreement” shall mean this Revolving Credit,  Guaranty, and Security
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Alternate Base Rate” shall mean for any day a fluctuating rate of interest per
annum equal to the highest of (a) the Federal Funds Rate plus 0.50%, (b) the
Prime Commercial Rate in effect for such day, and (c) the Eurodollar Rate for a
period of one (1) month plus 1.00%, subject to the interest rate floors set
forth therein; provided that if the Alternate Base Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement. 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Borrowers or any of their respective Subsidiaries
from time to time concerning or relating to bribery or corruption.

“Anti-Terrorism Law(s)”  shall mean those laws and sanctions relating to
terrorism or money laundering, including Executive Order No. 13224, the Patriot
Act, the Bank Secrecy Act (Public Law 91-508), the Trading with the Enemy Act
(50 U.S.C. App. Section 1 et. seq.), the International Emergency Economic Powers
Act (50 U.S.C. Section 1701 et. seq.), and the sanction regulations promulgated
pursuant thereto by the Office of Foreign Assets Control, as well as laws
relating to prevention and detection of money laundering in 18 U.S.C. Sections
1956 and 1957 (as any of the foregoing may from time to time be amended,
renewed, extended or replaced).

 “Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, territorial, federal and foreign constitutions, statutes,
rules, regulations, treaties, directives and orders of any Governmental Body,
and all orders, judgments and decrees of all courts and arbitrators.

 “Applicable Rate” for Revolving Advances and the Facility Fee shall mean,
commencing as of the Closing Date, the percentages per annum set forth in Tier 1
of the pricing table below.  Thereafter, effective as of the fifth (5th)
Business Day after receipt by Agent of a Liquidity Calculation for the fiscal
quarter ending March 31, 2019, and thereafter upon receipt of a Liquidity
Calculation for each subsequent fiscal quarter (each day of such delivery, an
“Adjustment Date”), the Applicable Rate shall be adjusted prospectively, if
necessary, to the applicable percentages per annum set forth in the pricing
table below corresponding to the Quarterly Liquidity of Borrowers during the
fiscal quarter ending immediately prior to the applicable Adjustment Date: 

﻿

﻿

﻿



2

--------------------------------------------------------------------------------

 

﻿

 

Tier

Quarterly Liquidity

Applicable Rates for Eurodollar Rate Revolving Advances

Applicable Rates for Domestic Rate Revolving Advances

 

Applicable Rates for Facility Fee

1

> $25,000,000

1.00  %

- 0.50  %

0.10 %

2

< $25,000,000 but > $17,500,000

1.25  %

- 0.50  %

0.10 %

3

< $17,500,000 but > $10,000,000

1.50  %

-  0.25  %

0.10 %

4

< $10,000,000

1.75  %

0.00  %

0.10 %

If the Borrowers shall fail to deliver a Liquidity Calculation for any fiscal
quarter on or before the fifth (5th)  Business Day of the following fiscal
quarter, each Applicable Rate shall be conclusively presumed to equal the
highest Applicable Rate specified in the pricing table set forth above until the
date of delivery of such Liquidity Calculation, at which time the rate will be
adjusted prospectively based upon the Quarterly Liquidity reflected in such
Liquidity Calculation.

No downward adjustment of any Applicable Rate shall occur if, at the time such
downward adjustment would otherwise be made, there shall exist any Event of
Default,  provided that such downward adjustment shall be made on the first
(1st) day of the month after the date on which the applicable Event of Default
shall have been waived by Agent in writing. During any period which an Event of
Default exists, the Applicable Rate(s) shall adjust to the highest Applicable
Rate(s) set forth above upon direction of the Agent or the Required Lenders.

If the Agent determines that (a) the Liquidity Calculation as of any applicable
date was inaccurate or otherwise is not consistent with Agent’s calculation of
Quarterly Liquidity, which calculation of Agent shall control in the event of
any inconsistency, and (b) Agent’s determination of the Quarterly Liquidity
would have resulted in different pricing for any period, then (y) if Agent’s
determination of the Quarterly Liquidity would have resulted in higher pricing
for such period, the Borrowers shall automatically and retroactively be
obligated to pay to the Agent, promptly upon demand by the Agent, an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period; and (z) if Agent’s determination of the Quarterly Liquidity would have
resulted in lower pricing for such period, Borrowers shall be entitled to a
credit against interest or fees accruing after the date of determination;
provided, that, if Agent’s determination of the Quarterly Liquidity would have
resulted in higher pricing for one or more periods and lower pricing for one or
more other periods, then the amount payable by the Borrowers pursuant to clause
(y) above shall be based upon the excess, if any, of the amount of interest and
fees that should have been paid for all applicable periods over the amounts of
interest and fees actually paid for such periods. 

﻿

﻿





3

--------------------------------------------------------------------------------

 

“Authority” shall have the meaning set forth in Section 4.19(d).

“Average Availability” shall mean, as of the date of determination, the sum of
Undrawn Availability, plus Qualified Cash for each day of the sixty (60) day
period ending on such date, divided by sixty (60).    

 “Bank Products Obligations” shall have the meaning set forth in the definition
of Obligations.

“Bankruptcy Code” shall mean title 11 of the United States Code as in effect
from time to time.

“BATFE” shall have the meaning specified therefor in the definition of “Firearms
Regulatory Authority”.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower or any ERISA Affiliate of any Borrower has been an
“employer” (as defined in Section 3(5) of ERISA) within the past six (6) years.

“Blocked Accounts” shall have the meaning set forth in Section 4.15(h)(i).

“Blocked Account Agreement” shall have the meaning set forth in Section
4.15(h)(i).

“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h)(i).  

“Blocked Person”  shall mean any of the following: (a) a Person that is listed
in the annex to, or is otherwise subject to the provisions of, the Executive
Order No. 13224; (b) a Person owned or controlled by, or acting for or on behalf
of, any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224; (c) a Person with which Lender is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law; (d) a Person that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order No. 13224; (e) a
Person that is named as a “specially designated national” on the most current
list published by the U.S. Treasury Department Office of Foreign Asset Control
at its official website or any replacement website or other replacement official
publication of such list; or (f) a Person who is affiliated or associated with a
Person listed above.

“Board of Directors” shall mean the board of directors (or comparable managers)
of Parent or any committee thereof duly authorized to act on behalf of the board
of directors (or comparable managers).

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons, and any Person that shall join this Agreement as a Borrower hereunder.

“Borrowers’ Account” shall have the meaning set forth in Section 2.8.





4

--------------------------------------------------------------------------------

 

“Borrowing Agent” shall mean Parent.

“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 duly executed by the Chief Executive Officer, Chief Financial
Officer or Controller of the Borrowing Agent and delivered to the Agent,
appropriately completed, by which such officer shall certify to Agent the
Formula Amount and calculation thereof as of the date of such certificate.

“Business Day” shall mean any day other than a Saturday, a Sunday, or other day
on which Agent and each Lender is authorized or required to be closed; and if
the applicable Business Day relates to any Loan accruing interest based on the
Eurodollar Rate, such day must also be a day for trading by and between banks in
US dollar deposits in the London interbank market.

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures.

“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP;  provided that any
obligations of the Parent and its subsidiaries, either existing on the Closing
Date or created prior to any recharacterization described below (a) that were
not included on the consolidated balance sheet of the Parent or such Subsidiary
as capital lease obligations and (b) that are subsequently recharacterized as
capital lease obligations or indebtedness due to a change in accounting
treatment or otherwise, shall for all purposes under this Agreement (including,
without limitation, the calculation of net income and EBITDA) not be treated as
capital leases, Capitalized Lease Obligations or Indebtedness.

“Cash Dominion Period” shall mean any period commencing upon the occurrence of a
Triggering Event and ending upon the occurrence of a related Satisfaction Event.
 

“Cash Equivalents” shall mean (a) marketable direct obligations issued or
unconditionally guaranteed by the government of the United States or issued by
any agency thereof and backed by the full faith and credit of the United States,
as the case may be, in each case maturing within 1 year from the date of
acquisition thereof, (b) marketable direct obligations issued by any state of
the United States or any political subdivision of any such state or any public
instrumentality thereof maturing within 1 year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either Standard & Poor’s Rating Group (“S&P”) or Moody’s
Investors Service, Inc. (“Moody’s”), (c) commercial paper maturing no more than
270 days from the date of creation thereof and, at the time of acquisition,
having a rating of at least A-1 from S&P or at least P-1 from Moody’s,  (d)
certificates of deposit or bankers’ acceptances maturing within 1 year from the
date of acquisition thereof issued by any bank organized under the laws of the
United States or any state thereof, having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) demand deposit
accounts maintained with any bank organized under the laws of the United States
or any state thereof so long as the amount maintained with any individual bank
is less than or equal to the maximum amount insured by the Federal Deposit
Insurance Corporation and (f) Investments in money market funds substantially
all of whose assets are invested in the types of assets described in clauses (a)
through (e) above.





5

--------------------------------------------------------------------------------

 

“CCR” shall have the meaning set forth in Section 4.15(j)(iv).

“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

“CFTC” shall mean the Commodity Futures Trading Commission.

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law;  (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body;  provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of Applicable Law) and (y) all
requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law), in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law regardless of the date enacted, adopted, issued, promulgated or implemented.

 “Change of Control” shall mean (a) other than between or among Borrowers, any
merger or consolidation of or with any Borrower or sale of all or substantially
all of the property or assets of any Borrower, or (b) that any Person, together
with its Affiliates, acquires Equity Interests in Parent in one or more
transactions such that they collectively own or control, directly or indirectly,
greater than or equal to 50% of the Equity Interests of Parent, or (c) that
Parent ceases to own, directly or indirectly, and control 100% of the
outstanding Equity Interests of (i) each of the other Borrowers and (ii) each of
its Subsidiaries,  provided that, with respect to any Foreign Subsidiary, a
Change of Control shall not occur so long as Parent owns the greater of either
95% of the outstanding Equity Interests of such Foreign Subsidiary, or the
largest percentage of such Equity Interests which may be owned by Parent under
the laws of the jurisdiction in which such Foreign Subsidiary is organized.

 “Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, Liens,  claims and charges of any kind whatsoever, together with
any interest and any penalties, additions to tax or additional amounts, imposed
by any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, or any Borrower, Guarantor, or any of their respective Subsidiaries.

“Claims” shall have the meaning set forth in Section 16.21.





6

--------------------------------------------------------------------------------

 

“Closing Date” shall mean the date of this Agreement.

 “Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

“Collateral” shall mean and include, as to any Borrower or Guarantor:

(a) all Receivables other than Excluded Receivables;

(b) all Equipment;

(c) all General Intangibles;

(d) all Inventory;

(e) all Investment Property;

(f) [reserved];

(g) all Subsidiary Stock;

(h) [reserved];

(i) all of each Borrower’s and Guarantor’s right, title and interest in and to,
whether now owned or hereafter acquired and wherever located, (i) its respective
goods and other property including, but not limited to, all merchandise returned
or rejected by Customers, relating to or securing any of the Receivables;  (ii)
all of each Borrower’s and Guarantor’s rights as a consignor, a consignee, an
unpaid vendor, mechanic, artisan, or other lienor, including stoppage in
transit, setoff, detinue, replevin, reclamation and repurchase; (iii) all
additional amounts due to any Borrower or Guarantor from any Customer relating
to the Receivables;  (iv) other property, including warranty claims, relating to
any goods securing the Obligations; (v) all of each Borrower’s and Guarantor’s
contract rights, rights of payment which have been earned under a contract
right, instruments (including promissory notes), documents, documents of title,
chattel paper (including electronic chattel paper), warehouse receipts, deposit
accounts, accounts, letters of credit and money; (vi) all commercial tort claims
in excess of $100,000 (whether now existing or hereafter arising); (vii) if and
when obtained by any Borrower or Guarantor, all real and personal property of
third parties in which either has been granted a lien or security interest as
security for the payment or enforcement of Receivables;  (viii) all letter of
credit rights (whether or not the respective letter of credit is evidenced by a
writing); (ix) all supporting obligations; and (x) any other goods or personal
property now owned or hereafter acquired in which any Borrower or Guarantor has
expressly granted a security interest or may in the future grant a security
interest to Agent hereunder, or in any amendment or supplement hereto or
thereto, or under any other agreement between Agent and any Borrower or
Guarantor;

(j) all of each Borrower’s and Guarantor’s ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by any Borrower or Guarantor or in which it has an interest
other than as licensee),



7

--------------------------------------------------------------------------------

 

computer programs, tapes, disks and documents relating to (a),  (b),  (c),  (d),
 (e),  (g), or (i) of this Paragraph; and

(k) all proceeds and products of (a),  (b),  (c),  (d),  (e),  (g), (i) and (j)
in whatever form, including, but not limited to:  cash, deposit accounts
(whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.

Notwithstanding anything contained in this Agreement or any Other Document to
the contrary, the term “Collateral” shall not include the following
(collectively, the “Excluded Property”):

(i)any Borrower’s or Guarantor’s rights or interests in or under any license,
contract or agreement to the extent, but only to the extent that such a grant
would, under the terms of such license, contract or agreement, constitute or
result in (A)  the abandonment, invalidation or unenforceability of any material
right, title or interest of such Borrower or Guarantor therein, or (B)  a
breach, termination, or a default under such license, contract or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other Applicable
Law (including any bankruptcy or insolvency laws) or principles of equity),
provided that  (x) immediately upon either (A) an Event of Default pursuant to
Section 10.7 or (B) the ineffectiveness, lapse or termination of any such term,
the Collateral shall include, and such Borrower or Guarantor shall be deemed to
have granted a security interest as of the Closing Date in, all such rights and
interests as if such term had never been in effect, and (y) to the extent that
any such lease, license, contract or agreement would otherwise constitute
Collateral (but for the provisions of this paragraph), all receivables from each
Borrower’s or Guarantor’s performance under such license, contract or agreement
and all proceeds resulting from the sale or disposition by each Borrower or
Guarantor of any rights of each Borrower or Guarantor under such license,
contract or agreement shall constitute Collateral,

(ii)Investment Property constituting Equity Interests of any Foreign Subsidiary
of any Borrower or Guarantor;  provided that the Agent shall have a Lien upon
65% of the Equity Interests of each such Foreign Subsidiary,  

(iii)Equipment owned by Lifestyle Footwear, Inc. and located in Puerto Rico;

(iv)any Real Property; 

(v)depository accounts and investment accounts maintained solely for one or more
of the following: payroll, medical expenses and payments, pension and deferred
compensation benefits, withholding taxes, social security taxes, sales taxes, or
other similar accounts otherwise held exclusively for
the benefit of third parties, other than the Borrowers and Guarantors;



8

--------------------------------------------------------------------------------

 

(vi) until such time as the Borrowers have so requested and the Agent has agreed
to include Intellectual Property in the Formula Amount, Intellectual Property of
each Borrower and Guarantor; and

(vii)any property, other than Eligible In-Transit Finished Goods Inventory,
 that is located outside the United States of America or Puerto Rico.

 “Collateral Access Agreement” shall mean an agreement in form and substance
satisfactory to the Agent in its Permitted Discretion which is executed in favor
of Agent by (a) a  Person who owns or occupies premises at which any Collateral
may be located from time to time and by which such Person shall waive or
subordinate lien rights and authorize Agent from time to time to enter upon the
premises to access, inspect or remove the Collateral from such premises or to
use such premises to store or dispose of such Collateral, or (b) a  Person who
has possession, custody or control of Collateral and by which such Person shall
waive lien rights and agree to grant Agent access to the Collateral upon request
and to follow the instructions of Agent with respect to the disposition of such
Collateral.

“Collection Accounts” shall have the meaning set forth in Section 4.15(h)(i).

“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof as same may be adjusted upon any
assignment by a Lender pursuant to Section 16.3(c) or (d).

“Commitment Transfer Supplement” shall mean a commitment transfer supplement
document properly completed and in form and substance satisfactory to Agent in
its Permitted Discretion by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lenders to make Advances under this Agreement.

 “Compliance Certificate” shall mean a compliance certificate to be signed by
the Chief Financial Officer or Controller of Borrowing Agent, which shall state
that, based on an examination sufficient to permit such officer to make an
informed statement, no Default or Event of Default exists, or if such is not the
case, specifying such Default or Event of Default, its nature, when it occurred,
whether it is continuing and the steps being taken by Borrowers with respect to
such default and, such certificate shall have appended thereto a calculation of
the Fixed Charge Coverage Ratio for the periods required by Sections 7.7, if
applicable, 9.7 and 9.9.

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents,  including any Consents required under all applicable federal, state
or other Applicable Law.

“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.

“Contract Rate” shall have the meaning set forth in Section 3.1(b).





9

--------------------------------------------------------------------------------

 

 “Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.

“Customs” shall have the meaning set forth in Section 2.11(b).

"Deemed Credit Request" shall have the meaning set forth in Section 2.2(b).

 “Default” shall mean an event, circumstance, default, or condition which, with
the giving of notice or passage of time or both, would constitute an Event of
Default.

“Default Rate” shall have the meaning set forth in Section 3.1(c).

“Defaulting Lender” shall have the meaning set forth in Section 2.24(a).

“Designated Lender” shall have the meaning set forth in Section 16.2(c).

 “Dollar” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.

"Domestic Subsidiary" shall mean any direct or indirect Subsidiary of a Person
that is organized under the laws of any state of the United States or the
District of Columbia (other than an indirect Subsidiary of a Person which is a
direct or indirect Subsidiary of another Subsidiary which is not organized under
such laws)

“Drawing Date” shall have the meaning set forth in Section 2.12(b).

“Earnings Before Interest and Taxes” shall mean for any period, for Parent and
its Subsidiaries on a consolidated basis, the sum of (i) net income (or loss)
for such period (excluding extraordinary gains and losses), plus (ii) all
interest expense for such period, plus (iii) all charges against income for such
period for federal, state and local taxes.

“EBITDA”  shall mean for any period the sum of (i) Earnings Before Interest and
Taxes for such period, plus (ii) depreciation expenses for such period, plus
(iii) amortization expenses for such period, plus (iv) one-time charges for
severance and termination related charges and expenses in an amount not to
exceed $1,000,000 for such period; plus (v) any fees or expenses incurred or
paid by either the Borrower or any of its Subsidiaries or Affiliates in
connection with the Borrowers’ entry into this Agreement and the Other
Documents, (including, any fees or expenses incurred or paid by any Borrower or
any Subsidiaries),  appraisals or due diligence with respect to



10

--------------------------------------------------------------------------------

 

the Agreement and the Other Documents or any deliverables to be provided or
actions to be taken on a post-closing basis for such period.

“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 “Eligible Finished Goods Inventory” shall mean and include finished goods
Inventory, with respect to each Borrower, valued at the lower of cost or market,
determined on a first-in-first-out basis, which is not, in Agent’s Permitted
Discretion, obsolete, slow moving or unmerchantable and which Agent, in its
Permitted Discretion, shall not deem ineligible Inventory, based on such
considerations as Agent may from time to time deem appropriate.  In addition,
Inventory shall not be Eligible Finished Goods Inventory if it (a) is not
subject to a perfected, first priority security interest in favor of Agent and
no other Lien (other than Permitted Encumbrances), (b)  does not conform to all
standards imposed by any Governmental Body which has regulatory authority over
such goods or the use or sale thereof, (c)  constitutes Consigned Inventory,
 (d)  is the subject of an Intellectual Property Claim;  (e)  commencing on the
date that is thirty (30) days (or such later date as Agent shall determine in
its sole discretion) after the Closing Date, is subject to a License Agreement
or other agreement that in any material respect limits, conditions or restricts
any Borrower’s or Agent’s right to sell or otherwise dispose of such Inventory,
unless Agent is a party to a Licensor/Agent Agreement with the Licensor under
such License Agreement;  (f)  is situated at a location not listed on Schedule
4.5 as of the Closing Date or is situated at an Access Agreement Location and no
Collateral Access Agreement is in effect in favor of Agent unless a rent reserve
has been established by Agent with respect thereto, (g)  unless it is Eligible
In-Transit Finished Goods Inventory, it is located outside the continental
United States or Puerto Rico, or at a location that is not listed on Schedule
4.5, provided that, finished goods Inventory located in Puerto Rico may only
constitute Eligible Finished Goods Inventory to the extent that the total amount
of Eligible Raw Materials Inventory located in Puerto Rico and Eligible Finished
Goods Inventory located in Puerto Rico included in the Formula Amount (after
application of the Finished Goods Inventory Advance Rate) would not exceed
$2,000,000 at any time.  Eligible Finished Goods Inventory shall not include
Inventory being acquired pursuant to a trade Letter of Credit (other than any
trade Letter of Credit issued hereunder) to the extent such trade Letter of
Credit remains outstanding.

“Eligible Government Receivable” shall have the meaning provided in the
definition of “Eligible Receivables”.

“Eligible Intellectual Property” shall mean, at any time, Intellectual Property
of Borrowers that Agent determines in its Permitted Discretion is eligible as
the basis for the extension of Advances after the Parent has requested in
writing Intellectual Property to be included in the Formula Amount.  Without
limiting Agent’s discretion provided herein, Eligible Intellectual Property
shall not include any Intellectual Property (a) which is not subject to a first
priority perfected Lien in favor of Agent or is subject to any Lien other than a
Permitted Encumbrance;  (b) with respect to which any covenant, representation,
or warranty contained in this Agreement has



11

--------------------------------------------------------------------------------

 

been breached or is not true in any material respect (or, with respect to any
covenant, representation or warranty which is subject to any materiality
qualifier, has been breached or is not true in any respect); (c) in which any
Person other than a Borrower shall have any direct or indirect ownership,
interest or title to such Intellectual Property; or (d) which the Agent
otherwise determines in its Permitted Discretion is unacceptable. 

“Eligible In-Transit Finished Goods Inventory” shall include Inventory:  (a)
which title has passed to a Borrower, (b) which is insured to the full value
thereof with Agent as lender loss payee under the applicable insurance policy
and evidence of such insurance has been provided to Agent,  (c) which is
in-transit with a carrier to a facility listed on Schedule 4.5, (d) which would
otherwise be Eligible Finished Goods Inventory except for its location, (e) for
which Agent or the customs broker or other representative shall have in its
possession a true and correct copy of the bill of lading and other shipping
documents for such inventory,  (f) which (i) if the applicable bill of lading is
non-negotiable and the Inventory is in transit within the United States, a duly
executed Collateral Access Agreement from the applicable customs broker for such
Inventory, or all related unpaid freight charges and customs duties related to
the shipment thereof shall be reserved for, or (ii) if the applicable bill of
lading is negotiable, confirmation that the bill is issued in the name of a
Borrower and consigned to the order of the Agent or an agent thereof, and an
acceptable agreement has been executed with a Borrower’s customs broker, in
which the customs broker or other representative agrees that it is holding
possession of the negotiable bill as agent for the Agent and will grant the
Agent access to the Inventory,  (g)  for which the carrier is not an Affiliate
of the applicable vendor or supplier of the Inventory, and (h)  the customs
broker is not an Affiliate of a Borrower; provided however that, in each case,
all related unpaid freight charges and customs duties related to such shipment
shall be reserved for unless a lien waiver among the applicable Borrower, the
applicable customs broker, freight carrier, shipping company or shipping agent,
as the case may be, and Agent has been executed and delivered to the Agent, in
each case in form and substance satisfactory to the Agent in its Permitted
Discretion.

“Eligible Inventory” shall mean collectively Eligible Finished Goods Inventory,
 Eligible Raw Material Inventory, and Eligible In-Transit Finished Goods
Inventory.

“Eligible Raw Materials Inventory” shall mean and include raw materials
Inventory with respect to each Borrower, valued at the lower of cost or market
value, determined on a first-in-first-out basis, which is not, in Agent’s
Permitted Discretion, obsolete, slow moving or unmerchantable and which Agent,
in its Permitted Discretion, shall not deem ineligible Inventory, based on such
considerations as Agent may from time to time deem appropriate including whether
the Inventory is subject to a perfected, first priority security interest in
favor of Agent and no other Lien (other than a Permitted Encumbrance).  In
addition, Inventory shall not be Eligible Raw Materials Inventory if it (a) does
not conform to all standards imposed by any Governmental Body which has
regulatory authority over such goods or the use or sale thereof, (b) constitutes
Consigned Inventory,  (c) is the subject of an Intellectual Property Claim;  (d)
commencing on the date that is thirty (30) days (or such later date as Agent
shall determine in its sole discretion) after the Closing Date, is subject to a
License Agreement or other agreement that in any material respect limits,
conditions or restricts any Borrower’s or Agent’s right to sell or otherwise
dispose of such Inventory, unless Agent is a party to a Licensor/Agent Agreement
with the Licensor under such License Agreement;  (e) is situated at a location
not listed on Schedule 4.5 as of the Closing Date, or is situated at an Access
Agreement Location and no Collateral Access Agreement is in effect in



12

--------------------------------------------------------------------------------

 

favor of Agent unless a rent reserve has been established by Agent with respect
thereto, (f) is located outside the continental United States or Puerto Rico, or
at a location that is not listed on Schedule 4.5, provided that, raw material
Inventory located in Puerto Rico may only constitute Eligible Raw Material
Inventory to the extent that the total amount of Eligible Raw Materials
Inventory located in Puerto Rico and Eligible Finished Goods Inventory located
in Puerto Rico included in the Formula Amount (after application of the Raw
Materials Inventory Advance Rate) would not exceed $2,000,000 at any time. 
Eligible Raw Materials Inventory shall not include Inventory being acquired
pursuant to a trade Letter of Credit to the extent such trade Letter of Credit
remains outstanding.

“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower arising in the Ordinary Course of Business and
which Agent, in its Permitted Discretion, shall deem to be an Eligible
Receivable, based on such considerations as Agent may from time to time deem
appropriate.  A Receivable shall not be deemed eligible unless such Receivable
is subject to Agent’s first priority perfected security interest and no other
Lien (other than Permitted Encumbrances), and is evidenced by an invoice or
other documentary evidence reasonably satisfactory to Agent.  In addition, no
Receivable shall be an Eligible Receivable if:

(a) it arises out of a sale made by any Borrower to an Affiliate of any Borrower
or to a Person controlled by an Affiliate of any Borrower;

(b) for Receivables with payment terms of thirty (30) days or less, it is due or
unpaid more than the sooner of sixty (60) days after the original due date or
ninety (90) days after the original invoice date;

(c) for Receivables with payment terms of greater than thirty (30) days but not
in excess of sixty (60) days, it is due or unpaid more than the sooner of sixty
(60) days after the original due date or one hundred twenty (120) days after the
original invoice date;

(d) for Receivables with payment terms of greater than sixty (60) days, it is
due or unpaid more than the sooner of thirty (30) days after the original due
date or one hundred eighty (180) days after the original invoice date; provided
that, the aggregate amount of Receivables between one hundred fifty (150) and
one hundred eighty (180) days past the original invoice date that are uninsured
or are insured by credit insurance that is not satisfactory to Agent in its
Permitted Discretion shall not exceed five percent (5%) of the amount of
Eligible Receivables; 

(e) fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Receivables hereunder;

(f) any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached in any material respect;

(g) the Customer shall (i) apply for, suffer, or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or call a meeting of its
creditors, (ii) admit in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business, (iii)
make a general assignment for the benefit of creditors, (iv) commence a
voluntary



13

--------------------------------------------------------------------------------

 

case under any state or federal or foreign bankruptcy laws (as now or hereafter
in effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief or
reorganization of debtors, (vii) acquiesce to, or fail to have dismissed, any
petition which is filed against it in any involuntary case under such bankruptcy
laws, or (viii) take any action for the purpose of effecting any of the
foregoing;

(h) the sale is to a Customer outside the continental United States of America
or Canada, unless the sale is on letter of credit, guaranty or acceptance terms,
in each case acceptable to Agent in its Permitted Discretion;

(i) the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

(j) Agent believes, in its Permitted Discretion, that collection of such
Receivable is insecure or that such Receivable may not be paid by reason of the
Customer’s financial inability to pay;

(k) the Customer is the United States, any state, territory, or any department,
agency or instrumentality of any of them, provided that such a Receivable may be
an Eligible Receivable if (a) such Receivable would otherwise qualify as an
Eligible Receivable,  (b) such Receivable has payment terms of thirty (30) days
or less, and (c) the applicable Borrower complies with Section 4.15(j) with
respect to such Receivable (each an “Eligible Government Receivable”);

(l) the Receivable is an Eligible Government Receivable and would cause the
total amount of Eligible Government Receivables in the Formula Amount (after
application of the Receivables Advance Rate) to exceed 5.00% of the Maximum
Revolving Advance Amount at any time, but only to the extent of such excess;

(m) the Customer is the government of Canada, any province, territory, or any
department, agency or instrumentality of any of them;

(n) the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable Borrower and accepted by the Customer or the
Receivable otherwise does not represent a final sale;

(o) the Receivable would cause the total amount of Eligible Receivables due from
a specific Customer to constitute more than ten percent (10%) of all Eligible
Receivables of Borrowers, but only to the extent of such excess;

(p) the Receivable is subject to any offset, deduction, defense, dispute, or
counterclaim, the Customer is also a creditor or supplier of a Borrower or the
Receivable is contingent in any respect or for any reason, but only to the
extent of any such offset, deduction, defense, or other dispute;

(q) the applicable Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course of



14

--------------------------------------------------------------------------------

 

Business for prompt payment, all of which discounts or allowances are reflected
in the calculation of the face value of each respective invoice related thereto;

(r) any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed;

(s) such Receivable is not payable to a Borrower;

(t) such Receivable is not otherwise satisfactory to Agent as determined by
Agent in its Permitted Discretion;  or

(u) such Receivable is an Excluded Receivable.

“Eligibility Date” shall mean, with respect to each Borrower and Guarantor and
each Swap, the date on which this Agreement or any Other Document becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the Effective Date of such Swap if this Agreement or any Other
Document is then in effect with respect to such Borrower or Guarantor, and
otherwise it shall be the Effective Date of this Agreement and/or such Other
Document(s) to which such Borrower or Guarantor is a party).

“Environmental Complaint” shall have the meaning set forth in Section 4.19(d).

“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.

“Equipment” shall mean and include as to each Borrower all of such Borrower’s
goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, motor vehicles,
fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.

“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

“Eurodollar Rate” shall mean the rate obtained by dividing: (a) the actual or
estimated per annum rate, or the arithmetic mean of the per annum rates, of
interest for deposits in U.S. Dollars in the London interbank market for the
related Interest Period, as determined by Agent in its discretion based upon
reference to information which appears on page LIBOR01, captioned ICE



15

--------------------------------------------------------------------------------

 

Benchmark Administration Interest Settlement Rates, of the Reuters America
Network, a service of Reuters America Inc. (or such other page that may replace
that page on that service for the purpose of displaying London interbank offered
rates; or, if such service ceases to be available or ceases to be used by Agent,
such other reasonably comparable money rate service as Agent may select) or upon
information obtained from any other reasonable procedure, as of two Business
Days prior to the first day of a Interest Period; by (b) an amount equal to one
minus the stated maximum  rate (expressed as a decimal), if any, of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) that is specified on the first day of
each Interest Period by the Board of Governors of the Federal Reserve System (or
any successor agency thereto) for determining the maximum reserve requirement
with respect to eurocurrency funding (currently referred to as "Eurocurrency
liabilities" in Regulation D of such Board) maintained by a member bank of such
System, or any other regulations of any governmental authority having
jurisdiction with respect thereto as conclusively determined by Agent.  Subject
to any maximum or minimum interest rate limitation specified herein or by
applicable law, any variable rate of interest on the obligation evidenced hereby
shall change automatically, without notice to the Borrowing Agent, on the first
day of each Interest Period.  The interest rate change will not occur more often
than each month.  If the Eurodollar Rate becomes unavailable, Agent may
designate, in consultation with the Borrowing Agent, a substitute index after
notifying the Borrowing Agent; provided that the final determination shall be
made solely by Agent in its Permitted Discretion.  If the Eurodollar Rate is
determined to be less than zero, such index shall be deemed to be zero for the
purposes of this Agreement.    Agent shall give prompt notice to the Borrowing
Agent of the Eurodollar Rate as determined or adjusted in accordance herewith,
which determination shall be conclusive absent manifest error.

“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.

“Event of Default” shall have the meaning set forth in Article X.

“Exchange Act” shall have the mean the Securities Exchange Act of 1934, as
amended.

“Excluded Hedge Liability or Liabilities” shall mean, with respect to each
Borrower and Guarantor, each of its Swap Obligations if, and only to the extent
that, all or any portion of this Agreement or any Other Document that relates to
such Swap Obligation is or becomes illegal under the CEA, or any rule,
regulation or order of the CFTC, solely by virtue of such Borrower’s and/or
Guarantor’s failure to qualify as an Eligible Contract Participant on the
Eligibility Date for the applicable Swap.  Notwithstanding anything to the
contrary contained in the foregoing or in any other provision of this Agreement
or any Other Document, the foregoing is subject to the following provisos: (a)
if a Swap Obligation arises under a master agreement governing more than one
Swap, this definition shall apply only to the portion of such Swap Obligation
that is attributable to Swaps for which such guaranty or security interest is or
becomes illegal under the CEA, or any rule, regulations or order of the CFTC,
solely as a result of the failure by such Borrower or Guarantor for any reason
to qualify as an Eligible Contract Participant on the Eligibility Date for such
Swap;  (b) if a guarantee of a Swap Obligation would cause such obligation to be
an Excluded Hedge Liability but the grant of a security interest would not cause
such obligation to be an Excluded Hedge Liability, such Swap Obligation shall
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest; and (c) if there



16

--------------------------------------------------------------------------------

 

is more than one Borrower or Guarantor executing this Agreement or the Other
Documents and a Swap Obligation would be an Excluded Hedge Liability with
respect to one or more of such Persons, but not all of them, the definition of
Excluded Hedge Liability or Liabilities with respect to each such Person shall
only be deemed applicable to (i) the particular Swap Obligations that constitute
Excluded Hedge Liabilities with respect to such Person, and (ii) the particular
Person with respect to which such Swap Obligations constitute Excluded Hedge
Liabilities.

“Excluded Property” shall have the meaning set forth in the definition of
Collateral.

“Excluded Receivables” shall mean any Receivable owing by a Customer that is a
Sanctioned Person or that arises out of a transaction or activity that would
violate any Anti-Terrorism Laws.  

“Excluded Taxes” shall mean, with respect to the Agent, any Lender,
 Participant,  Issuer or any other recipient of any payment to be made by or on
account of any Obligations, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender,  Participant, or Issuer, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which a Borrower is located, (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office), acquires an interest in any Advance or commitment for an
Advance, or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.10(e), except to
the extent that such Foreign Lender or Participant (or its assignor or seller of
a participation, if any) was entitled, at the time of designation of a new
lending office (or assignment or sale of a participation), to receive additional
amounts from a Borrower with respect to such withholding tax pursuant to Section
3.10(a),  (d) any Taxes imposed on any “withholding payment” payable to such
recipient as a result of the failure of such recipient to satisfy the
requirements set forth in the FATCA after December 31, 2012; and (e) Other
Connection Taxes. 

“Facility Fee” shall have the meaning set forth in Section 3.3.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.    

“Federal Firearms License” shall mean licenses issued pursuant to the Gun
Control Act of 1968 and regulations issued thereunder. 

“Federal Funds Rate”  shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest one hundredth of one percent (1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided,  however, that: (a) if
the day for



17

--------------------------------------------------------------------------------

 

which such rate is to be determined is not a Business Day, the Federal Funds
Rate for such day shall be such a rate on such transactions on the immediately
preceding Business Day as so published on the next succeeding Business Day and
(b) if such rate is not so published for any Business Day, the Federal Funds
Rate for such Business Day shall be the average of quotations for such day on
such transactions received by HNB from three federal funds brokers of recognized
standing selected by Agent.

“Federal Assignment of Claims Act” shall mean the Assignment of Claims Act of
1940, as amended, 31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section
15 et seq., as the same now exists or may from time to time hereafter be
amended, modified, recodified, or supplemented, together with all rules,
regulations, and interpretations thereunder or related thereto.

 “Finished Goods Inventory Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(ii).

“Firearms Regulatory Authority” means the Bureau of Alcohol, Tobacco, Firearms
and Explosives (the "BATFE"), and any other federal, state or local government
or any agency or instrumentality thereof that exercises executive, legislative,
regulatory or administrative authority over the businesses conducted by
Borrowers relating to the sale, purchase or handling of firearms and ammunition.

“Firearms Regulatory Laws” means all Laws pursuant to which any Firearms
Regulatory Authority possesses regulatory, licensing, permit or other
administrative authority over the businesses conducted by Borrowers, including
but not limited to, The Gun Control Act of 1968, administered by the BATFE.

“Firearms Regulatory Licenses” shall have the meaning set forth in Section 5.10.

“Fixed Charge Coverage Ratio” shall mean and include for any fiscal period, for
Parent and its Subsidiaries on a consolidated basis, the ratio of (a) EBITDA,
 plus non-cash charges against net income other than write-downs of Eligible
Accounts and Eligible Inventory,  minus Unfinanced Capital Expenditures made,
minus expenses for income or franchise taxes included as an expense in the
determination of net income (other than any provision for deferred taxes), minus
payment of deferred taxes relating to income and franchise taxes accrued in any
prior period, to (b) Senior Debt Payments made, plus dividends or redemptions
paid by Parent,  plus aggregate payments made on account of pension-related
obligations to the extent not deducted as an expense in the determination of
EBITDA during such fiscal period, all for the same fiscal period.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction. 

“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not a Domestic Subsidiary.  

“Formula Amount” shall have the meaning set forth in Section 2.1(a)(y).





18

--------------------------------------------------------------------------------

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

 “General Intangibles” shall mean and include as to each Borrower all of such
Borrower’s general intangibles or intangibles, whether now owned or hereafter
acquired,  including all payment intangibles, all choses in action, causes of
action, corporate or other business records, equipment formulations,
manufacturing procedures, quality control procedures, goodwill, design rights,
software, computer information, source codes, codes, records and updates,
registrations, licenses, franchises, customer lists, tax refunds, tax refund
claims, computer programs, all claims under guaranties, security interests or
other security held by or granted to such Borrower to secure payment of any of
the Receivables by a Customer (other than to the extent covered by Receivables)
all rights of indemnification and all other intangible property of every kind
and nature (other than Receivables, trademark applications, trade names and
trademarks).  Notwithstanding anything herein to the contrary, the term “General
Intangibles” shall not include any Excluded Property.

“Governmental Acts” shall have the meaning set forth in Section 2.17.

“Governmental Body” shall mean any nation or government, any state, or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.

“Guarantor” shall mean any Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations and “Guarantors” means
collectively all such Persons.   As of the Closing Date, there are no
Guarantors.

“Guarantor Security Agreement” shall mean any Security Agreement executed by any
Guarantor in favor of Agent securing the Guaranty of such Guarantor,  in form
and substance satisfactory to Agent and such Guarantor. 

“Guaranty” shall mean any guaranty of the obligations of Borrowers executed by a
Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders,  in form and substance satisfactory to Agent and such Guarantor.

“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d).

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et  seq.), RCRA, or any other applicable Environmental Law
and in the regulations adopted pursuant thereto.

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA,  RCRA or applicable state law, and any other applicable Federal and
state laws now in force or hereafter enacted relating to hazardous waste
disposal.

“Hedge Agreement” shall mean any and all transactions, agreements, or documents
now existing or hereafter entered into by any Borrower that provides for an
interest rate, credit,



19

--------------------------------------------------------------------------------

 

commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging Borrowers’ exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.

“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Hedge”.

“In-Transit Inventory Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(iv).

 “Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise,
customer deposits, trade payables and other accrued expenses and liabilities
incurred in the Ordinary Course of Business (not constituting Indebtedness for
borrowed money)) and in any event, without limitation by reason of enumeration,
shall include all indebtedness, debt and other similar monetary obligations of
such Person whether direct or guaranteed, and all premiums, if any, due at the
required prepayment dates of such indebtedness, and  all indebtedness secured by
a Lien on assets owned by such Person, whether or not such indebtedness actually
shall have been created, assumed or incurred by such Person.  Any indebtedness
of such Person resulting from the acquisition by such Person of any assets
subject to any Lien shall be deemed, for the purposes hereof, to be the
equivalent of the creation, assumption and incurring of the indebtedness secured
thereby, whether or not actually so created, assumed or incurred.

“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any of the Obligations.

“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other national,
state or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, or proceedings seeking reorganization, arrangement, liquidation, or
other similar relief.

“Intellectual Property” shall mean all present and future property constituting
under any Applicable Law a patent, patent application, copyright, copyright
application, trademark, trademark application, service mark, trade name, mask
work, trade secret or license or other right to use any of the foregoing.

“Intellectual Property Claim” shall mean the assertion by any Person of a claim
that the ownership, use, marketing, sale or distribution of any Inventory or
Intellectual Property violates any ownership of or right to use any Intellectual
Property of such Person which results in a cease and desist order with respect
to such Inventory or Intellectual Property or the practical equivalent of such
an order.





20

--------------------------------------------------------------------------------

 

“Intercompany Obligations” shall have the meaning set forth in Section 15.4.

“Interest Period” shall mean means one (1), two (2), three (3) or six (6)
month(s), provided that: if any Interest Period would otherwise expire on a day
which is not a Business Day, the Interest Period shall be extended to the next
succeeding Business Day (provided, however, that if such next succeeding
Business Day occurs in the following calendar month, then the Interest Period
shall expire on the immediately preceding Business Day).

 “Inventory” shall mean and include as to each Borrower all of such Borrower’s
now owned or hereafter acquired goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Borrower’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
documents of title or other documents representing them.

 “Investment Property” shall mean and include as to each Borrower, all of such
Borrower’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts.

“Issuer” shall mean any Person who issues a Letter of Credit and/or accepts a
draft pursuant to the terms hereof.

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.

“Lender-Provided Hedge” shall mean a Hedge Agreement with any Lender and with
respect to which the Agent confirms meets the following requirements:  (a)  it
is documented on a standard International Swap Dealer Association Agreement or
other form agreement acceptable to Agent,  (b)  it provides for the method of
calculating the reimbursable amount of the provider's credit exposure in a
reasonable and customary manner, and (c)  it is entered into for hedging (rather
than speculative) purposes.  The liabilities of any Borrower to the provider of
any Lender-Provided Hedge (the “Hedge Liabilities”) shall be “Obligations”
 hereunder, guaranteed obligations under each Guaranty and secured obligations
hereunder, and otherwise treated as Obligations for purposes of each of the
Other Documents.  The Liens securing the Hedge Liabilities shall be pari passu
with the Liens securing all other Obligations under this Agreement and the Other
Documents.

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2. 

“Letter of Credit Borrowing” shall have the meaning set forth in Section
2.12(d).  

“Letter of Credit Sublimit” shall mean ten percent (10%) of Maximum Revolving
Advance Amount.  

“Letters of Credit” shall have the meaning set forth in Section 2.9. 





21

--------------------------------------------------------------------------------

 

“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
of such Licensor in connection with the manufacturing, marketing, sale or other
distribution of any Inventory of such Borrower.

“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.

“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
 in form and content satisfactory to Agent and such Licensor, by which Agent is
given the right, vis-a-vis such Licensor, to enforce Agent’s Liens with respect
to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation, hypothec,
assignment, security interest,  lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.

“Liquidity Calculation” shall mean a calculation by Borrowing Agent of the
Quarterly Liquidity of Borrowers using Agent’s on-line Collateral monitoring
system and including both a schedule of the amount of Qualified Cash as of the
end of each Business Day during the applicable fiscal quarter and the amount
owing to Borrowers’ trade creditors which are 60 days or more past due as of the
end of such quarter, executed by the Chief Executive Officer, Chief Financial
Officer or Controller of the Borrowing Agent and delivered to the Agent,
appropriately completed, by which such officer shall certify to Agent the
Quarterly Liquidity and calculation thereof as of the date of such certificate. 

 “Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business, or
properties of the Borrowers, and their respective Subsidiaries taken as a whole,
(b) the ability of the Borrowers taken as a whole to duly and punctually pay or
perform the Obligations in accordance with the terms thereof, (c) the value of
the Collateral, taken as a whole, or Agent’s Liens on the Collateral or the
priority of such Liens or (d) the practical realization of the benefits of
Agent’s and each Lender’s rights and remedies under this Agreement, or under any
Other Document in any material respect.

“Material Contract” shall mean, with respect to any Person, each contract or
agreement to which such Person or any of its Subsidiaries is a party, the loss,
termination or modification of which could reasonably be expected to result in a
Material Adverse Effect. 





22

--------------------------------------------------------------------------------

 

“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.

“Maximum Revolving Advance Amount” shall mean $75,000,000, as adjusted in
accordance with Section 2.25 or 2.26.

“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d).

 “Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA.

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in Section
4064 of ERISA.

“Non-Qualifying Party” shall mean any Borrower or any Guarantor that on the
Eligibility Date fails for any reason to qualify as an Eligible Contract
Participant.  

“Note(s)” shall mean the Revolving Credit Note.

“Obligations” shall mean and include:  (a) any and all Indebtedness, loans,
advances, debts, liabilities, guaranties, obligations, covenants and duties
owing by any Borrower or Guarantor to Lenders or Agent or to any other direct or
indirect subsidiary or affiliate of Agent or any Lender under this Agreement and
the Other Documents,  including any Lender-Provided Hedge, of any kind or
nature, present or future (including any interest or other amounts accruing
thereon after maturity, or after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding relating
to any Borrower or Guarantor, whether or not a claim for post-filing or
post-petition interest or other amounts is allowed in such proceeding), plus (b)
any and all Indebtedness, liabilities, debts or advances arising out of
overdrafts or deposit or other accounts or electronic funds transfers (whether
through automated clearing houses or otherwise) or out of the Agent’s or any
Lenders non-receipt of or inability to collect funds or otherwise not being made
whole in connection with depository transfer check or other similar arrangements
(such Indebtedness, liabilities, debts or advances described in this clause (b),
the “Bank Products Obligations”), and, in the case of both clauses (a) and (b),
whether direct or indirect (including those acquired by assignment or
participation), absolute or contingent, joint or several, due or to become due,
now existing or hereafter arising, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced and all costs and expenses of Agent and any Lender incurred in
the documentation, negotiation, modification, enforcement, collection or
otherwise in connection with any of the foregoing, including but not limited to
reasonable attorneys’ fees and expenses and all obligations of any Borrower or
Guarantor to Agent or Lenders to perform acts or refrain from taking any
action. 



23

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained in the foregoing, the
Obligations shall not include any Excluded Hedge Liabilities.

“Ordinary Course of Business” shall mean with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Closing Date.

“Other Connection Taxes” means, with respect to the Agent, any Lender,
Participant, Issuer or any other recipient, Taxes imposed as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Other Document, or
sold or assigned an interest in any Advance, this Agreement or Other Document)

“Other Documents” shall mean any Note, any Guaranty,  any Guarantor Security
Agreement, any Lender-Provided Hedge and any and all other agreements,
instruments and documents, including guaranties, pledges, powers of attorney,
consents,  interest or currency swap agreements or other similar agreements and
all other writings heretofore, now or hereafter executed by any Borrower or any
Guarantor and/or delivered to Agent or any Lender in respect of the transactions
contemplated by this Agreement.

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise or property Taxes,  charges or similar levies arising from any
payment made hereunder or under any Other Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Document, except any such Taxes that are Other Connection Taxes imposed
with respect to an assignment.

“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(d).

“Parent” is defined in the preamble.

“Parent and its Subsidiaries on a consolidated basis” shall mean the
consolidation in accordance with GAAP of the accounts or other items of Parent
and its respective Subsidiaries.

“Participant” shall have the meaning set forth in Section 16.3(b).

“Participation Advance” shall have the meaning set forth in Section 2.12(d).

“Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.

“Payment Condition(s)” shall have the meaning set forth in Section 7.7.

“Payment Office” shall mean initially The Huntington National Bank, 7 Easton
Oval, EA4W57, Columbus, Ohio, 43219; thereafter, such other office of Agent, if
any, which it may designate by notice to Borrowing Agent and to each Lender to
be the Payment Office.





24

--------------------------------------------------------------------------------

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a  Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
Controlled Group for employees of any member of the Controlled Group; or (ii)
has at any time within the preceding five years been maintained by any entity
which was at such time a member of the Controlled Group for employees of any
entity which was at such time a member of the Controlled Group.

“Permitted Acquisition” shall mean any acquisition made by any Borrower or
Subsidiary of a Borrower, provided, that:

(a) immediately before and after the consummation of such acquisition, no
Default or Event of Default shall have occurred and be continuing;

(b) Borrowing Agent shall have furnished to Agent at least ten (10) Business
Days (or such shorter period as permitted by Agent in its reasonable discretion)
prior to the consummation of such acquisition:

(i) written notice of such proposed acquisition;

(ii) a  term sheet and/or commitment letter, executed if available, setting
forth in reasonable detail the terms and conditions of such acquisition and, at
the request of Agent, such other information and documents that Agent may
reasonably request;

(iii) pro forma consolidated financial statements for the twelve (12) month
period immediately following the expected date of the consummation of such
acquisition, presented in accordance with GAAP, taking into consideration such
acquisition and funding of all loans in connection therewith;

(iv) a certificate of Borrowing Agent’s Chief Financial Officer demonstrating,
on a pro forma basis, (x) compliance with the Fixed Charge Coverage Ratio for
one (1) year following the consummation of such acquisition, and (y) Undrawn
Availability plus Qualified Cash is greater than the least of: (A) 13.33% of the
Formula Amount,  or (B) 13.33% of the Maximum Revolving Advance Amount,  and (C)
$10,000,000, immediately prior to and after giving effect to such acquisition
and the Revolving Advances to be funded in connection therewith.  The
calculation of Undrawn Availability for purposes of clause (y) herein shall
exclude any and all of the acquired (or to be acquired) assets of any Person
unless Agent has first completed field exams and appraisals (to the extent
deemed necessary by the Agent in its sole discretion) relating to such assets
with results satisfactory to the Agent in its Permitted Discretion and such
assets are otherwise Eligible Inventory or Eligible Receivables;

(v) copies of all financial information presented to the Board of Directors in
connection with such acquisition;



25

--------------------------------------------------------------------------------

 

(c) all property to be so acquired in connection with such acquisition shall be
free and clear of any and all Liens, except for Permitted Encumbrances (and if
any such property is subject to any Lien not permitted by this clause (c), then
concurrently with such acquisition such Lien shall be released);

(d) the Subsidiary to be acquired or formed as a result of such acquisition
shall be, in the reasonable judgment of the Borrowers, engaged in the same line
of business or a business ancillary, complementary or reasonably related thereto
of the Borrowers and such Subsidiary will be a direct wholly-owned Subsidiary of
a Borrower, provided that such Subsidiary may be an indirect wholly-owned
Subsidiary of a Borrower if the Agent consents in writing, provided further that
any such business would not subject the Agent or any Lender to regulatory or
third-party approvals in connection with the exercise of its rights and remedies
under this Agreement or any Other Documents other than approvals applicable to
the exercise of such rights and remedies with respect to Borrowers prior to such
acquisition;

(e) such acquisition shall be effected in such a manner so that the acquired
Equity Interests or assets (if an asset acquisition) are owned by a Borrower
and, if effected by merger or consolidation involving a Borrower, the continuing
or surviving Person shall be a Borrower;

(f) such acquisition shall have been approved by the board of directors or other
governing body of the Person whose Equity Interests or assets are proposed to be
acquired to the extent required by the governing documents of the Person whose
Equity Interests or assets are proposed to be acquired or by Applicable Law;

(g) Agent shall be satisfied that all acts necessary to perfect Agent’s Liens in
the assets constituting Collateral acquired by any Borrower, Guarantor or
Domestic Subsidiary have been taken; provided that, in the case of an
acquisition of assets constituting Equity Interests,  Agent’s Liens shall be
perfected with respect to the Equity Interests in and the assets of the acquired
Person (other than in the case of a Foreign Subsidiary, where Agent shall have a
perfected Lien upon 65% of the Equity Interests of such Foreign Subsidiary
only);

(h) all or substantially all of the business and assets of the entity being
acquired are located in the United States, Puerto Rico or other country
acceptable to Agent;

(i) the Purchase Price for such acquisition shall not individually or in the
aggregate with all other acquisitions during any calendar year exceed
$40,000,000, provided, that in connection with any Permitted Acquisitions, such
amounts shall be increased on a dollar for dollar basis by the amount of
Purchase Price paid from the actual proceeds of the issuance of Equity Interests
by any Borrower; and

(j) nothing contained in this definition of Permitted Acquisition shall permit a
Borrower to make any acquisition prohibited by any other provision of this
Agreement.

“Permitted Advances” shall mean (a) Accounts owing to Borrowers, customer
deposits, prepaid expenses and accrued expenses created or acquired in the
Ordinary Course of Business and payable on customary trade terms of a Borrower,
(b) advances to sales representatives of Borrowers in the Ordinary Course of
Business and consistent with past practices not to exceed



26

--------------------------------------------------------------------------------

 

$100,000 per sales representative and $1,000,000 in the aggregate with respect
to all sales representatives in each case for Parent and its Subsidiaries on a
Consolidated Basis, and (c) any loans or advances that are included in the
definition of “Permitted Investments.”

“Permitted Discretion” shall mean a determination made in the exercise of
reasonable (from the perspective of a secured asset based lender) judgment. 

“Permitted Dispositions” shall have the meaning set forth in Section 4.3.

“Permitted Encumbrances” shall mean:

(a) Liens in favor of Agent for the benefit of Agent and Lenders;  

(b)  Liens for taxes, assessments or other governmental charges not delinquent
or being Properly Contested;  

(c)  Liens disclosed in the financial statements referred to in Section 5.5, the
existence of which Agent has consented to in writing;

(d)  deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance;

(e)  deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds and other obligations of like nature arising in the Ordinary Course
of Business;  

(f)  Liens arising by virtue of the rendition, entry or issuance against any
Borrower or any Subsidiary, or any property of any Borrower or any Subsidiary,
of any judgment, writ, order, or decree for so long as each such Lien (i) is in
existence for less than 20 consecutive days after it first arises or is being
Properly Contested and (ii) is at all times junior in priority to any Liens in
favor of Agent;  

(g) mechanics’, workers’, materialmen’s, warehouse, statutory landlord or other
like Liens arising in the Ordinary Course of Business with respect to
obligations which are not due or which are being Properly Contested;  

(h)  Liens placed upon fixed assets hereafter acquired to secure a portion of
the purchase price thereof, provided that (i) any such Lien shall not encumber
any other property of any Borrower and (ii) the aggregate amount of Indebtedness
secured by such Liens incurred as a result of such purchases shall not exceed
the amount provided for in Section 7.8(b);  

(j)  Liens disclosed on Schedule 1.2(a);  provided that such Liens shall secure
only those obligations which they secure on the Closing Date (and extensions,
renewals and refinancings of such obligations permitted by Section 7.8) and
shall not subsequently apply to any other property or assets of any Borrower;





27

--------------------------------------------------------------------------------

 

(k)Liens arising in the ordinary course of business in favor of customs brokers,
custom and forwarding agents and similar Persons in respect of imported goods
and merchandise in the custody of such Persons;    

(l)Liens securing Indebtedness for financing insurance premiums which attach
solely to the applicable insurance policies and proceeds thereof;

(m)Liens of any licensor or licensee on Intellectual Property arising in
connection with license agreements entered into in the Ordinary Course of
Business;

(n)any Lien; UCC-1 financing statement, interest or title of a lessor under any
operating lease entered into in the Ordinary Course of Business, or any interest
or title of any lessee under any leases or subleases of real property, with
respect solely to the leased property and not to any Collateral;

(o)with respect solely to Real Property, defects and irregularities in title,
survey exceptions, non-monetary encumbrances, licenses, covenants, restrictions,
easements or reservations of others for rights-of-way, roads, pipelines,
railroad crossings, services, utilities or other similar purposes; outstanding
mineral rights or reservations (including rights with respect to the removal of
material resources) which do not materially diminish the value of the Real
Property, assuming usage of such surface estate similar to that being carried on
by any Person as of the Closing Date, and Liens arising with respect to zoning
restrictions, licenses, covenants, building restrictions and other similar
charges or encumbrances on the use of Real Property of such Person which do not
materially interfere with the ordinary conduct of such Person’s business
thereon;

(p)Liens consisting of UCC-1 financing statements or similar notices filed by a
Person of a type listed in Section 9-505 of the UCC solely in such capacity;

(q) Liens arising in connection with a judgment or attachment that would not
constitute an Event of Default under this Agreement;  

(r) Liens or rights of setoff against credit balances of the Borrowers with
credit card issuers or credit card processors to secure obligations to any such
credit card issuer or credit card processor incurred in the ordinary course of
business as a result of fees and chargebacks; and

(s)Extensions, renewals and replacements of Liens referred to in clauses (a)
through (q) above; provided, however, that any such extension, renewal or
replacement Lien shall be limited to the property or assets covered by the Lien
extended, renewed or replaced and that the obligations secured by any such
extension, renewal or replacement Lien shall be in an amount not greater than
the amount of the obligations secured by the Lien extended, renewed or replaced.

“Permitted Guarantees” shall mean (a) warranties made in the Ordinary Course of
Business,  (b) any guaranty by a Borrower of any liabilities of any other
Borrower or a Subsidiary of a Borrower to any lessor or licensor,  (c)
indemnities in agreements evidencing Indebtedness permitted hereunder,  (d) any
indemnities by any Borrower of any liability of its directors, officers and
employees in their capacities as such as permitted by Applicable Law,  (e) any
guaranty of any Indebtedness permitted under this Agreement,  and (f)
indemnities in respect of statutory



28

--------------------------------------------------------------------------------

 

obligations, bonding agreements, brokerage and deposit agreements, engagement
letters, commitment letters, and agreements for, acquisitions, divestures and
other like agreements.

“Permitted Investments” shall mean any of the following:

(a)obligations or securities issued or directly and fully guaranteed or insured
by the United States of America or any agency or instrumentality thereof;

(b)United States dollar-denominated time deposits, certificates of deposit and
bankers acceptances of any bank whose short-term debt rating from S&P, is at
least A-1 or the equivalent or whose short-term debt rating from Moody’s is at
least P-1 or the equivalent with maturities of not more than six months from the
date of acquisition;

(c)commercial paper with a rating of at least A-1 or the equivalent by S&P or at
least P-1 or the equivalent by Moody’s maturing within six months after the date
of acquisition;

(d)marketable direct obligations issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof
maturing within six months from the date of acquisition thereof and, at the time
of acquisition, having one of the two highest ratings obtainable from either S&P
or Moody’s;

(e)Investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (a) through (d) above;

(f)Deposit Accounts maintained in accordance with the Blocked Account
Agreements;

(g)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the Ordinary Course of Business;

(h) deposits made in the Ordinary Course of Business consistent with past
practices to secure the performance of leases or in connection with bidding on
government contracts;

(i)loans to employees in an aggregate amount not in excess of $100,000 at any
one time per such employee (not to exceed in the aggregate at any time
outstanding the sum of $1,000,000 with respect to all employees of the
Borrowers), for the purpose of funding such employees’ purchase of Equity
Interests of the Parent, in each case for Parent and its Subsidiaries on a
Consolidated Basis;

(j)Investments or intercompany loans and advances of (i) Parent or a Subsidiary
in or to any other Subsidiary (subject to a maximum amount of such loans and
advances (which, for clarification, do not include trade payables incurred in
the Ordinary Course of Business) by Parent and any other Borrower to any and all
such Subsidiaries of $10,000,000 in the aggregate at any one time outstanding
(provided that upon request by Agent, each such loan and advance shall be
evidenced by a promissory note in form and substance satisfactory to Agent which



29

--------------------------------------------------------------------------------

 

is pledged by the payee as additional security for the Obligations)), or (ii)
any Subsidiary in or to the Parent;  

 (k)additional Investments not otherwise permitted in this Section not to exceed
$1,000,000 in the aggregate at any one time outstanding for Parent and its
Subsidiaries on a Consolidated Basis;

(l)Investments in certificates of deposit and bank deposits with financial
institutions located in Puerto Rico and the Dominican Republic, solely to the
extent necessary to maintain preferred tax treatment or country of origin status
in such locations, not to exceed $5,000,000 in the aggregate at any time
outstanding for Parent and its Subsidiaries on a Consolidated Basis;  

(m)Investments constituting Permitted Acquisitions;

(n)Investments in Hedge Agreements, derivative agreements, materials future
contracts or other arrangements in connection with Indebtedness, in all cases
not for speculative purposes, not to exceed in the aggregate a notional amount
of $35,000,000 at any time outstanding for Parent and its Subsidiaries on a
Consolidated Basis;  

(o)Deposit Accounts with financial institutions available for withdrawal on
demand, subject to the provisions of Section 4.15(h);  

(p)the transfer of Inventory in the Ordinary Course of Business to Rocky Brands
Canada, Inc. to fulfill bona fide third-party purchase orders prior to shipment
thereof; and

(q)Investments in Permitted Securities Accounts; provided that, during a Cash
Dominion Period, (i) Borrower shall, as soon as is reasonably practical, but, in
any event, no later than the maturity of such investment, liquidate all existing
investments maintained in all Permitted Securities Accounts and forward all
proceeds to Agent to be applied to the Revolving Loan and (ii) shall not make
any further investments in such accounts.

“Permitted Securities Accounts” shall mean money market, CDs, CDARs, treasuries,
GNMA mortgage-backed securities, corporate bonds, and any other accounts
acceptable to Agent in its Permitted Discretion.

“Person” shall mean any individual, sole proprietorship, partnership, limited
partnership, corporation, business trust, joint stock company, trust,
unincorporated organization, association, limited or unlimited liability
company, limited liability partnership, institution, public benefit corporation,
joint venture, entity or Governmental Body (whether federal, state, county,
city, municipal or otherwise, including any instrumentality, division, agency,
body or department thereof).

“Prime Commercial Rate”  shall mean, for any day, the rate established by Agent
from time to time based on its consideration of economic, money market, business
and competitive factors, and it is not necessarily Agent’s most favored
rate.  Subject to any maximum or minimum interest rate limitation specified
herein or by applicable law, any variable rate of interest on the obligation
evidenced hereby shall change automatically without notice to the undersigned
immediately with



30

--------------------------------------------------------------------------------

 

each change in the Prime Commercial Rate.  The interest rate change will not
occur more often than each Business Day.  If the Prime Commercial Rate becomes
unavailable, after notifying Borrowing Agent and in consultation with therewith,
Agent may designate a substitute index; provided that the final determination
shall be made solely by Agent in its Permitted Discretion.  

“Prior Related Event” shall have the meaning set forth in Section 16.21.

“Properly Contested” shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person’s bona fide dispute concerning its liability
to pay same or concerning the amount thereof, (a) such Indebtedness or Lien, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (b) such Person has established
appropriate reserves as shall be required in conformity with GAAP;  (c) the
non-payment of such Indebtedness will not have a Material Adverse Effect and
will not result in the forfeiture of any assets of such Person that will have a
Material Adverse Effect;  (d) no Lien is imposed upon any of such Person’s
assets with respect to such Indebtedness unless such Lien is at all times junior
and subordinate in priority to the Liens in favor of the Agent (except only with
respect to Charges that have priority as a matter of Applicable Law) and
enforcement of such Lien is stayed during the period prior to the final
resolution or disposition of such dispute; (e) if such Indebtedness or Lien, as
applicable, results from, or is determined by the entry, rendition or issuance
against a Person or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review; and (f) if such contest is abandoned, settled
or determined adversely (in whole or in part) to such Person, such Person
forthwith pays such Indebtedness and all penalties, interest and other amounts
due in connection therewith.

“Purchase Price” shall mean, with respect to any acquisition, the sum of,
without duplication, (a) the aggregate consideration, whether cash, property
(including the face amount of any promissory note or any other debt instrument
issued in connection with such acquisition) or securities (including the fair
market value of any Equity Interests of any Borrower issued in connection
therewith), paid or delivered by a Borrower, plus (b) the aggregate amount of
Indebtedness of the acquired business, plus (c) all transaction costs and
contingent obligations incurred by a Borrower.

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d).

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c).

“Qualified Cash” shall mean, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrowers that is in deposit
accounts maintained by HNB at a branch office of HNB located within the United
States or over which the Agent has determined it has exclusive springing control
regardless of whether a Triggering Event has occurred.

“Qualified ECP Loan Party” shall mean each Borrower or Guarantor that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a “commodity pool” as defined in
Section 1a(10) of the CEA and CFTC regulations thereunder that has total assets
exceeding $10,000,000 or (b) an Eligible Contract Participant that can cause



31

--------------------------------------------------------------------------------

 

another person to qualify as an Eligible Contract Participant on the Eligibility
Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise
providing a “letter of credit or keepwell, support, or other agreement” for
purposes of Section 1a(18)(A)(v)(II) of the CEA.

“Quarterly Liquidity” shall mean, for any fiscal quarter, an amount equal to (a)
the daily average (as of the end of each Business Day) during such fiscal
quarter of the sum of: (i) the lesser of (A) the Formula Amount minus the
outstanding amount of the Revolving Advances, or (B) the Maximum Revolving
Advance Amount minus the Maximum Undrawn Amount of all Letters of Credit minus
the outstanding amount of the Revolving Advances,  plus (ii) Qualified Cash,
 minus (b) all amounts owing to Borrowers’ trade creditors which are 60 days or
more past due as of the end of such fiscal quarter.

 “Raw Material Inventory Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(iii).

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

“Real Property” shall mean all of each Borrower’s right, title and interest in
and to the real estate identified on Schedule 4.5 hereto and related
improvements, or which is hereafter owned or leased by any Borrower.

“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Borrower arising out of or in connection with the sale
or lease of Inventory or the rendition of services, all supporting obligations,
guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to Agent hereunder.

“Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(i).

“Register” shall have the meaning set forth in Section 16.3(e).

“Reimbursement Obligation” shall have the meaning set forth in Section 2.12(b).

“Release” shall have the meaning set forth in Section 5.7(c)(i).

“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder.

“Required Lenders” shall mean Lenders holding greater than fifty percent (50%)
of the Advances and, if no Advances are outstanding, shall mean Lenders holding
greater than fifty percent (50%) of the Commitment Percentages;  provided,
however, if there are fewer than three (3) Lenders, Required Lenders shall mean
both Lenders.





32

--------------------------------------------------------------------------------

 

“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”).

“Revolving Advance(s)” shall mean Advances made other than Letters of Credit.

“Revolving Credit Note” shall have the meaning set forth in Section 2.1(a).

“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
sum of the Alternate Base Rate plus the Applicable Rate for Revolving Advances
with respect to Domestic Rate Loans and (b) the sum of the Eurodollar Rate plus
the Applicable Rate for Revolving Advances with respect to Eurodollar Rate
Loans.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State. 

“Satisfaction Event” shall mean the first (1st) date after a Triggering Event on
which both of the following conditions are satisfied: (a) the sum of Undrawn
Availability plus Qualified Cash is greater than the least of: (i) 20.00% of the
Formula Amount, (ii) 20.00% of the Maximum Revolving Advance Amount, and (iii)
$15,000,000, for a period of forty-five (45) or more consecutive calendar days
after such Triggering Event, and (b)  no Default or Event of Default is
continuing.  

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Senior Debt Payments” shall mean and include all cash actually expended by any
Borrower to make (a) interest payments on any Advances hereunder,  plus (b) net
payments on account of all Hedging Agreements,  plus (c) payments for all fees,
commissions and charges paid to Agent,  Issuer, or any Lender set forth herein
and with respect to any Advances,  plus (d) payments on Capitalized Lease
Obligations,  plus (e) payments with respect to any other Indebtedness for
borrowed money (other than the Revolving Advances and Letters of Credit) but
excluding the satisfaction of any Indebtedness to the extent simultaneously
refinanced with the



33

--------------------------------------------------------------------------------

 

proceeds of any Indebtedness permitted to be incurred hereunder other than the
proceeds Revolving Advances.

“Senior Obligations” shall have the meaning set forth in Section 15.4.

“Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.

“Solvent” shall mean as to any Person (a)  the ability to pay its debts as they
mature, (b)  having capital sufficient to carry on its business and all
businesses in which it is about to engage, and (c) (i)  as of the Closing Date,
the fair present saleable value of its assets, calculated on a going concern
basis, is in excess of the amount of its liabilities, and (ii)  subsequent to
the Closing Date, the fair saleable value of its assets (calculated on a going
concern basis) will be in excess of the amount of its liabilities; provided,
however, that (1)  the determination of whether a Person is Solvent shall take
into account all such Person's properties and liabilities regardless of whether,
or the amount at which, any such property or liability is included on a balance
sheet of such Person prepared in accordance with GAAP,  including properties
such as contingent contribution or subrogation rights, business prospects,
distribution channels and goodwill; (2)  the determination of the sum of a
Person's properties at a fair valuation or the present fair saleable value of a
Person's properties shall be made on a going concern basis; (3)  in computing
the amount of contingent or unrealized assets or contingent or unliquidated
liabilities at any time, such assets and liabilities will be computed at the
amounts which, in light of all the facts and circumstances existing at such
time, represent the amount that reasonably can be expected to become realized
assets or matured liabilities, as the case may be; and (4)  in computing the
amount that would be required to pay a Person's probable liability on its
existing debts as they become absolute and matured, reasonable valuation
techniques, including a present value analysis, shall be applied using such
rates over such periods as are appropriate under the circumstances.

“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person; provided, however, the term “Subsidiary” shall not include EJ Asia
Limited.

“Subsidiary Stock” shall mean all of the issued and outstanding Equity Interests
of any Subsidiary owned by any Borrower (not to exceed 65% of the Equity
Interests of any Foreign Subsidiary).

“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder other than (a) a  swap entered into on, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Hedge.





34

--------------------------------------------------------------------------------

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body,  including any interest, additions to tax or penalties
applicable thereto.

“Term” shall have the meaning set forth in Section 13.1.

“Termination Event” shall mean (a)  a  Reportable Event with respect to any
Pension Benefit Plan or Multiemployer Plan;  (b)  the withdrawal of any Borrower
or any member of the Controlled Group from a Pension Benefit Plan or
Multiemployer Plan during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA;  (c)  the providing of
notice of intent to terminate a Pension Benefit Plan in a distress termination
described in Section 4041(c) of ERISA;  (d)  the institution by the PBGC of
proceedings to terminate a Pension Benefit Plan or Multiemployer Plan;  (e)  any
event or condition (i)  which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Benefit Plan or Multiemployer Plan, or (ii)  that may result in
termination of a Multiemployer Plan pursuant to Section 4041A of ERISA;  (f)
 the partial or complete withdrawal within the meaning of Sections 4203 and 4205
of ERISA, of any Borrower or any member of the Controlled Group from a
Multiemployer Plan;  or (g)  providing any security to any Pension Benefit Plan
under Section 436(f) of the Code by Borrower or any member of the Controlled
Group. 

 “Toxic Substance” shall mean and include any material present on the Real
Property which has been shown to have significant adverse effect on human health
or which is subject to regulation under the Toxic Substances Control Act (TSCA),
15 U.S.C. §§ 2601 et seq., applicable state law, or any other applicable Federal
or state laws now in force or hereafter enacted relating to toxic
substances.  “Toxic Substance” includes but is not limited to asbestos,
polychlorinated biphenyls (PCBs) and lead-based paints.

 “Transferee” shall have the meaning set forth in Section 16.3(d).

“Triggering Event” shall mean either: (a) the occurrence of an Event of Default,
or (b) the first (1st) date after the Closing Date (or the most recent
Satisfaction Event if a Triggering Event has previously occurred) on which the
sum of Undrawn Availability plus Qualified Cash is less than the least of: (i)
 13.33% of the Formula Amount,  (ii)  13.33% of the Maximum Revolving Advance
Amount, or (iii) $10,000,000, for a period of ten (10) or more consecutive days,
or (c) any single date on which the sum of Undrawn Availability plus Qualified
Cash is less than the least of: (i)  10.00% of the Formula Amount,  (ii)  10.00%
of the Maximum Revolving Advance Amount, or (iii) $7,500,000.

“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the Formula Amount, or (ii) the Maximum Revolving Advance
Amount,  minus the Maximum Undrawn Amount of all Letters of Credit,  minus (b)
the sum of (i) the outstanding amount of Revolving Advances, plus (ii) amounts
due and owing to any Borrower’s trade creditors which are outstanding sixty (60)
days or more past the due date thereof.

“Unfinanced Capital Expenditures” shall mean all Capital Expenditures of
Borrower other than those made utilizing financing provided by the applicable
seller or third party lenders.  For the avoidance of doubt, a Capital
Expenditure made by a Borrower utilizing a Revolving Advance



35

--------------------------------------------------------------------------------

 

shall be deemed an Unfinanced Capital Expenditure unless such Revolving Advance
is repaid during the same fiscal quarter that such Capital Expenditure is made
with financing permitted hereunder and provided by the applicable seller or
third-party lenders.

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3.

“US Assignment” shall have the meaning set forth in Section 4.15(j).

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.

“Withholding Agent” means Borrowers and Agent.

1.3. Uniform Commercial Code Terms.  All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of Ohio from time to time (the
“Uniform Commercial Code”) shall have the meaning given therein unless otherwise
defined herein.  Without limiting the foregoing, unless otherwise defined
herein, the terms “accounts”, “chattel paper”, “commercial tort claims”,
“instruments”, “general intangibles”, “goods”, “payment intangibles”,
“proceeds”, “supporting obligations”, “securities”, “investment property”,
“documents”, “deposit accounts”, “software”, “letter of credit rights”,
“inventory”, “equipment” and “fixtures”, as and when used in the description of
Collateral shall have the meanings given to such terms in Articles 8 or 9 of the
Uniform Commercial Code.  To the extent the definition of any category or type
of collateral is expanded by any amendment, modification or revision to the
Uniform Commercial Code, such expanded definition will apply automatically as of
the date of such amendment, modification or revision. 

1.4. Certain Matters of Construction.  The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement.  Any
pronoun used shall be deemed to cover all genders.  Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa.  All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations.  Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, shall include any and
all modifications or amendments thereto and any and all extensions or renewals
thereof.  All references herein to the time of day shall mean the time in
Ohio.  Unless otherwise provided, all financial calculations shall be performed
with Inventory valued on a first-in, first-out basis.  Whenever the words
“including” or “include” shall be used, such words shall be understood to mean
“including, without limitation” or “include, without limitation”.  A Default or
Event of Default shall be deemed to exist and be continuing at all times during
the period commencing on the date that such Default or Event of Default occurs
to the date on which such Default or Event of Default is waived in writing
pursuant to this Agreement or is cured within any period of cure



36

--------------------------------------------------------------------------------

 

expressly provided for in this Agreement.  Any Lien referred to in this
Agreement or any of the Other Documents as having been created in favor of
Agent, any agreement entered into by Agent pursuant to this Agreement or any of
the Other Documents, any payment made by or to or funds received by Agent
pursuant to or as contemplated by this Agreement or any of the Other Documents,
or any act taken or omitted to be taken by Agent, shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted, for the benefit or account of Agent and Lenders. Wherever the phrase
“to the best of Borrowers’ knowledge” or words of similar import relating to the
knowledge or the awareness of any Borrower are used in this Agreement or Other
Documents, such phrase shall mean and refer to the actual knowledge of a senior
officer of any Borrower.  All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a default if such action is taken or condition exists.  In
addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder. 

II ADVANCES, PAYMENTS.

2.1. Revolving Advances.

(a) Amount of Revolving Advances.  Subject to the terms and conditions set forth
in this Agreement including Section 2.1(b), each Lender, severally and not
jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance Amount less the Maximum Undrawn
Amount of all Letters of Credit or (y) an amount equal to the sum of the
following (the “Formula Amount”):

(i) up to 85%, or 90% if such Eligible Receivables are subject to credit
insurance acceptable to Agent in its Permitted Discretion, (“Receivables Advance
Rate”) of Eligible Receivables, plus

(ii) up to the lesser of (A) 75% of the value of Eligible Finished Goods
Inventory (“Finished Goods Inventory Advance Rate”), or (B) 85% of the appraised
net orderly liquidation value of Eligible Finished Goods Inventory (as evidenced
by an Inventory appraisal satisfactory to Agent in its Permitted Discretion),
plus

(iii) up to the lesser of (A) 75% of the value of the Eligible Raw Material
Inventory (“Raw Material Inventory Advance Rate”), or (B) 85% of the appraised
net orderly liquidation value of Eligible Raw Materials Inventory (as evidenced
by an Inventory appraisal satisfactory to Agent in its Permitted Discretion),
plus

(iv) up to the least of (A) 75% of the value of the Eligible In-Transit Finished
Goods Inventory (“In-Transit Inventory Advance Rate” and together with the
Finished Goods Inventory Advance Rate, Raw Material Inventory Advance Rate and
the Receivables Advance Rate, collectively, the “Advance Rates”), (B) 85% of the
appraised net orderly liquidation



37

--------------------------------------------------------------------------------

 

value of Eligible In-Transit Finished Goods Inventory (as evidenced by an
Inventory appraisal satisfactory to Agent in its Permitted Discretion), or
(C)$8,000,000, plus 

(v) if an appraisal (requested and paid for by Borrowers in their sole
discretion and satisfactory to Agent) is ordered and performed, up to the lesser
of (A) 50% of the appraised net orderly liquidation value of Eligible
Intellectual Property and (B) $15,000,000; minus 

(vi) the Maximum Undrawn Amount of all Letters of Credit,  minus

(vii) such reserves as Agent may deem proper and necessary from time to time in
its Permitted Discretion.

Notwithstanding the foregoing, the amount of the sum of Section 2.1(a)(y)(ii)
plus Section 2.1(a)(y)(iii) plus Section 2.1(a)(y)(iv) shall not exceed sixty
percent (60%) of the Formula Amount.  The Revolving Advances shall be evidenced
by one or more secured promissory notes (collectively, the “Revolving Credit
Note”).

(b) Discretionary Rights.  The Advance Rates may be increased or decreased by
Agent at any time and from time to time in the exercise of its Permitted
Discretion.  Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrowing Agent.  Agent
shall give Borrowing Agent five (5) days prior written notice of its intention
to decrease the Advance Rates.  The rights of Agent under this subsection are
subject to the provisions of Section 16.2(b).

2.2. Procedure for Revolving Advances Borrowing. 

(a) Domestic Rate Loan Requests.  Borrowing Agent on behalf of any Borrower may
notify Agent prior to 12:00 Noon on a Business Day of a Borrower’s request to
incur, on that day, a Revolving Advance comprised of a Domestic Rate Loan
hereunder.  

(b) Deemed Credit Requests.  The Borrowers shall be deemed to have made a
request for a Revolving Advance (a "Deemed Credit Request"), which Deemed Credit
Request shall be irrevocable upon any interest, principal, fee or other
Obligation of the Borrowers hereunder becoming due, for a Revolving Advance
comprised of a Domestic Rate Loan in an amount necessary to pay such interest,
principal, fee or other Obligation.  Each Lender agrees that its obligation to
make or participate in Revolving Advances pursuant to a Deemed Credit Request is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence of any Default or Event of Default or the
failure of any condition precedent.

(c) Eurodollar Rate Loan Requests. In the event any Borrower desires to obtain a
Eurodollar Rate Loan,  Borrowing Agent shall give Agent written notice by no
later than 12:00 Noon on the day which is three (3) Business Days prior to the
date such Eurodollar Rate Loan is to be borrowed, specifying (i) the date of the
proposed borrowing (which shall be a Business Day), (ii) the type of borrowing
and the amount on the date of such Advance to be borrowed, which amount shall be
in an aggregate principal amount that is not less than $1,000,000 and integral
multiples of $500,000 in excess thereof, and (iii) the duration of the first
Interest Period therefor. 



38

--------------------------------------------------------------------------------

 

No Eurodollar Rate Loan shall be made available to any Borrower during the
continuance of a Default or an Event of Default.  After giving effect to each
requested Eurodollar Rate Loan,  including those which are converted from a
Domestic Rate Loan under Section 2.2(d), there shall not be outstanding more
than eight (8) Eurodollar Rate Loans, in the aggregate.  Each Interest Period of
a Eurodollar Rate Loan shall commence on the date such Eurodollar Rate Loan is
made and shall end on such date as Borrowing Agent may elect as set forth in
subsection (c)(iii) above provided that the exact length of each Interest Period
shall be determined in accordance with the practice of the interbank market for
offshore Dollar deposits and no Interest Period shall end after the last day of
the Term.  Borrowing Agent shall elect the initial Interest Period applicable to
a Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(c) or by its notice of conversion given to Agent pursuant to Section
2.2(d), as the case may be.  Borrowing Agent shall elect the duration of each
succeeding Interest Period by giving irrevocable written notice to Agent of such
duration not later than 12:00 Noon on the day which is three (3) Business Days
prior to the last day of the then current Interest Period applicable to such
Eurodollar Rate Loan.  If Agent does not receive timely notice of the Interest
Period elected by Borrowing Agent,  Borrowing Agent shall be deemed to have
elected to convert to a Domestic Rate Loan subject to Section 2.2(d) herein
below.    

(d) Rate Conversions and Continuations.  Provided that no Event of Default shall
have occurred and be continuing, Borrowing Agent may, on the last Business Day
of the then current Interest Period applicable to any outstanding Eurodollar
Rate Loan, or on any Business Day with respect to Domestic Rate Loans, convert
or continue any such loan into a loan of another type in the same aggregate
principal amount provided that any conversion or continuation of a Eurodollar
Rate Loan shall be made only on the last Business Day of the then current
Interest Period applicable to such Eurodollar Rate Loan.  If Borrowing Agent
desires to convert or continue a loan, Borrowing Agent shall give Agent written
notice by no later than 12:00 Noon (i) on the day which is three (3) Business
Days’ prior to the date on which such conversion or continuation is to occur
with respect to a conversion from a Domestic Rate Loan to a Eurodollar Rate Loan
or a continuation of a Eurodollar Rate Loan as a Eurodollar Rate Loan, or (ii)
on the day which is one (1) Business Day prior to the date on which such
conversion is to occur with respect to a conversion from a Eurodollar Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion
or continuation, the loans to be converted or continued and if the conversion is
from a Domestic Rate Loan to any other type of loan, the duration of the first
Interest Period therefor. 

(e) Eurodollar Rate Loan Prepayments.  At its option and upon written notice
given prior to 12:00 Noon at least three (3) Business Days’ prior to the date of
such prepayment, any Borrower may prepay the Eurodollar Rate Loans in whole at
any time or in part from time to time with accrued interest on the principal
being prepaid to the date of such repayment.  Such Borrower shall specify the
date of prepayment of Advances which are Eurodollar Rate Loans and the amount of
such prepayment.  In the event that any prepayment of a Eurodollar Rate Loan is
required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, such Borrower shall indemnify
Agent and Lenders therefor in accordance with Section 2.2(f).

(f) Indemnity.  Each Borrower shall indemnify Agent and Lenders and hold Agent
and Lenders harmless from and against any and all losses or expenses that Agent
and



39

--------------------------------------------------------------------------------

 

Lenders may sustain or incur as a consequence of any prepayment, conversion of
or any default by any Borrower in the payment of the principal of or interest on
any Eurodollar Rate Loan or failure by any Borrower to complete a borrowing of,
a prepayment of or conversion of or to a Eurodollar Rate Loan after notice
thereof has been given, including, but not limited to, any interest payable by
Agent or Lenders to lenders of funds obtained by it in order to make or maintain
its Eurodollar Rate Loans hereunder.  A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrowing Agent shall be conclusive absent manifest error.

(g) Illegality of Eurodollar Rate Loans.  Notwithstanding any other provision
hereof, if any Applicable Law or any Change in Law, shall make it unlawful for
any Lender (for purposes of this subsection (g), the term “Lender” shall include
any Lender and the office or branch where any Lender or any corporation or bank
controlling such Lender makes or maintains any Eurodollar Rate Loans) to make or
maintain its Eurodollar Rate Loans, the obligation of Lenders to make Eurodollar
Rate Loans hereunder shall forthwith be cancelled and Borrowers shall, if any
affected Eurodollar Rate Loans are then outstanding, promptly upon request from
Agent, either pay all such affected Eurodollar Rate Loans or convert such
affected Eurodollar Rate Loans into loans of another type.  If any such payment
or conversion of any Eurodollar Rate Loan is made on a day that is not the last
day of the Interest Period applicable to such Eurodollar Rate Loan, Borrowers
shall pay Agent, upon Agent’s request, such amount or amounts as may be
necessary to compensate Lenders for any loss or expense sustained or incurred by
Lenders in respect of such Eurodollar Rate Loan as a result of such payment or
conversion, including (but not limited to) any interest or other amounts payable
by Lenders to lenders of funds obtained by Lenders in order to make or maintain
such Eurodollar Rate Loan.  A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Lenders to Borrowing Agent shall
be conclusive absent manifest error.

2.3. Disbursement of Advance Proceeds.  All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to Borrowers’ Account on Agent’s books.  During the Term,
Borrowers may use the Revolving Advances by borrowing, prepaying and
reborrowing, all in accordance with the terms and conditions hereof.  The
proceeds of each Revolving Advance requested by Borrowing Agent on behalf of any
Borrower shall, with respect to requested Revolving Advances to the extent
Lenders make such Revolving Advances, be made available to the applicable
Borrower on the day so requested by way of credit to such Borrower’s operating
account at HNB, or such other bank as Borrowing Agent may designate following
notification to Agent, in immediately available federal funds or other
immediately available funds or, with respect to Deemed Credit Requests, be
disbursed to Agent to be applied to the outstanding Obligations giving rise to
such deemed request.

2.4. Reserved.  

2.5. Maximum Advances.  The aggregate balance of Revolving Advances outstanding
at any time shall not exceed the lesser of (a) the Maximum Revolving Advance
Amount less the Maximum Undrawn Amount of all Letters of Credit or (b) the
Formula Amount.

2.6. Repayment of Advances.



40

--------------------------------------------------------------------------------

 

(a) The Revolving Advances shall be due and payable in full on the last day of
the Term subject to earlier prepayment as herein provided.

(b) Each Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Agent on the date received.  In calculating availability,
Borrowers agree that any such item of payment will be deemed to have been
received by Agent and will be provisionally credited to the Borrowers’ Account
by Agent on the Business Day immediately following the day on which Agent has
actual possession of such item of payment for deposit.  In consideration of
Agent’s agreement for provisional crediting of items of payment, Borrowers agree
that, in calculating interest and other charges on the Obligations, all Customer
payments will be treated as having been credited to the Borrowers’ Account on
the second Business Day immediately following the Business Day on which such
payments are deemed to have been received by Agent pursuant to this paragraph.  
 Agent is not, however, required to credit Borrowers’ Account for the amount of
any item of payment which is unsatisfactory to Agent and Agent may charge
Borrowers’ Account for the amount of any item of payment which is returned to
Agent unpaid. 

(c) All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 p.m. on the due date therefor in lawful money of the United
States of America in federal funds or other funds immediately available to
Agent.  Agent shall have the right to effectuate payment on any and all
Obligations due and owing hereunder by a Deemed Credit Request as provided in
Section 2.2(b).

(d) Borrowers shall pay principal, interest, and all other amounts payable
hereunder, or under any Other Document, without any deduction whatsoever,
including, but not limited to, any deduction for any withholding, setoff or
counterclaim.

2.7. Repayment of Excess Advances.  The aggregate balance of Advances
outstanding at any time in excess of the maximum amount of Advances permitted
hereunder shall be immediately due and payable without the necessity of any
demand, at the Payment Office, whether or not a Default or Event of Default has
occurred.

2.8. Statement of Account.  Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender.  Each calendar month, Agent shall send
to Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Agent and Borrowers during such month.  The monthly statements shall be deemed
correct and binding upon Borrowers in the absence of manifest error and shall
constitute an account stated between Lenders and Borrowers unless Agent receives
a written statement of Borrowers’ specific exceptions thereto within thirty (30)
days after such statement is received by Borrowing Agent.  The records of Agent
with respect to the loan account shall be conclusive evidence absent manifest
error of the amounts of Advances and other charges thereto and of payments
applicable thereto.



41

--------------------------------------------------------------------------------

 

2.9. Letters of Credit.  Subject to the terms and conditions hereof,  Agent
shall issue or cause the issuance of standby and/or trade letters of credit
(“Letters of Credit”) for the account of any Borrower; provided, however, that
Agent will not be required to issue or cause to be issued any Letters of Credit
to the extent that the issuance thereof would then cause the sum of (a) the
Revolving Advances plus (b) the Maximum Undrawn Amount of all Letters of Credit
to exceed the lesser of (i) the Maximum Revolving Advance Amount or (ii) the
Formula Amount.  The Maximum Undrawn Amount of all Letters of Credit shall not
exceed in the aggregate at any time the Letter of Credit Sublimit.  All
disbursements or payments related to Letters of Credit shall be deemed to be
Domestic Rate Loans consisting of Revolving Advances and shall bear interest at
the Revolving Interest Rate for Domestic Rate Loans; Letters of Credit that have
not been drawn upon shall not bear interest.    

2.10. Issuance of Letters of Credit.

(a) Borrowing Agent, on behalf of Borrowers, may request Agent to issue or cause
the issuance of a Letter of Credit by delivering to Agent at the Payment Office,
prior to 12:00 Noon at least five (5)  Business Days’ prior to the proposed date
of issuance, Agent’s form of Letter of Credit Application (the “Letter of Credit
Application”) completed to the satisfaction of Agent; and, such other
certificates, documents and other papers and information as Agent may reasonably
request.  Borrowing Agent, on behalf of Borrowers, also has the right to give
instructions and make agreements with respect to any application, any applicable
letter of credit and security agreement, any applicable letter of credit
reimbursement agreement and/or any other applicable agreement, any letter of
credit and the disposition of documents, disposition of any unutilized funds,
and to agree with Agent upon any amendment, extension or renewal of any Letter
of Credit.

(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts, other written demands for payment, or acceptances of usance
drafts when presented for honor thereunder in accordance with the terms thereof
and when accompanied by the documents described therein and (ii) have an expiry
date not later than the earlier of one (1) year from such Letter of Credit’s
date of issuance or five (5) Business Days prior to the last day of the Term. 
Each standby Letter of Credit shall be subject either to the Uniform Customs and
Practice for Documentary Credits as  most recently published by the
International Chamber of Commerce at the time a Letter of Credit is issued (the
“UCP”) or the International Standby Practices (ISP98 International Chamber of
Commerce Publication Number 590), and any subsequent revision thereof at the
time a standby Letter of Credit is issued, as determined by Agent in its
Permitted Discretion, and each trade Letter of Credit shall be subject to the
UCP. 

(c) Agent shall use its reasonable efforts to notify Lenders of the request by
Borrowing Agent for a Letter of Credit hereunder.

2.11. Requirements For Issuance of Letters of Credit.    

(a) Borrowing Agent shall authorize and direct any Issuer to name the applicable
Borrower as the “Applicant” or “Account Party” of each Letter of Credit.  If
Agent is not the Issuer of any Letter of Credit,  Borrowing Agent shall
authorize and direct the Issuer to deliver to Agent all instruments, documents,
and other writings and property received by the Issuer



42

--------------------------------------------------------------------------------

 

pursuant to the Letter of Credit and to accept and rely upon Agent’s
instructions and agreements with respect to all matters arising in connection
with the Letter of Credit, the application therefor or any acceptance therefor. 

(b) In connection with all Letters of Credit issued or caused to be issued by
Agent under this Agreement, each Borrower hereby appoints Agent, or its
designee, as its attorney, with full power and authority if an Event of Default
shall have occurred and be continuing, (i) to sign and/or endorse such
Borrower’s name upon any warehouse or other receipts, letter of credit
applications and acceptances, (ii) to sign such Borrower’s name on bills of
lading; (iii) to clear Inventory through the United States of America Customs
Department (“Customs”) in the name of such Borrower or Agent or Agent’s
designee, and to sign and deliver to Customs officials powers of attorney in the
name of such Borrower for such purpose; and (iv) to complete in such Borrower’s
name or Agent’s, or in the name of Agent’s designee, any order, sale or
transaction, obtain the necessary documents in connection therewith, and collect
the proceeds thereof.  Neither Agent nor its attorneys will be liable for any
acts or omissions nor for any error of judgment or mistakes of fact or law,
except for Agent’s or its attorney’s willful misconduct.  This power, being
coupled with an interest, is irrevocable as long as any Letters of Credit remain
outstanding.

2.12. Disbursements, Reimbursement.

(a) Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
Agent a participation in such Letter of Credit and each drawing thereunder in an
amount equal to such Lender’s Commitment Percentage of the Maximum Face Amount
of such Letter of Credit and the amount of such drawing, respectively. 

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Agent will promptly notify Borrowing
Agent.  Provided that Borrowing Agent shall have received such notice, the
Borrowers shall reimburse (such obligation to reimburse Agent shall sometimes be
referred to as a “Reimbursement Obligation”) Agent prior to 12:00 Noon on each
date that an amount is paid by Agent under any Letter of Credit (each such date,
a “Drawing Date”) in an amount equal to the amount so paid by Agent.  In the
event Borrowers fail to reimburse Agent for the full amount of any drawing under
any Letter of Credit by 12:00 Noon, on the Drawing Date,  Agent will promptly
notify each Lender thereof, and Borrowers shall be deemed to have requested that
a Revolving Advance maintained as a Domestic Rate Loan be made by the Lenders to
be disbursed on the Drawing Date under such Letter of Credit, subject to the
amount of the unutilized portion of the lesser of Maximum Revolving Advance
Amount or the Formula Amount and subject to Section 8.2.  Any notice given by
Agent pursuant to this Section 2.12(b) may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(c) Each Lender shall upon any notice pursuant to Section 2.12(b) make available
to Agent an amount in immediately available funds equal to its Commitment
Percentage of the amount of the drawing, whereupon the participating Lenders
shall (subject to Section 2.12(d)) each be deemed to have made a Revolving
Advance maintained as a Domestic Rate Loan to Borrowers in that amount.  If any
Lender so notified fails to make available to Agent the amount



43

--------------------------------------------------------------------------------

 

of such Lender’s Commitment Percentage of such amount by no later than 2:00 p.m.
on the Drawing Date, then interest shall accrue on such Lender’s obligation to
make such payment, from the Drawing Date to the date on which such Lender makes
such payment (i) at a rate per annum equal to the Federal Funds Rate during the
first three days following the Drawing Date and (ii) at a rate per annum equal
to the rate applicable to Revolving Advances maintained as a Domestic Rate Loans
on and after the fourth day following the Drawing Date.  Agent will promptly
give notice of the occurrence of the Drawing Date, but failure of Agent to give
any such notice on the Drawing Date or in sufficient time to enable any Lender
to effect such payment on such date shall not relieve such Lender from its
obligation under this Section 2.12(c),  provided that such Lender shall not be
obligated to pay interest as provided in Section 2.12(c) (i) and (ii) until and
commencing from the date of receipt of notice from Agent of a drawing.

(d) With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.12(b), because of Borrowers’ failure to
satisfy the conditions set forth in Section 8.2 (other than any notice
requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in the
amount of such drawing. Such Letter of Credit Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate per annum
applicable to a Revolving Advance maintained as a Domestic Rate Loan.  Each
Lender’s payment to Agent pursuant to Section 2.12(c) shall be deemed to be a
payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a “Participation Advance” from such Lender in satisfaction of
its Participation Commitment under this Section 2.12.

(e) Each Lender’s Participation Commitment shall continue until the last to
occur of any of the following events:  (i) Agent ceases to be obligated to issue
or cause to be issued Letters of Credit hereunder;  (ii) no Letter of Credit
issued or created hereunder remains outstanding and uncancelled and (iii) all
Persons (other than the Borrowers) have been fully reimbursed for all payments
made under or relating to Letters of Credit. 

2.13. Repayment of Participation Advances. 

(a) Upon (and only upon) receipt by Agent for its account of immediately
available funds from Borrowers (i) in reimbursement of any payment made by the
Agent under the Letter of Credit with respect to which any Lender has made a
Participation Advance to Agent, or (ii) in payment of interest on such a payment
made by Agent under such a Letter of Credit,  Agent will pay to each Lender, in
the same funds as those received by Agent, the amount of such Lender’s
Commitment Percentage of such funds, except Agent shall retain the amount of the
Commitment Percentage of such funds of any Lender that did not make a
Participation Advance in respect of such payment by Agent.

(b) If Agent is required at any time to return to any Borrower, or to a trustee,
receiver, liquidator, custodian, or any official in any Insolvency Proceeding,
any portion of the payments made by Borrowers to Agent pursuant to Section
2.13(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of Agent, forthwith return
to Agent the amount of its Commitment Percentage of any amounts so returned by
Agent plus interest at the Federal Funds Rate.



44

--------------------------------------------------------------------------------

 

2.14. Documentation.  Each Borrower agrees to be bound by the terms of the
Letter of Credit Application and by Agent’s interpretations of any Letter of
Credit issued on behalf of such Borrower and by Agent’s written regulations and
customary practices relating to letters of credit, though Agent’s
interpretations may be different from such Borrower’s own.  In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern.  Except in the case of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment),  Agent shall not be liable for any error, negligence
and/or mistakes, whether of omission or commission, in following the Borrowing
Agent’s or any Borrower’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

2.15. Determination to Honor Drawing Request.  In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
Agent shall be responsible only to determine that the documents and certificates
required to be delivered under such Letter of Credit have been delivered and
that they comply on their face with the requirements of such Letter of Credit
and that any other drawing condition appearing on the face of such Letter of
Credit has been satisfied in the manner so set forth.

2.16. Nature of Participation and Reimbursement Obligations.  Each Lender’s
obligation in accordance with this Agreement to make the Revolving Advances or
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of Borrowers to reimburse Agent upon a draw under a Letter of
Credit, shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.16 under all
circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against Agent, any Borrower or any other Person for any reason
whatsoever;

(ii) the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.12;

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by Borrower or any
Lender against the beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, cross-claim, defense or other right
which any Borrower or any Lender may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), Agent or
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Borrower or any Subsidiaries of such Borrower
and the beneficiary for which any Letter of Credit was procured);



45

--------------------------------------------------------------------------------

 

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if Agent or any of Agent’s
Affiliates has been notified thereof;

(vi) payment by Agent under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the Agent or any of Agent’s Affiliates to issue any Letter
of Credit in the form requested by Borrowing Agent, unless the Agent has
received written notice from Borrowing Agent of such failure within three (3)
Business Days after the Agent shall have furnished Borrowing Agent a copy of
such Letter of Credit and such error is material and no drawing has been made
thereon prior to receipt of such notice;

(ix) any Material Adverse Effect;

(x) any breach of this Agreement or any Other Document by any party thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Borrower, Guarantor, or any of their respective Subsidiaries;

(xii) the fact that a Default or Event of Default shall have occurred and be
continuing;

(xiii) the fact that the Term shall have expired or this Agreement or the
Obligations hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.17. Indemnity.  In addition to amounts payable as provided in Section 16.5,
each Borrower hereby agrees to protect, indemnify, pay and save harmless Agent
from and against any and all claims, demands, liabilities, damages, taxes,
penalties, interest, judgments, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of counsel and allocated costs of
internal counsel) which the Agent may incur or be subject to as a consequence,
direct or indirect, of the issuance of any Letter of Credit, other than as a
result of (a) the gross negligence or willful misconduct of the Agent as
determined by a final and non-appealable judgment of a court of competent
jurisdiction or (b) the wrongful dishonor by the Agent of a proper



46

--------------------------------------------------------------------------------

 

demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto Governmental Body (all such acts or omissions
herein called “Governmental Acts”).

2.18. Liability for Acts and Omissions.  As between Borrowers and Agent and
Lenders, each Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit.  In furtherance and not in limitation of the respective foregoing, Agent
shall not be responsible for: (a)  the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if Agent shall have been notified
thereof); (b)  the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (c)  the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of any
Borrower against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among any Borrower and any beneficiary of
any Letter of Credit or any such transferee;  (d)  errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, facsimile, telex or otherwise, whether or not they be in cipher; (e)
 errors in interpretation of technical terms; (f)  any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (g)  the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (h)  any consequences arising
from causes beyond the control of Agent,  including any Governmental Acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Agent’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Agent from liability for Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final non-appealable
judgment) in connection with actions or omissions described in such clauses (a)
through (h) of such sentence.  In no event shall Agent be liable to any Borrower
for any indirect, consequential, incidental, punitive, exemplary or special
damages or expenses (including without limitation attorneys’ fees), or for any
damages resulting from any change in the value of any property relating to a
Letter of Credit.

Without limiting the generality of the foregoing, Agent (i) may rely on any oral
or other communication believed in good faith by Agent or  such Affiliate to
have been authorized or given by or on behalf of the applicant for a Letter of
Credit,  (ii) may honor any presentation if the documents presented appear on
their face substantially to comply with the terms and conditions of the relevant
Letter of Credit;  (iii) may honor a previously dishonored presentation under a
Letter of Credit, whether such dishonor was pursuant to a court order, to settle
or compromise any claim of wrongful dishonor, or otherwise, and shall be
entitled to reimbursement to the same extent as if such presentation had
initially been honored, together with any interest paid by Agent;  (iv) may
honor any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit;  (v) may
pay any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of



47

--------------------------------------------------------------------------------

 

the place where such bank is located; and (vi) may settle or adjust any claim or
demand made on Agent in any way related to any order issued at the applicant’s
request to an air carrier, a letter of guarantee or of indemnity issued to a
carrier or any similar document (each an “Order”) and honor any drawing in
connection with any Letter of Credit that is the subject of such Order,
notwithstanding that any drafts or other documents presented in connection with
such Letter of Credit fail to conform in any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Agent under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without gross
negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Agent under any resulting liability to
any Borrower or any Lender.

2.19. Cash Collateral. On demand, following the occurrence of an Event of
Default, Borrowers will cause cash to be deposited and maintained in an account
with Agent, as cash collateral, in an amount equal to one hundred and five
percent (105%) of the Maximum Undrawn Amount of all Letters of Credit, and each
Borrower hereby irrevocably authorizes Agent, in its discretion, on such
Borrower’s behalf and in such Borrower’s name, to open such an account and to
make and maintain deposits therein, or in an account opened by such Borrower, in
the amounts required to be made by such Borrower, out of the proceeds of
Receivables or other Collateral or out of any other funds of such Borrower
coming into any Lender’s possession at any time.  Agent will invest such cash
collateral (less applicable reserves) in such short-term money-market items as
to which Agent and such Borrower mutually agree and the net return on such
investments shall be credited to such account and constitute additional cash
collateral.  No Borrower may withdraw amounts credited to any such account
except upon the cure of such Event of Default or the occurrence of all of the
following: (a) payment and performance in full of all Obligations, (b)
expiration of all Letters of Credit and (c) termination of this Agreement.

2.20. Additional Payments.  Any sums expended by Agent or any Lender due to any
Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including any Borrower’s obligations under
Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1, may be charged to Borrowers’
Account as a Revolving Advance and added to the Obligations.

2.21. Manner of Borrowing and Payment.

(a) Each borrowing of Revolving Advances shall be advanced according to the
applicable Commitment Percentages of Lenders. 

(b) Each payment (including each prepayment) by any Borrower on account of the
principal of and interest on the Revolving Advances, shall be applied to the
Revolving Advances pro rata according to the applicable Commitment Percentages
of Lenders.  Except as expressly provided herein, all payments (including
prepayments) to be made by any Borrower on account of principal, interest and
fees shall be made without set off or counterclaim and shall be made to Agent on
behalf of the Lenders to the Payment Office, in each case on or prior to 1:00
P.M. in Dollars and in immediately available funds.



48

--------------------------------------------------------------------------------

 

(c) (i)Notwithstanding anything to the contrary contained in Sections 2.21(a)
and (b), commencing with the first Business Day following the Closing Date, each
borrowing of Revolving Advances shall be advanced by Agent and each payment by
any Borrower on account of Revolving Advances shall be applied first to those
Revolving Advances advanced by Agent.  On or before 1:00 P.M. on each Settlement
Date commencing with the first Settlement Date following the Closing Date,
 Agent and Lenders shall make certain payments as follows: (I) if the aggregate
amount of new Revolving Advances made by Agent during the preceding Week (if
any) exceeds the aggregate amount of repayments applied to outstanding Revolving
Advances during such preceding Week, then each Lender shall provide Agent with
funds in an amount equal to its applicable Commitment Percentage of the
difference between (w) such Revolving Advances and (x) such repayments and (II)
if the aggregate amount of repayments applied to outstanding Revolving Advances
during such Week exceeds the aggregate amount of new Revolving Advances made
during such Week, then Agent shall provide each Lender with funds in an amount
equal to its applicable Commitment Percentage of the difference between (y) such
repayments and (z) such Revolving Advances.

(i) Each Lender shall be entitled to earn interest at the applicable Contract
Rate on outstanding Revolving Advances which it has funded.

(ii) Promptly following each Settlement Date,  Agent shall submit to each Lender
a certificate with respect to payments received and Revolving Advances made
during the Week immediately preceding such Settlement Date.  Such certificate of
Agent shall be conclusive in the absence of manifest error.

(d) If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders;  provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  Each Lender so purchasing a portion of another
Lender’s Advances may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.

(e) Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender that such Lender will not make the amount which would constitute its
applicable Commitment Percentage of the Revolving Advances available to Agent,
 Agent may (but shall not be obligated to) assume that such Lender shall make
such amount available to Agent on the next Settlement Date and, in reliance upon
such assumption, make available to Borrowers a corresponding amount.  Agent will
promptly notify Borrowing Agent of its receipt of any such notice from a
Lender.  If such amount is made available to Agent on a date after such next



49

--------------------------------------------------------------------------------

 

Settlement Date, such Lender shall pay to Agent on demand an amount equal to the
product of (i) the daily average Federal Funds Rate (computed on the basis of a
year of 360 days) during such period as quoted by Agent, times (ii) such amount,
times (iii) the number of days from and including such Settlement Date to the
date on which such amount becomes immediately available to Agent.  A certificate
of Agent submitted to any Lender with respect to any amounts owing under this
paragraph (e) shall be conclusive, in the absence of manifest error.  If such
amount is not in fact made available to Agent by such Lender within three (3)
Business Days after such Settlement Date,  Agent shall be entitled to recover
such an amount, with interest thereon at the rate per annum then applicable to
such Revolving Advances hereunder, on demand from Borrowers; provided, however,
that Agent’s right to such recovery shall not prejudice or otherwise adversely
affect Borrowers’ rights (if any) against such Lender.

2.22. Mandatory Prepayments.  Subject to Section 4.3,  to the extent there are
outstanding Advances, when any Borrower sells or otherwise disposes of any
Collateral other than Inventory in the Ordinary Course of Business, Borrowers
shall repay the Advances in an amount equal to the net proceeds of such sale
(i.e., gross proceeds less the reasonable costs of such sales or other
dispositions), such repayments to be made promptly but in no event more than one
(1) Business Day following receipt of such net proceeds, and until the date of
payment, such proceeds shall be held in trust for Agent.  The foregoing shall
not be deemed to be implied consent to any such sale otherwise prohibited by the
terms and conditions hereof.   Such repayments shall be applied to the Revolving
Advances or other remaining Advances in such order as Agent may determine,
subject to Borrower’s ability to reborrow Revolving Advances in accordance with
the terms hereof.

2.23. Use of Proceeds.  Borrowers shall apply the proceeds of Advances to (a) to
repay existing Indebtedness owed to PNC Bank, National Association, (b)
 partially fund permitted Capital Expenditures,  (c)  fund Permitted
Acquisitions and dividends permitted hereunder,  (d)  issue Letters of Credit,
 (e)  pay the fees and expenses associated with this transaction at closing, and
(f)  provide for working capital needs and reimburse drawings under Letters of
Credit, and (g)  for other lawful purposes of Parent and its Subsidiaries
permitted under the Agreement.   Borrowers shall not use, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, the proceeds of any
Advances (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C)  in any manner
that would result in the violation of  any Sanctions applicable to any party
hereto.

2.24. Defaulting Lender.

(a) Notwithstanding anything to the contrary contained herein, in the event any
Lender has failed, within two (2) Business Days of the date required hereunder
(and such failure constitutes a breach by such Lender of its obligations under
this Agreement) to make available its portion of any Advance, its participation
in any Letter of Credit, or any payment due on a Settlement Date, or (x)
notifies either Agent or Borrowing Agent that it does not intend to make
available its portion of any Advance or any such participation or payment or (y)
has otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it hereunder within two (2) Business Days of the date
when due, or (z) has since the date of this Agreement been deemed insolvent by a
Governmental Body or become the subject of a



50

--------------------------------------------------------------------------------

 

bankruptcy, receivership, monitorship, conservatorship or Insolvency Proceeding,
or has a parent company that since the date of this Agreement been deemed
insolvent by a Governmental Body or become the subject of a bankruptcy,
receivership, monitorship, conservatorship or Insolvency Proceeding  (each, a
“Lender Default”), all rights and obligations hereunder of such Lender (a
“Defaulting Lender”) as to which a Lender Default is in effect and of the other
parties hereto shall be modified to the extent of the express provisions of this
Section 2.24 while such Lender Default remains in effect.

(b) Advances shall be incurred pro rata from Lenders which are not Defaulting
Lenders based on their respective Commitment Percentages, and no Commitment
Percentage of any Lender or any pro rata share of any Advances required to be
advanced by any Lender shall be increased as a result of such Lender
Default.  Amounts received in respect of principal of any type of Advances shall
be applied to reduce the applicable Advances of each Lender (other than any
Defaulting Lender) pro rata based on the aggregate of the outstanding Advances
of that type of all Lenders at the time of such application; provided, that,
Agent shall not be obligated to transfer to a Defaulting Lender any payments
received by Agent for the Defaulting Lender’s benefit, nor shall a Defaulting
Lender be entitled to the sharing of any payments hereunder (including any
principal, interest or fees).  Amounts payable to a Defaulting Lender shall
instead be paid to or retained by Agent.  Agent may hold and, in its discretion,
re-lend to a Borrower the amount of such payments received or retained by it for
the account of such Defaulting Lender.

(c) A  Defaulting Lender shall not be entitled to give instructions to Agent or
to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents.  All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
either Advances outstanding or a Commitment Percentage.

(d) Other than as expressly set forth in this Section 2.24, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged.  Nothing in this Section
2.24 shall be deemed to release any Defaulting Lender from its obligations under
this Agreement and the Other Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which any Borrower, Agent or any Lender may have against
any Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.

(e) In the event a Defaulting Lender retroactively cures to the satisfaction of
Agent the breach which caused a Lender to become a Defaulting Lender, such
Defaulting Lender shall no longer be a Defaulting Lender and shall be treated as
a Lender under this Agreement.

2.25. Increase of the Maximum Revolving Advance Amount.   Borrowers shall have
the option, upon at least thirty (30) days' prior written notice to Agent, to
increase the Maximum Revolving Advance Amount by up to $25,000,000, subject to
the following conditions precedent:

(a) no Default or Event of Default shall have occurred and be continuing on the
date of such notice or on the date which such increase is to become effective;



51

--------------------------------------------------------------------------------

 

(b) the representations and warranties set forth in Article V shall be true and
correct on and as of the date on which such increase is to become effective,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date;

(c) such increase shall be in a minimum amount of $5,000,000 and in integral
multiples of $1,000,000 in excess thereof;

(d) Borrowers shall have solicited and obtained additional lenders to join in
this Agreement and provide the additional commitments necessary to fund the
increase in the Maximum Revolving Advance Amount, which additional lenders must
not be Affiliates of any Borrower and must be acceptable to the Agent and
Lenders in their reasonable discretion; provided that any then-existing Lender
shall be acceptable;

(e) Agent shall have received all documents (including appropriate authorizing
resolutions) it may reasonably request relating to the corporate or other
necessary authority for such increase, and any other matters relevant thereto,
all in form and substance reasonably satisfactory to Agent;  

(f) the Quarterly Liquidity threshold amounts set forth in the pricing table in
the definition of Applicable Rate shall be increased by the same percentage
increase in the Maximum Revolving Advance Amount; and

(g) all costs and expenses of Agent and Lenders incurred in connection with any
such increase or requested increase, including reasonable attorneys’ fees and
expenses shall be paid by Borrowers.

The foregoing option may be exercised once during the Term and such increase
shall apply to the Maximum Revolving Advance Amount in effect at the time of the
Borrowers’ notice to Agent.  Promptly following receipt of a notice under this
Section, the Agent shall advise the Lenders thereof.  Each notice delivered by
the Borrowers pursuant to this Section shall be irrevocable. An increase to the
Maximum Revolving Advance Amount shall not require or cause a change in the
commitment of any existing Lender in effect at such time, unless such existing
Lender chooses, in its sole discretion, to fund in whole or in part, the
increase in the Maximum Revolving Advance Amount.  Agent shall not be obligated
to solicit or obtain lenders to provide the additional commitments necessary for
such increase. 

2.26. Reduction of the Maximum Revolving Advance Amount.   Borrowers shall have
the option, upon at least thirty (30) days' prior written notice to Agent, to
reduce the Maximum Revolving Advance Amount to no less than $60,000,000, subject
to the following conditions precedent:    

(a) no Default or Event of Default shall have occurred and be continuing on the
date of such notice or on the date which such reduction is to become effective;

(b) such reduction shall be in a minimum amount of $1,000,000 and in integral
multiples of $1,000,000 in excess thereof; and



52

--------------------------------------------------------------------------------

 

(c) after giving effect to any concurrent prepayment of the Advances, the sum of
the outstanding Revolving Advances shall not exceed the lesser of: (i) the
Maximum Revolving Advance Amount minus the Maximum Undrawn Amount of all Letters
of Credit, and (ii) the Formula Amount. 

The foregoing option may be exercised three (3) times during the Term and such
reduction shall apply to the Maximum Revolving Advance Amount in effect at the
time of the Borrowers’ notice to Agent; provided, however, nothing contained
herein shall limit the Borrowers’ ability to pay in full all Obligations and
terminate this Agreement at any time in accordance with Section 13.1.  Promptly
following receipt of a notice under this Section, the Agent shall advise the
Lenders thereof.  Each notice delivered by the Borrowers pursuant to this
Section shall be irrevocable. Any reduction of the Maximum Revolving Advance
Amount shall be permanent subject only to an increase in accordance with Section
2.25.  Each reduction shall be made ratably among the Lenders in accordance with
their Commitment Percentages.

III INTEREST AND FEES.

3.1. Interest. 

(b) Payment.  Interest on Advances shall be payable in arrears on the first day
of each month with respect to Domestic Rate Loans and, with respect to
Eurodollar Rate Loans, at the end of each Interest Period or, for Eurodollar
Rate Loans with an Interest Period in excess of three months, at the earlier of
(a) each three months from the commencement of such Eurodollar Rate Loan or (b)
the end of the Interest Period. 

(c) Rate Changes.  Interest charges shall be computed on the actual principal
amount of Advances outstanding during the month at a rate per annum equal to the
applicable Revolving Interest Rate (also referred to herein as the “Contract
Rate”). Whenever, subsequent to the date of this Agreement, the Alternate Base
Rate is increased or decreased, the applicable Contract Rate for Domestic Rate
Loans shall be similarly changed without notice or demand of any kind by an
amount equal to the amount of such change in the Alternate Base Rate during the
time such change or changes remain in effect.  The Eurodollar Rate shall be
adjusted with respect to Eurodollar Rate Loans without notice or demand of any
kind on the effective date of any change in the Reserve Percentage as of such
effective date. 

(d) Default Rate.  Upon and after the occurrence of an Event of Default, and
during the continuation thereof, (i) at the option of Agent or at the direction
of Required Lenders, the Obligations shall bear interest at the highest Contract
Rate payable under this Agreement plus two (2%) percent per annum (as
applicable, the “Default Rate”).

3.2. Letter of Credit Fees.  Borrowers shall pay (x) to Agent, for the ratable
benefit of Lenders, fees for each Letter of Credit for the period from and
excluding the date of issuance of same to and including the date of expiration
or termination, equal to the average daily face amount of each outstanding
Letter of Credit multiplied by the Applicable Rate for Eurodollar Rate Loans
consisting of Revolving Advances then in effect per annum, such fees to be
calculated on the basis of a 360-day year for the actual number of days elapsed
and to be payable quarterly in arrears on the first day of each quarter and on
the last day of the Term, and (y) to the Issuer, a fronting fee of



53

--------------------------------------------------------------------------------

 

one quarter of one percent (0.25%) per annum, together with any and all
administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit and all fees and expenses as agreed upon by the
Issuer and the Borrowing Agent in connection with any Letter of Credit,
 including in connection with the opening, amendment or renewal of any such
Letter of Credit and any acceptances created thereunder and shall reimburse
Agent for any and all fees and expenses, if any, paid by Agent to the Issuer
(all of the foregoing fees, the “Letter of Credit Fees”).  All such charges
shall be deemed earned in full on the date when the same are due and payable
hereunder and shall not be subject to rebate or pro-ration upon the termination
of this Agreement for any reason.  Any such charge in effect at the time of a
particular transaction shall be the charge for that transaction, notwithstanding
any subsequent change in the Issuer’s prevailing charges for that type of
transaction.  All Letter of Credit Fees and Acceptance Fees payable hereunder
shall be deemed earned in full on the date when the same are due and payable
hereunder and shall not be subject to rebate or pro-ration upon the termination
of this Agreement for any reason.  Upon and after the occurrence of an Event of
Default, and during the continuation thereof, at the option of Agent or at the
direction of Required Lenders, the Letter of Credit Fees described in clause (x)
of this Section 3.2 shall be increased by an additional two percent (2%) per
annum.

3.3. Facility Fee.  If, for any calendar quarter during the Term, the average
daily unpaid balance of the Revolving Advances and the Maximum Undrawn Amount of
all Letters of Credit for each day of such calendar quarter does not equal the
Maximum Revolving Advance Amount, then Borrowers shall pay to Agent for the
ratable benefit of Lenders a  facility fee at a rate equal to the Applicable
Rate (under the column entitled “Applicable Rates for Facility Fee”) per annum
on the amount by which the Maximum Revolving Advance Amount exceeds such average
daily unpaid balance (the “Facility Fee”).  The Facility Fee shall be calculated
on the basis of a 360 day year using the actual number of days elapsed and will
be payable to Agent in arrears on the first day of each calendar quarter with
respect to the previous calendar quarter.

3.4. Other Fees and Charges.

(e) Reserved. 

(f) Field Exams.  Except as provided in Section 16.9, Borrowers shall pay to
Agent, for the benefit of Agent, on the first day of each month following any
month in which Agent performs any field examination, the need for which is to be
determined by Agent and which field examination is undertaken by Agent or for
Agent’s benefit, a field examination fee in an amount equal to $1,100 per day
for each person employed to perform such field examination, plus all costs and
disbursements incurred by Agent in the performance of such examination.  Except
as provided in Section 16.9, if Advances exceed the lesser of (i) $15,000,000 or
(i) 20% of the Maximum Revolving Advance Amount for more than fifteen (15)
consecutive days in any calendar year, Agent shall have the right to charge
Borrowers for one (1) field examination during such calendar year, otherwise,
Agent shall have the right to charge Borrowers for one (1) field examination
every two (2) calendar years.  Field examinations conducted in connection with a
Permitted Acquisition or during the continuance of an Event of Default shall be
charged to Borrowers and not subject to the foregoing limitation.

(g) Inventory Appraisals.  If the outstanding Advances exceed the product of
Eligible Receivables multiplied by the Receivables Advance Rate by the lesser
(i) $5,000,000 and



54

--------------------------------------------------------------------------------

 

(ii) 10% of the Maximum Revolving Advance Amount for more than fifteen (15)
consecutive days in a calendar year, Agent shall have the right to require the
performance of and charge Borrowers for one (1) Inventory appraisal during such
calendar year.  Inventory appraisals conducted in connection with a Permitted
Acquisition or during the continuance of an Event of Default shall be charged to
Borrowers and not subject to the foregoing limitation. In addition to the
foregoing, Agent shall have the right to perform Inventory appraisals at its own
expense.    Notwithstanding anything herein to the contrary, no Inventory
appraisal shall be required prior to the Closing Date. 

(h) Intellectual Property Appraisals.  If Borrowers elect to include
Intellectual Property in the Formula Amount, Agent shall have the right to
charge Borrowers for one (1) Intellectual Property appraisal in connection with
such initial inclusion; and, thereafter, if the outstanding Advances exceed the
sum of (i) the product of Eligible Receivables multiplied by the Receivables
Advance Rate plus (ii) the product of Eligible Inventory multiplied by the
applicable Advance Rates by the lesser (A) $5,000,000 and (B) 10% of the Maximum
Revolving Advance Amount for more than fifteen (15) consecutive days in a
calendar year, Agent shall have the right to require the performance of and
charge Borrowers for one (1) Intellectual Property appraisal during such
calendar year.  If Borrowers have elected to include Intellectual Property in
the Formula Amount, Intellectual Property appraisals conducted in connection
with a Permitted Acquisition or during the continuance of an Event of Default
shall be charged to Borrowers and not subject to the foregoing limitation.  In
addition to the foregoing, if Borrowers elect to include Intellectual Property
in the Formula Amount, Agent shall have the right to perform Intellectual
Property appraisals at its own expense. 

(i) All fees and charges herein shall be deemed earned in full on the date when
the same are due and payable hereunder and shall not be subject to rebate or
pro-ration upon the termination of this Agreement for any reason. 

3.5. Computation of Interest and Fees.  Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed.  If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the applicable
Contract Rate during such extension.

3.6. Maximum Charges.  In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under law. In the event
interest and other charges as computed hereunder would otherwise exceed the
highest rate permitted under law, such excess amount shall be first applied to
any unpaid principal balance owed by Borrowers, and if the then remaining excess
amount is greater than the previously unpaid principal balance, Lenders shall
promptly refund such excess amount to Borrowers and the provisions hereof shall
be deemed amended to provide for such permissible rate.

3.7. Increased Costs.  In the event that any Applicable Law or any Change in
Law, or compliance by any Lender (for purposes of this Section 3.7, the term
“Lender” shall include Agent or any Lender and any corporation or bank
controlling Agent or any Lender) and the office or branch where Agent or any
Lender (as so defined) makes or maintains any Eurodollar Rate Loans with any
request or directive (whether or not having the force of law) from any central
bank or other financial, monetary or other authority, shall:



55

--------------------------------------------------------------------------------

 

(a) subject Agent or any Lender to any tax of any kind whatsoever (other than
(i) Excluded Taxes, and (ii) Other Connection Taxes) with respect to this
Agreement  or any Other Document or change the basis of taxation of payments to
Agent or any Lender of principal, fees, interest or any other amount payable
hereunder or under any Other Documents (except for changes in the rate of tax on
the overall net income of Agent or any Lender by the jurisdiction in which it
maintains its principal office);

(b) impose, modify or hold applicable any reserve, special deposit, assessment
or similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by, any office of Agent or
any Lender,  including pursuant to Regulation D of the Board of Governors of the
Federal Reserve System; or

(c) impose on Agent or any Lender or the London interbank Eurodollar market any
other condition with respect to this Agreement or any Other Document; and the
result of any of the foregoing is to increase the cost to Agent or any Lender of
making, renewing or maintaining its Advances hereunder by an amount that Agent
or such Lender deems to be material or to reduce the amount of any payment
(whether of principal, interest or otherwise) in respect of any of the Advances
by an amount that Agent or such Lender deems to be material, then, in any case
Borrowers shall promptly pay Agent or such Lender, upon its demand, such
additional amount as will compensate Agent or such Lender for such additional
cost or such reduction, as the case may be.  Agent or such Lender shall certify
the amount of such additional cost or reduced amount to Borrowing Agent, and
such certification shall be conclusive absent manifest error.

(d) Failure or delay on the part of the Agent or any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation;  provided that no Borrower or
Guarantor shall be required to compensate a Lender pursuant to this Section for
any increased costs incurred or reductions suffered more than 180 days prior to
the date that such Lender or the Agent, as the case may be, notifies such
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof).

3.8. Basis For Determining Interest Rate Inadequate or Unfair.  In the event
that Agent or any Lender shall have determined in the exercise of Permitted
Discretion that:

(a) reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 for any Interest Period; or

(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank Eurodollar market, with respect to an
outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a Eurodollar Rate Loan, 

then Agent shall give Borrowing Agent prompt written or telephonic of such
determination.  If such notice is given, (i) any such requested Eurodollar Rate
Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall notify
Agent no later than 12:00 Noon two (2) Business



56

--------------------------------------------------------------------------------

 

Days prior to the date of such proposed borrowing, that its request for such
borrowing shall be cancelled or made as an unaffected type of Eurodollar Rate
Loan,  (ii) any Domestic Rate Loan or Eurodollar Rate Loan which was to have
been converted to an affected type of Eurodollar Rate Loan shall be continued as
or converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify
Agent, no later than 12:00 Noon two (2) Business Days prior to the proposed
conversion, shall be maintained as an unaffected type of Eurodollar Rate Loan,
and (iii) any outstanding affected Eurodollar Rate Loans shall be converted into
a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent, no later than
12:00 Noon two (2) Business Days prior to the last Business Day of the then
current Interest Period applicable to such affected Eurodollar Rate Loan, shall
be converted into an unaffected type of Eurodollar Rate Loan, on the last
Business Day of the then current Interest Period for such affected Eurodollar
Rate Loans.  Until such notice has been withdrawn, Lenders shall have no
obligation to make an affected type of Eurodollar Rate Loan or maintain
outstanding affected Eurodollar Rate Loans and no Borrower shall have the right
to convert a Domestic Rate Loan or an unaffected type of Eurodollar Rate Loan
into an affected type of Eurodollar Rate Loan.

3.9. Capital Adequacy.

(a) In the event that Agent or any Lender shall have determined in the exercise
of Permitted Discretion that any Applicable Law or guideline regarding capital
adequacy, or any Change in Law or any change in the interpretation or
administration thereof by any Governmental Body, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Agent or any Lender (for purposes of this Section 3.9, the term “Lender”
shall include Agent or any Lender and any corporation or bank controlling Agent
or any Lender) and the office or branch where Agent or any Lender (as so
defined) makes or maintains any Eurodollar Rate Loans with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on Agent or any Lender’s capital as a
consequence of its obligations hereunder to a level below that which Agent or
such Lender could have achieved but for such adoption, change or compliance
(taking into consideration Agent’s and each Lender’s policies with respect to
capital adequacy) by an amount deemed by Agent or any Lender to be material,
then, from time to time, Borrowers shall pay upon demand to Agent or such Lender
such additional amount or amounts as will compensate Agent or such Lender for
such reduction.  In determining such amount or amounts, Agent or such Lender may
use any reasonable averaging or attribution methods.  The protection of this
Section 3.9 shall be available to Agent and each Lender regardless of any
possible contention of invalidity or inapplicability with respect to the
Applicable Law or condition.

(b) A certificate of Agent or such Lender setting forth such amount or amounts
as shall be necessary to compensate Agent or such Lender with respect to Section
3.9(a) when delivered to Borrowing Agent shall be conclusive absent manifest
error.

3.10. Taxes. 

(a) Any and all payments by or on account of any Obligations hereunder or under
any Other Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes;  provided that if a
Borrower shall be required by



57

--------------------------------------------------------------------------------

 

Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent,  Lender,  Issuer or
Participant, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrowers shall make
such deduction, and (iii) such Borrower shall timely pay the full amount
deducted to the relevant Governmental Body in accordance with Applicable Law.

(b) Without limiting the provisions of Section 3.10(a) above, the applicable
Borrower shall timely pay any Other Taxes to the relevant Governmental Body in
accordance with Applicable Law. 

(c) Each Borrower shall indemnify Agent, each Lender,  Issuer and any
Participant, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by Agent, such Lender,  Issuer, or such Participant, as the case may be,
and any penalties, interest and reasonable and documented expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Body.  A certificate as to the amount of such payment or liability
delivered to the Borrowing Agent by any Lender,  Participant, or the Issuer
(with a copy to Agent), or by Agent on its own behalf or on behalf of a Lender
or the Issuer, shall be conclusive absent manifest error. 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by Borrowers to a Governmental Body, the Borrowing Agent shall deliver to Agent
the original or a certified copy of a receipt issued by such Governmental Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Agent.    

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
resident for tax purposes, or under any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any Other Document shall
deliver to the Borrowing Agent (with a copy to Agent), at the time or times
prescribed by Applicable Law or reasonably requested by the Borrowing Agent or
Agent, such properly completed and executed documentation prescribed by
Applicable Law as will permit such payments to be made without withholding or at
a reduced rate of withholding.  Notwithstanding the submission of such
documentation claiming a reduced rate of or exemption from U.S. withholding tax,
Agent shall be entitled to withhold United States federal income taxes at the
full statutory withholding rate if in its reasonable judgment it is required to
do so under the due diligence requirements imposed upon a withholding agent
under § 1.1441-7(b) of the United States Income Tax Regulations or other
Applicable Law.  Further, Agent is indemnified under §1.1461-1(e) of the United
States Income Tax Regulations against any claims and demands of any Lender,
 Issuer or assignee or participant of a Lender or Issuer for the amount of any
tax it deducts and withholds in accordance with regulations under §1441 of the
Code.  In addition, any Lender, if requested by the Borrowing Agent or Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrowing Agent or Agent as will enable the
Borrowing Agent or Agent to determine whether or not such Lender is subject to
backup



58

--------------------------------------------------------------------------------

 

withholding or information reporting requirements.  Without limiting the
generality of the foregoing, in the event that a Borrower is resident for tax
purposes in the United States of America, any Foreign Lender (or other Lender)
shall deliver to the Borrowing Agent and Agent (in such number of copies
specified below or as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender (or other Lender) becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrowing
Agent or the Agent, but only if such Foreign Lender (or other Lender) is legally
entitled to do so), whichever of the following is applicable:

(i) two (2) duly completed valid originals of IRS Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) two (2) duly completed valid originals of IRS Form W-8ECI,  

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of a Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) two
duly completed valid originals of IRS Form W-8BEN,

(iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrowing Agent to determine the withholding or
deduction required to be made, or

(v) to the extent that any Lender is not a Foreign Lender, such Lender shall
submit to Agent two (2) originals of an IRS Form W-9 or any other form
prescribed by Applicable Law demonstrating that such Lender is not a Foreign
Lender, or

(vi) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-81MY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate, IRS Form W-9, or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner;

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowing Agent and the Agent in
writing of its legal inability to do so.



59

--------------------------------------------------------------------------------

 

(f) If a payment made to a Lender,  Participant,  Issuer, or Agent under this
Agreement or any Other Document would be subject to U.S. Federal withholding Tax
imposed by FATCA if such Person fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender,  Participant,  Issuer, or Agent shall
deliver to the Agent (in the case of a Lender,  Participant or Issuer) and the
Borrowing Agent (A) a certification signed by the Chief Financial Officer,
principal accounting officer, treasurer or controller of such Person, and (B)
other documentation reasonably requested by the Agent or Borrowing Agent
sufficient for Agent and the Borrowers to comply with their obligations under
FATCA and to determine that such Lender,  Participant,  Issuer, or Agent has
complied with such applicable reporting requirements.

IV COLLATERAL:  GENERAL TERMS

4.1. Security Interest in the Collateral. 

(j) Grant.  To secure the prompt payment and performance to Agent and each
Lender of the Obligations, each Borrower hereby assigns, pledges and grants to
Agent for its benefit and for the ratable benefit of each Lender a continuing
security interest in and to and Lien on all of its Collateral, whether now owned
or existing or hereafter acquired or arising and wheresoever located. 

(k) Books and Records.  Each Borrower shall mark its books and records as may be
necessary or appropriate to evidence, protect and perfect Agent’s security
interest and shall cause its financial statements to reflect such security
interest. 

(l) Commercial Tort Claims.  Each Borrower shall promptly provide Agent with
written notice of each commercial tort claim which involves in excess of
$100,000 in damages, such notice to contain the case title together with the
applicable court and a brief description of the claim(s).  Upon delivery of each
such notice, such Borrower shall be deemed to hereby grant to Agent a security
interest and lien in and to such commercial tort claims and all proceeds
thereof.

4.2. Perfection of Security Interest.  Each Borrower shall take all action that
may be necessary or desirable, or that Agent may reasonably request, so as at
all times to maintain the validity, perfection, enforceability and priority of
Agent’s security interest in and Lien on the Collateral or to enable Agent to
protect, exercise or enforce its rights hereunder and in the Collateral,
 including, but not limited to, (a)  immediately discharging all Liens other
than Permitted Encumbrances, (b)  obtaining Collateral Access Agreements for
Access Agreement Locations or locations not owned by a Borrower at which
material Inventory is located after the Closing Date,  including Inventory which
is in the possession, custody or control of a third-party, (c)  delivering to
Agent, endorsed or accompanied by such instruments of assignment as Agent may
specify, and stamping or marking, in such manner as Agent may specify, any and
all chattel paper, instruments, letters of credits and advices thereof and
documents evidencing or forming a part of the Collateral,  (d)  entering into
warehousing, lockbox and other custodial arrangements reasonably satisfactory to
Agent, and (e)  executing and delivering financing statements, control
agreements, instruments of pledge, mortgages, notices and assignments, in each
case in form and substance reasonably satisfactory to Agent, relating to the
creation, validity, perfection, maintenance or continuation of



60

--------------------------------------------------------------------------------

 

Agent’s security interest and Lien under the Uniform Commercial Code or other
Applicable Law.  By its signature hereto, each Borrower hereby authorizes Agent
to file against such Borrower, one or more financing, continuation or amendment
statements pursuant to the Uniform Commercial Code or other Applicable Law in
form and substance satisfactory to Agent (which statements may have a
description of all assets of the Borrowers and Guarantors, other than Excluded
Property).  All charges, expenses and fees Agent may incur in doing any of the
foregoing, and any local taxes relating thereto, may be immediately charged to
Borrowers’ Account as a Revolving Advance of a Domestic Rate Loan and added to
the Obligations, or, at Agent’s option, shall be paid to Agent for its benefit
and for the ratable benefit of Lenders within five (5) days after demand.  Each
such charge to Borrowers’ Account or demand shall be accompanied by a reasonable
description of such charge to Borrowing Agent.  

4.3. Disposition of Property.   Except for Permitted Dispositions, each
Borrower, Guarantor, and their respective Subsidiaries will safeguard and
protect all Collateral for Agent’s general account.  Each Borrower, Guarantor,
and their respective Subsidiaries shall make no disposition of assets whether by
sale, lease or otherwise except the following (the “Permitted Dispositions”):
(a) the sale of Inventory in the Ordinary Course of Business;  (b) the sale,
disposition or transfer of obsolete and worn-out Equipment in the Ordinary
Course of Business;  (c) the sale, disposition or transfer of any assets outside
the Ordinary Course of Business during any fiscal year having an aggregate fair
market value of not more than $100,000 for Parent and its Subsidiaries on a
Consolidated Basis;  (d) the sale, disposition or transfer of Excluded Property;
 (e) assignments and licenses of Intellectual Property in the Ordinary Course of
Business;  (f) the sale, disposition or transfer of property of any Borrower to
any other Borrower; (g) subleases or leases of Real Property which, at the time
of such transaction, is then not currently being utilized in the business of the
Borrowers, Guarantors, or any of their respective Subsidiaries;  and (h) the
transfer of Inventory in the Ordinary Course of Business to Rocky Brands Canada,
Inc. to fulfill bona fide third-party purchase orders prior to shipment
thereof. 

4.4. Preservation of Collateral.  Following the occurrence and during the
continuance of an Event of Default, in addition to the rights and remedies set
forth in Section 11.1,  Agent:  (a) may at any time take such steps as Agent
deems necessary to protect Agent’s interest in and to preserve the Collateral,
 including the hiring of such security guards or the placing of other security
protection measures as Agent may deem appropriate; (b) may employ and maintain
at any of any Borrower’s premises a custodian who shall have full authority to
do all acts necessary to protect Agent’s interests in the Collateral;  (c) may
lease warehouse facilities to which Agent may move all or part of the
Collateral;  (d) may use any Borrower’s owned or leased lifts, hoists, trucks
and other facilities or equipment for handling or removing the Collateral; and
(e) shall have, and is hereby granted, a right of ingress and egress to the
places where the Collateral is located, and may proceed over and through any of
Borrower’s owned or leased property.  Each Borrower shall cooperate fully with
all of Agent’s efforts to preserve the Collateral and will take such actions to
preserve the Collateral as Agent may reasonably direct.  All of Agent’s expenses
of preserving the Collateral,  including any expenses relating to the bonding of
a custodian, may be immediately charged to Borrowers’ Account as a Revolving
Advance of a Domestic Rate Loan and added to the Obligations, or, at Agent’s
option, shall be paid to Agent for its benefit and for the ratable benefit of
Lenders within five (5) days after demand.  Each such charge to Borrowers’
Account or demand shall be accompanied by a reasonable description of such
charge to Borrowing Agent.



61

--------------------------------------------------------------------------------

 

4.5. Ownership of Collateral.

(a) With respect to the Collateral, at the time the Collateral becomes subject
to Agent’s security interest:  (i) each Borrower shall be the sole owner of and
fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of its respective Collateral
to Agent; and, except for Permitted Encumbrances the Collateral shall be free
and clear of all Liens and encumbrances whatsoever; (ii) each document and
agreement executed by each Borrower or delivered to Agent or any Lender in
connection with this Agreement shall be true and correct in all material
respects; (iii) all signatures and endorsements of each Borrower that appear on
such documents and agreements shall be genuine and each Borrower shall have full
capacity to execute same; and (iv) each Borrower’s Equipment and Inventory shall
be located as set forth on Schedule 4.5 and shall not be removed from such
location(s) without the prior written consent of Agent except to the extent
permitted in Section 4.3.

(b) (i) There is no location at which any Borrower has any Inventory (except for
Inventory in transit, Inventory located on Lehigh vehicles, or Inventory at
other locations with a value of not in excess of $75,000 each) other than those
locations listed on Schedule 4.5, which may be updated from time to time; (ii)
Schedule 4.5 hereto contains a correct and complete list, as of the Closing
Date, of the addresses of each warehouse at which Inventory of any Borrower is
stored;  none of the receipts received by any Borrower from any warehouse states
that the goods covered thereby are to be delivered to bearer or to the order of
a named Person or to a named Person and such named Person’s assigns;  (iii)
Schedule 4.5 hereto sets forth a correct and complete list as of the Closing
Date of (A) each place of business of each Borrower and (B) the chief executive
office of each Borrower; and (iv) Schedule 4.5 hereto sets forth a correct and
complete list as of the Closing Date of the location, by state and street
address, of all Real Property owned or leased by each Borrower. 

4.6. Defense of Agent’s and Lenders’  Interests.  Until (a) payment and
performance in full of all of the Obligations and (b) termination of this
Agreement,  Agent’s interests in the Collateral shall continue in full force and
effect.  During such period no Borrower shall, without Agent’s prior written
consent, pledge, sell (except to the extent permitted in Section 4.3), assign,
transfer, create or suffer to exist a Lien upon or encumber or allow or suffer
to be encumbered in any way except for Permitted Encumbrances, any part of the
Collateral.  Each Borrower shall defend Agent’s interests in the Collateral
against any and all Persons whatsoever.  At any time after the occurrence and
during the continuance of an Event of Default and following demand by Agent for
payment of all Obligations, (i) Agent shall have the right, to the extent
permitted by Applicable Law, to take possession of the indicia of the Collateral
and the Collateral in whatever physical form contained, including:  labels,
stationery, documents, instruments and advertising materials; (ii) if Agent
exercises this right to take possession of the Collateral, Borrowers shall, upon
demand, assemble it in the best manner possible and make it available to Agent
at a place reasonably convenient to Agent;  (iii) in addition, with respect to
all Collateral,  Agent and Lenders shall be entitled to all of the rights and
remedies set forth herein and further provided by the Uniform Commercial Code or
other Applicable Law;  (iv) each Borrower shall, and Agent may, at its option,
instruct all suppliers, carriers, forwarders, warehousers or others receiving or
holding cash, checks, Inventory, documents or instruments in which Agent holds a
security interest to deliver same to Agent and/or subject to Agent’s order and
if they shall come into any Borrower’s possession, they, and each of them, shall
be held by such Borrower in trust as Agent’s trustee, and



62

--------------------------------------------------------------------------------

 

such Borrower will immediately deliver them to Agent in their original form
together with any necessary endorsement and (v) Agent shall have the right to
complete any work-in-process Inventory and shall have the right to sell
Inventory with all tags, labels, wrapping and packaging and any other indicia
thereon, including any trademarks or other Intellectual Property owned or
licensed by Borrowers.

4.7. Books and Records.  Each Borrower shall (a) keep proper books of record and
account in which full, true and correct entries in all material respects will be
made of all dealings or transactions of or in relation to its business and
affairs; (b) set up on its books accruals with respect to all taxes,
assessments, charges, levies and claims; and (c) on a reasonably current basis
set up on its books, from its earnings, allowances against doubtful Receivables,
 advances and investments and all other proper accruals (including by reason of
enumeration, accruals for premiums, if any, due on required payments and
accruals for depreciation, obsolescence, or amortization of properties), which
should be set aside from such earnings in connection with its business.  All
determinations pursuant to this subsection shall be made in accordance with, or
as required by, GAAP consistently applied in the opinion of such independent
public accountant as shall then be regularly engaged by Borrowers.

4.8. Reserved.

4.9. Compliance with Laws.  Each Borrower shall comply in all material respects
with all Applicable Laws, including, without limitation, Firearms Regulatory
Laws, with respect to the Collateral or any part thereof or to the operation of
such Borrower’s business the non-compliance with which could reasonably be
expected to have a Material Adverse Effect.  The assets of Borrowers, Guarantors
and their respective Subsidiaries at all times shall be maintained in accordance
with the requirements of all insurance carriers which provide insurance with
respect to the such assets so that such insurance shall remain in full force and
effect. Borrowers will take all necessary steps to preserve and renew each
Firearms Regulatory License then necessary for the conduct of its business as
required by any Firearms Regulatory Law. 

4.10. Inspection of Premises.  At all reasonable times (and if no Event of
Default is continuing reasonable prior notice shall be given), subject to the
terms of this Agreement,  including confidentiality provisions, Agent and each
Lender shall have full access to and the right to audit, check, inspect and make
abstracts and copies from each Borrower’s books, records, audits, correspondence
and all other papers relating to the Collateral and the operation of each
Borrower’s business.  Agent, any Lender and their agents may enter upon any
premises of any Borrower, at all reasonable times (and if no Event of Default is
continuing reasonable prior notice shall be given), and from time to time, for
the purpose of inspecting the Collateral and any and all records pertaining
thereto and the operation of such Borrower’s business; provided however, that
Agent may conduct only two (2) complete field examinations during each fiscal
year, provided further that, field examinations conducted prior in connection
with a Permitted Acquisition, or during the continuance of a Default or an Event
of Default shall not be subject to the foregoing limitation. Borrowers’
obligation to pay for such field examinations shall be subject to Section
3.4(b).

4.11. Insurance.  Schedule 4.11 sets forth a list of all insurance maintained by
each Borrower, Guarantor, and their respective Subsidiaries on the Closing Date.
The assets and properties of each Borrower at all times shall be maintained in
accordance with the requirements



63

--------------------------------------------------------------------------------

 

of all insurance carriers which provide insurance with respect to the assets and
properties of such Borrower so that such insurance shall remain in full force
and effect.  Each Borrower shall bear the full risk of any loss of any nature
whatsoever with respect to the Collateral.  At each Borrower’s own cost and
expense in amounts and with carriers reasonably acceptable to Agent, each
Borrower shall (a) keep all its insurable properties (including all properties
in which such Borrower has an interest) insured against the hazards of fire,
flood, sprinkler leakage, those hazards covered by extended coverage insurance
and such other hazards, and for such amounts, as is customary in the case of
companies engaged in businesses similar to such Borrower’s including business
interruption insurance; (b) maintain a bond in such amounts as is customary in
the case of companies engaged in businesses similar to such Borrower insuring
against larceny, embezzlement or other criminal misappropriation of insured’s
officers and employees who may either singly or jointly with others at any time
have access to the assets or funds of such Borrower either directly or through
authority to draw upon such funds or to direct generally the disposition of such
assets; (c) maintain public and product liability insurance against claims for
personal injury, death or property damage suffered by others; (d) maintain all
such worker’s compensation or similar insurance required under the laws of any
state or jurisdiction in which such Borrower is engaged in business; (e) furnish
Agent with (i) copies of all policies upon request of Agent and evidence of the
maintenance of such policies by the renewal thereof at least two (2) Business
Days before any expiration date, and (ii) appropriate loss payable endorsements
in form and substance reasonably satisfactory to Agent, naming Agent as a
co-insured and loss payee as its interests may appear with respect to all
insurance coverage on properties in which such Borrower has an interest and all
insurance coverage referred to in clause (c) above, and providing (A) that all
proceeds thereunder shall be payable to Agent, (B) no such insurance shall be
affected by any act or neglect of the insured or owner of the property described
in such policy, and (C) that such policy and loss payable clauses may not be
cancelled, amended or terminated unless at least thirty (30) days’ prior written
notice is given to Agent.  In the event of any loss thereunder, the carriers
named therein hereby are directed by Agent and the applicable Borrower to make
payment for such loss to Agent and not to such Borrower and Agent jointly.  If
any insurance losses are paid by check, draft or other instrument payable to any
Borrower and Agent jointly, Agent may endorse or require Borrower to endorse
such Borrower’s name thereon and do such other things as Agent may deem
advisable to reduce the same to cash.  If an Event of Default has occurred and
is continuing, Agent is hereby authorized to adjust and compromise claims under
insurance coverage referred to in clauses (a) and (b) above.  If an Event of
Default has occurred and is continuing, all loss recoveries received by Agent
upon any such insurance may be applied to the Obligations pursuant to Section
11.6.  Any surplus shall be paid by Agent to Borrowers or applied as may be
otherwise required by law.  Any deficiency thereon shall be paid by Borrowers to
Agent, on demand.  Anything hereinabove to the contrary notwithstanding, and
subject to the fulfillment of the conditions set forth below, Agent shall remit
to Borrowing Agent insurance proceeds received by Agent under insurance policies
procured and maintained by Borrowers which insure Borrowers’ insurable
properties to the extent such insurance proceeds do not exceed $1,000,000 per
occurrence.   In the event the amount of insurance proceeds received by Agent
for any occurrence exceeds $1,000,000, then Agent shall not be obligated to
remit the insurance proceeds to Borrowing Agent unless Borrowing Agent shall
provide Agent with evidence reasonably satisfactory to Agent that the insurance
proceeds will be used by Borrowers to repair, replace or restore the insured
property which was the subject of the insurable loss.  The agreement of Agent to
remit insurance proceeds in the manner above provided shall be subject in each
instance to satisfaction of each of the following



64

--------------------------------------------------------------------------------

 

conditions: (x) no Event of Default or Default shall then have occurred, and (y)
Borrowers shall use such insurance proceeds to repair, replace or restore the
insurable property which was the subject of the insurable loss and for no other
purpose.

4.12. Failure to Pay Insurance.  If any Borrower fails to obtain insurance as
hereinabove provided, or to keep the same in force, Agent, if Agent so elects,
may obtain such insurance and pay the premium therefor on behalf of such
Borrower, and charge Borrowers’ Account therefor as a Revolving Advance of a
Domestic Rate Loan and such expenses so paid shall be part of the Obligations.  
 Agent shall promptly provide Borrowing Agent copies of invoices for any such
expense.

4.13. Payment of Taxes.  Except for Properly Contested taxes, assessments and
other Charges, each Borrower will pay or remit, when due, all taxes, assessments
and other Charges lawfully levied or assessed upon such Borrower or any of the
Collateral including real and personal property taxes, assessments and charges
and all franchise, income, employment, social security benefits, withholding,
and sales taxes.  If any tax by any Governmental Body is or may be imposed on or
as a result of any transaction between any Borrower and Agent or any Lender
which Agent or any Lender may be required to withhold or pay or remit or if any
taxes, assessments, or other Charges remain unpaid after the date fixed for
their payment, or if any claim shall be made which, in Agent’s or any Lender’s
reasonable opinion, may possibly create a valid Lien on the Collateral,  Agent
may upon notice to Borrowers pay the taxes, assessments or other Charges and
each Borrower hereby indemnifies and holds Agent and each Lender harmless in
respect thereof; provided, however, Agent will not pay any taxes, assessments or
Charges to the extent that any applicable Borrower has Properly Contested those
taxes, assessments or Charges.  The amount of any payment by Agent under this
Section 4.13 shall be charged to Borrowers’ Account as a Revolving Advance
maintained as a Domestic Rate Loan and added to the Obligations and, until
Borrowers shall furnish Agent with an indemnity therefor (or supply Agent with
evidence reasonably satisfactory to Agent that due provision for the payment
thereof has been made), Agent may hold without interest any balance standing to
Borrowers’ credit and Agent shall retain its security interest in and Lien on
any and all Collateral held by Agent.

4.14. Payment of Leasehold Obligations.  Except for Properly Contested payments,
each Borrower shall at all times pay, when and as due, its rental obligations
under all leases under which it is a tenant, and shall otherwise comply, in all
material respects, with all other terms of such leases and keep them in full
force and effect and, at Agent’s request will provide evidence of having done
so.

4.15. Receivables.

(a) Nature of Receivables.  Each of the Receivables shall be a bona fide and
valid account representing a bona fide indebtedness incurred by the Customer
therein named, for a fixed sum as set forth in the invoice relating thereto
(provided immaterial or unintentional invoice errors and customary discounts
shall not be deemed to be a breach hereof) with respect to an absolute sale or
lease and delivery of goods upon stated terms of a Borrower, or work, labor or
services theretofore rendered by a Borrower as of the date each Receivable is
created.  Same shall be due and owing in accordance with the applicable
Borrower’s standard terms of sale without



65

--------------------------------------------------------------------------------

 

dispute, setoff or counterclaim except as may be stated on the accounts
receivable schedules delivered by Borrowers to Agent.

(b) Solvency of Customers.  Each Customer, to each Borrower’s actual knowledge,
as of the date each Receivable is created, is solvent and able to pay all
Receivables on which the Customer is obligated in full when due or with respect
to such Customers of any Borrower who are not solvent such Borrower has set up
on its books and in its financial records bad debt reserves adequate to cover
such Receivables.

(c) Location of Borrowers.  Each Borrower’s chief executive office and each
location where any Borrower, Guarantor, or their respective Subsidiaries
maintains assets is designated on Schedule 4.15(c).  Until written notice is
given to Agent by Borrowing Agent of any other office at which any Borrower
keeps its records pertaining to Receivables, all such records shall be kept at
the address for such records designated on Schedule 4.15(c).

(d) Collection of Receivables.  Subject to Agent’s rights under Section 4.15(e),
during a Cash Dominion Period, each Borrower will, at such Borrower’s sole cost
and expense, collect in trust for Agent all amounts received on Receivables
(other than Excluded Receivables), and shall not commingle such collections with
any Borrower’s funds or use the same except to pay Obligations.  Each Borrower
shall deposit in the Blocked Accounts or Collection Accounts, or, upon request
by Agent, deliver to Agent, in original form and on the date of receipt thereof,
all checks, drafts, notes, money orders, acceptances, cash and other evidences
of Indebtedness, other than those arising from Excluded Receivables. 

(e) Notification of Assignment of Receivables.  At any time following the
occurrence and during the continuance of an Event of Default,  Agent shall have
the right to send notice of the assignment of, and Agent’s security interest in
and Lien on, the Receivables to any and all Customers or any third party holding
or otherwise concerned with any of the Collateral.  Thereafter, Agent shall have
the sole right to collect the Receivables, take possession of the Collateral, or
both.  Agent’s actual collection expenses, including, but not limited to,
stationery and postage, telephone and telegraph, secretarial and clerical
expenses and the salaries of any collection personnel used for collection, may
be charged to Borrowers’ Account and added to the Obligations, and prompt notice
and evidence thereof shall be sent to Borrowing Agent.  

(f) Power of Agent to Act on Borrowers’ Behalf.  Agent shall have the right to
receive, endorse, assign and/or deliver in the name of Agent or any Borrower any
and all checks, drafts and other instruments for the payment of money relating
to the Receivables, and each Borrower hereby waives notice of presentment,
protest and non-payment of any instrument so endorsed.  Upon the occurrence and
during the continuance of an Event of Default, each Borrower hereby constitutes,
or agrees to constitute as may be required by Applicable Law, Agent or Agent’s
designee as such Borrower’s attorney with power (i) to endorse such Borrower’s
name upon any notes, acceptances, checks, drafts, money orders or other
evidences of payment or Collateral;  (ii) to sign such Borrower’s name on any
invoice or bill of lading relating to any of the Receivables, drafts against
Customers, assignments and verifications of Receivables;  (iii) to send
verifications of Receivables to any Customer;  (iv) to sign such Borrower’s name
on all financing statements or any other documents or instruments deemed
necessary or appropriate by Agent to preserve, protect, or perfect Agent’s
interest in the Collateral and to file same; (v) to demand payment of the



66

--------------------------------------------------------------------------------

 

Receivables;  (vi) to enforce payment of the Receivables by legal proceedings or
otherwise; (vii) to exercise all of such Borrower’s rights and remedies with
respect to the collection of the Receivables and any other Collateral;  (viii)
to settle, adjust, compromise, extend or renew the Receivables;  (ix) to settle,
adjust or compromise any legal proceedings brought to collect Receivables;  (x)
to prepare, file and sign such Borrower’s name on a proof of claim in bankruptcy
or similar document against any Customer;  (xi) to prepare, file and sign such
Borrower’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Receivables; and (xii) to do all other
acts and things reasonably necessary to carry out this Agreement.  All acts of
said attorney or designee are hereby ratified and approved, and said attorney or
designee shall not be liable for any acts of omission or commission nor for any
error of judgment or mistake of fact or of law, unless done maliciously, with
willful misconduct or with gross (not mere) negligence (as determined by a court
of competent jurisdiction in a final non-appealable judgment); this power being
coupled with an interest is irrevocable while any of the Obligations remain
unpaid.  Agent shall have the right at any time following the occurrence of an
Event of Default or Default, to change the address for delivery of mail
addressed to any Borrower to such address as Agent may designate and to receive,
open and dispose of all mail addressed to any Borrower.

(g) No Liability.  Neither Agent nor any Lender shall, under any circumstances
or in any event whatsoever, have any liability for any error or omission or
delay of any kind occurring in the settlement, collection or payment of any of
the Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom.  Following the occurrence and during the continuance of an
Event of Default,  Agent may, without notice or consent from any Borrower, sue
upon or otherwise collect, extend the time of payment of, compromise or settle
for cash, credit or upon any terms any of the Receivables or any other
securities, instruments or insurance applicable thereto and/or release any
obligor thereof.  Agent is authorized and empowered to accept following the
occurrence and during the continuance of an Event of Default the return of the
goods represented by any of the Receivables, without notice to or consent by any
Borrower, all without discharging or in any way affecting any Borrower’s
liability hereunder.

(h) Accounts, Collections, Establishment of a Lockbox Account, Dominion
Account. 

(i) Customer Collections. 

(A)All cash, Cash Equivalents, and the proceeds of all Collateral shall be
deposited directly into either (a) a lockbox account, dominion account or such
other “blocked account” (“Blocked Accounts”) established at a bank or banks
(each such bank, a “Blocked Account Bank”) pursuant to an arrangement with such
Blocked Account Bank as may be selected by Borrowing Agent and be reasonably
acceptable to Agent (which  arrangement shall permit Borrowers to access
accounts absent a Cash Dominion Period), or (b) separate lockbox depository
accounts (“Collection Accounts”) established at the Agent for the deposit of
such cash, Cash Equivalents, and proceeds.  Collection Accounts shall be used
solely for collections.  All disbursements shall be made from separate
disbursement accounts established with Agent or as otherwise provided in this
Section 4.15(h).



67

--------------------------------------------------------------------------------

 

(B) Each applicable Borrower, Agent and each Blocked Account Bank shall enter
into a deposit account control agreement in form and substance reasonably
satisfactory to Agent (each, a “Blocked Account Agreement”) granting Agent
exclusive control over the Blocked Accounts and directing such Blocked Account
Bank to transfer such funds deposited therein to Agent without offset or
deduction upon written notice from Agent (each an “Account Control Notice”),
either to any account maintained by Agent at said Blocked Account Bank or by
wire transfer to appropriate account(s) of Agent.  Neither Agent nor any Lender
assumes any responsibility for such blocked account arrangement, including any
claim of accord and satisfaction or release with respect to deposits accepted by
any Blocked Account Bank thereunder. Each Blocked Account Agreement shall
require that the applicable Blocked Account Bank provide account statements and
such other account information as is reasonably requested by Agent from time to
time. 

(C)Agent shall only be entitled to give an Account Control Notice to each
Blocked Account Bank and to exercise exclusive control over all Blocked Accounts
and Collection Accounts during a Cash Dominion Period.  Upon the issuance of an
Account Control Notice by Agent during a Cash Dominion Period, all funds then
held and thereafter deposited in Blocked Accounts and Collection Accounts shall
immediately become subject to the exclusive control of Agent and property of
Agent and applied to the Obligations in accordance with the terms hereof.  Agent
may maintain the foregoing in effect notwithstanding the waiver or cure of the
event or circumstance which caused the Triggering Event;  provided that, upon a
Satisfaction Event,  Agent shall, at the request of any Borrowing Agent,
promptly rescind each Account Control Notice, permit Borrowers access to funds
on deposit in the Blocked Accounts and Collection Accounts, and cease the daily
application of collections to the Obligations until a subsequent Triggering
Event occurs.

(ii) Deposit Accounts. 

(A)As of the Closing Date, set forth on Schedule 4.15(h) are all of the deposit
accounts (including Blocked Accounts) and securities accounts of each Borrower,
Guarantor and their respective Subsidiaries,  other than those accounts
maintained with Agent, including, with respect to each bank or securities
intermediary (i) the name and address of such Person, and (ii) the account
numbers of the deposit accounts and securities accounts maintained with such
Person.  The accounts set forth on Schedule 4.15(h) with PNC Bank, National
Association shall be (1) subject a “springing” account control agreement duly
executed on behalf of PNC Bank, National Association and (2) closed within
ninety (90) days of the Closing Date.

(B)So long as no Event of Default has occurred and is continuing,  Borrowers may
deposit the proceeds of cash sales to retail Customers into and make
disbursements in the Ordinary Course of Business from (1) depository accounts
located in the United States that are neither Collection Accounts nor Blocked
Accounts; provided that if the aggregate amount deposited in such accounts
exceeds $200,000 on the last Business Day of any calendar week, such excess
shall be promptly transferred to a Collection Account, and (2) Blocked
Accounts located in Puerto Rico, provided that on the last Business Day of each
calendar month, Borrowers shall cause the aggregate amount on



68

--------------------------------------------------------------------------------

 

deposit in such accounts in excess of $1,000,000 to be transferred promptly to a
Collection Account.  With respect to each of the foregoing accounts, Borrowers
shall provide account statements and such other account information as is
reasonably requested by Agent on a monthly basis and at such other times as may
be reasonably requested by Agent

(C)So long as no Event of Default has occurred and is continuing Borrowing Agent
shall have the right to open and make disbursements in the Ordinary Course of
Business from additional accounts located in the United States; provided that
(1) Borrowing Agent shall update Schedule 4.15(h) from time to time to disclose
any such new account that contains a collected balance in excess of $50,000, (2)
Borrowers shall use commercially reasonable efforts to substitute Agent as the
depository bank for such accounts, and (3) Borrowers comply with Section
4.15(h)(i) or (ii) as applicable. 

(i) Adjustments.  No Borrower will, without Agent’s consent, compromise or
adjust any material amount of the Receivables (or extend the time for payment
thereof) or accept any material returns of merchandise or grant any additional
discounts, allowances or credits thereon except for those compromises,
adjustments, returns, discounts, credits and allowances as have been heretofore
customary in the business of such Borrower.

(j) United States Government Receivables. 

(i) Existing Contracts.  As of the Closing Date, all contracts of a Borrower
with the United States, or any department, agency or instrumentality of any it,
copies of which have been delivered to Agent, are set forth on Schedule
4.15(j).  None of such existing contracts have been assigned in whole or part to
any Person.  None of such existing contracts nor future contracts with the
United States, or any department, agency or instrumentality of it, nor, in any
case, the right to the payment of money thereunder, shall be assigned in whole
or part to any Person other than Agent.

(ii)  Contract Assignments.  Borrower shall deliver to Agent (A) on or before
the Closing Date, a copy of each contract set forth on Schedule 4.15(j), and (B)
after the Closing Date, each material amendment to or extension of a contract on
Schedule 4.15(j) and, in the event Borrowing Agent requests that any amounts
payable under any contract with the United States, or any department, agency or
instrumentality of it, constitute Eligible Governmental Receivables, the
applicable Borrower shall deliver a copy of such contract, together with an
assignment thereof executed by the applicable Borrower in the form attached
hereto as Exhibit 4.15(j) (the “US Assignment”), which will assign the right to
payment of any Receivable thereunder to Agent and will include the identity of
the contracting officer related thereto.  Agent may, at any time in its sole
discretion, upon notice to Borrowing Agent, (A) elect to complete such
assignment and deliver it to the applicable contracting officer for
acknowledgment and acceptance by such contracting officer and any other Person
necessary to comply with the Federal Assignment of Claims Act, and (B) take such
other actions as may be required under the Federal Assignment of Claims Act to
effect the assignment of such Receivable in accordance with the Federal
Assignment of Claims Act.  In such event, Agent may, at any time upon notice to
Borrowing Agent, change the payment instructions for all such Receivables
assigned to Agent from any Borrower to Agent.



69

--------------------------------------------------------------------------------

 

(iii) Further Assurances.  Upon the request of Agent, made in the Permitted
Discretion of Agent, Borrowers shall take all reasonable steps necessary to
protect Agent’s interest in any Eligible Government Receivable under the Federal
Assignment of Claims Act and all other applicable state or local statutes or
ordinances and deliver to Agent appropriately endorsed, any instrument or
chattel paper connected with any Receivable arising out of contracts between any
Borrower and the United States, or any department, agency or instrumentality of
it. Each Borrower irrevocably designates and appoints Agent (and all persons
designated by Agent) as such Borrower’s true and lawful attorney in fact to (A)
take any action as may be necessary or desirable to complete any such US
Assignment on behalf of such Borrower and to direct the payment of the proceeds
thereof; and (B) to execute and deliver the US Assignment on behalf of such
Borrower.

(iv) Central Contractor Registration. No Borrower shall change its registration
in the United States Central Contractor Registration database or any replacement
registration system established by the United States for the purpose of
registering government contractors and accepting payment instructions with
respect to Receivables due from the United States, or any department, agency or
instrumentality of it (the “CCR”).  Each registered Borrower shall annually
update its registration in the CCR and take all other steps necessary to
maintain an effective registration with payment instructions for all such
Receivables to the Collection Accounts only.   In the event any Borrower changes
its registration such that such Receivables are not paid directly and solely to
the Collection Accounts,  Agent may exercise the power of attorney granted
pursuant to Section 4.15(f) to alter such Borrower’s registration as Agent deems
appropriate in its sole discretion.

4.16. Inventory.  To the extent Inventory held for sale or lease has been
produced by any Borrower, it has been and will be produced by such Borrower in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder.

4.17. Maintenance of Equipment.  The Equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved
(reasonable wear and tear excepted).  Each Borrower shall have the right to sell
Equipment to the extent set forth in Section 4.3.

4.18. Exculpation of Liability.  Nothing herein contained shall be construed to
constitute Agent or any Lender as any Borrower’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof, except to
the extent caused by Agent’s or such Lender’s gross negligence or willful
misconduct.  Neither Agent nor any Lender, whether by anything herein or in any
assignment or otherwise, will assume any of any Borrower’s obligations under any
contract or agreement assigned to Agent or such Lender, and neither Agent nor
any Lender shall be responsible in any way for the performance by any Borrower
of any of the terms and conditions thereof.

4.19. Environmental Matters. 



70

--------------------------------------------------------------------------------

 

(a) Borrowers shall ensure that the Real Property and all operations and
businesses conducted thereon remains in compliance with all Environmental Laws,
and they shall not place or permit to be placed any Hazardous Substances on any
Real Property except as permitted by Applicable Law or appropriate Governmental
Bodies and except to the extent that any noncompliance or failure is not
reasonably likely to have a Material Adverse Effect.

(b) Borrowers shall establish and maintain a system to assure and monitor
continued compliance with all applicable Environmental Laws which system shall
include periodic reviews of such compliance, except to the extent that any
noncompliance or failure is not reasonably likely to have a Material Adverse
Effect.

(c) Borrowers shall (i) employ in connection with the use of the Real Property
appropriate technology necessary to maintain compliance with any applicable
Environmental Laws and (ii) dispose of any and all Hazardous Waste generated at
the Real Property only at facilities and with carriers that maintain valid
permits under RCRA and any other applicable Environmental Laws.  Borrowers shall
comply with all Applicable Law in connection with the transport or disposal of
any Hazardous Waste generated at the Real Property.

(d) In the event any Borrower obtains, gives or receives notice of any Release
or threat of Release of a reportable quantity of any Hazardous Substances at the
Real Property (any such event being hereinafter referred to as a “Hazardous
Discharge”) or receives any notice of violation, request for information or
notification that it is potentially responsible for investigation or cleanup of
environmental conditions at the Real Property, demand letter or complaint,
order, citation, or other written notice with regard to any Hazardous Discharge
or violation of Environmental Laws affecting the Real Property or any Borrower’s
interest therein (any of the foregoing is referred to herein as an
“Environmental Complaint”) from any Person,  including any governmental agency
responsible in whole or in part for environmental matters in the state in which
the Real Property is located (any such person or entity hereinafter the
“Authority”), in each instance which is reasonably likely to have a Material
Adverse Effect, then Borrowing Agent shall, within five (5) Business Days, give
written notice of same to Agent detailing facts and circumstances of which any
Borrower is aware giving rise to the Hazardous Discharge or Environmental
Complaint.  Such information is to be provided to allow Agent to protect its
security interest in and Lien on the Real Property and the Collateral and is not
intended to create nor shall it create any obligation upon Agent or any Lender
with respect thereto.

(e) [reserved].

(f) Borrowers shall respond promptly to any such Hazardous Discharge or
Environmental Complaint and take all necessary action in order to safeguard the
health of any Person and to avoid subjecting the Collateral or Real Property to
any Lien.  If any Borrower shall fail to respond promptly to any such Hazardous
Discharge or Environmental Complaint or any Borrower shall fail to comply with
any of the requirements of any Environmental Laws, and Agent shall determine
that any such failure could have a Material Adverse Effect,  Agent on behalf of
Lenders may, but without the obligation to do so, for the sole purpose of
protecting Agent’s interest in the Collateral:  (A) give such notices or (B)
enter onto the Real Property (or authorize third parties to enter onto the Real
Property) and take such actions as Agent (or such third parties as directed by
Agent) deem reasonably necessary or advisable, to clean up, remove, or mitigate
any



71

--------------------------------------------------------------------------------

 

such Hazardous Discharge or Environmental Complaint.  All reasonable costs and
expenses incurred by Agent and Lenders (or such third parties) in the exercise
of any such rights, including any sums paid in connection with any judicial or
administrative investigation or proceedings, fines and penalties, together with
interest thereon from the date expended at the Default Rate for Domestic Rate
Loans constituting Revolving Advances shall be paid upon demand by Borrowers,
and until paid shall be added to and become a part of the Obligations secured by
the Liens created by the terms of this Agreement or any other agreement between
Agent, any Lender and any Borrower.  Evidence of any such expense shall be
submitted promptly to Borrowing Agent.  

(g) Promptly upon the written reasonable request of Agent from time to time,
Borrowers shall provide Agent, at Borrowers’ expense, with an environmental site
assessment or environmental audit report prepared by an environmental
engineering firm acceptable in the reasonable opinion of Agent, to assess the
existence of a Hazardous Discharge and the potential costs in connection with
abatement, cleanup and removal of any Hazardous Substances found on, under, at
or within the Real Property.  Any report or investigation of such Hazardous
Discharge proposed and acceptable to an appropriate Authority that is charged to
oversee the clean-up of such Hazardous Discharge shall be acceptable to
Agent.  If such estimates, individually or in the aggregate, exceed $1,000,000,
Agent shall have the right to require Borrowers to post a bond, letter of credit
or other security reasonably satisfactory to Agent to secure payment of these
costs and expenses.

(h) Borrowers shall defend and indemnify Agent and Lenders and hold Agent,
 Lenders and their respective employees, agents, directors and officers harmless
from and against all loss, liability, damage and expense, claims, costs, fines
and penalties, including attorney’s fees, suffered or incurred by Agent or
Lenders under or on account of any Environmental Laws,  including the assertion
of any Lien thereunder, with respect to any Hazardous Discharge, the presence of
any Hazardous Substances affecting the Real Property, whether or not the same
originates or emerges from the Real Property or any contiguous real estate,
including any loss of value of the Real Property as a result of the foregoing
except to the extent such loss, liability, damage and expense is attributable to
any Hazardous Discharge resulting from actions on the part of Agent or any
Lender.  Borrowers’ obligations under this Section 4.19 shall arise upon the
discovery of the presence of any Hazardous Substances at the Real Property,
whether or not any federal, state or local environmental agency has taken or
threatened any action in connection with the presence of any Hazardous
Substances.  Borrowers’ obligation and the indemnifications hereunder shall
survive the termination of this Agreement.

(i) For purposes of Section 4.19 and 5.7, all references to Real Property shall
be deemed to include all of each Borrower’s right, title and interest in and to
its owned and leased premises.

4.20. Financing Statements.  Except as respects the financing statements filed
by Agent and the financing statements described on Schedule 1.2(a) and Permitted
Encumbrances, no financing statement covering any of the Collateral or any
proceeds thereof is on file in any public office.

V REPRESENTATIONS AND WARRANTIES.





72

--------------------------------------------------------------------------------

 

Each Borrower represents and warrants as follows:

5.1. Authority.  Each Borrower has full power, authority and legal right to
enter into this Agreement and the Other Documents and to perform all its
respective Obligations hereunder and thereunder.  This Agreement and the Other
Documents have been duly executed and delivered by each Borrower, and this
Agreement and the Other Documents constitute the legal, valid and binding
obligation of such Borrower enforceable in accordance with their terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.  The
execution, delivery and performance of this Agreement and of the Other Documents
(a) are within such Borrower’s corporate or limited liability company powers,
have been duly authorized by all necessary corporate or company action, are not
in contravention of law or the terms of such Borrower’s by-laws or certificate
or articles of incorporation, or operating agreement or certificate of
formation, or other applicable documents relating to such Borrower’s formation
or to the conduct of such Borrower’s business or of any material agreement or
undertaking to which such Borrower is a party or by which such Borrower is
bound, (b) will not conflict with or violate any law or regulation, or any
judgment, order or decree of any Governmental Body,  (c) will not require the
Consent of any Governmental Body or any other Person, except those Consents set
forth on Schedule 5.1 hereto, all of which will have been duly obtained, made or
compiled prior to the Closing Date and which are in full force and effect and
(d) will not conflict with, nor result in any breach in any of the provisions of
or constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Borrower under the provisions of
any agreement, charter document, instrument, by-law, operating agreement, or
other instrument to which such Borrower is a party or by which it or its
property is a party or by which it may be bound.

5.2. Formation, Qualification, Equity Interests,  Subsidiaries.

(a) Each Borrower is duly incorporated or organized and in good standing under
the laws of the jurisdiction listed on Schedule 5.2(a) and is qualified to do
business and is in good standing in the jurisdictions listed on Schedule 5.2(a)
which constitute all jurisdictions in which qualification and good standing are
necessary for such Borrower to conduct its business and own its property and
where the failure to so qualify could reasonably be expected to have a Material
Adverse Effect on such Borrower.  Each Borrower has delivered to Agent true and
complete copies of its certificate of incorporation and by-laws or certificate
of formation and operating agreement and will promptly notify Agent of any
material amendment or changes thereto.

(b) Set forth on Schedule 5.2(b), is a complete and accurate description, as of
the Closing Date, of the authorized Equity Interests of each Borrower (other
than the Parent) and their respective Subsidiaries, by class, and, as of the
Closing Date, a description of the number of shares of each such class that are
issued and outstanding.  Other than as described on Schedule 5.2(b), there are
no subscriptions, options, warrants, or calls relating to any Equity Interests
of each Borrower or  any of their respective Subsidiaries,  including any right
of conversion or exchange under any outstanding security or other
instrument.  Other than as described on Schedule 5.2(b), as of the Closing Date,
no Borrower is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any Equity Interest or any security convertible
into or exchangeable for any of its Equity Interests.



73

--------------------------------------------------------------------------------

 

(c) As of the Closing Date, the only Subsidiaries of each Borrower are listed on
Schedule 5.2(b).

5.3. Survival of Representations and Warranties.  All representations and
warranties of such Borrower contained in this Agreement and the Other Documents
shall be true in all material respects at the time of such Borrower’s execution
of this Agreement and the Other Documents, and shall survive the execution,
delivery and acceptance thereof by the parties thereto and the closing of the
transactions described therein or related thereto.    

5.4. Tax Returns.  Each Borrower’s federal tax identification number or federal
business number, as applicable, is set forth on Schedule 5.4.  Each Borrower has
filed all federal state and material local tax returns and other reports each is
required by law to file and has paid all material taxes, assessments, fees and
other governmental charges that are due and payable, except to the extent
Properly Contested.  The provision for taxes on the books of each Borrower is
adequate for all years not closed by applicable statutes, and for its current
fiscal year, and no Borrower has any knowledge of any material deficiency or
additional material assessment in connection therewith not provided for on its
books.

5.5. Financial Statements.

(a) The monthly projected statements of income, statements of cash flow, balance
sheet and availability, for the period beginning on October 1, 2018 and ending
on December 31, 2019 as well as the twelve-month periods ending on December 31,
2020, of Borrowers and its Subsidiaries prepared on a consolidated and
consolidating basis (and copies of which were delivered to Lender), were
prepared by the Chief Financial Officer of the Parent, are based on underlying
assumptions and estimates which provide a reasonable basis for the projections
contained therein and reflect Borrowers’ judgment based on present circumstances
of the most likely set of conditions and course of action for the projected
period;  provided that, with respect to projected financial information,
the Borrowers represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable
at the time delivered and, if such projected financial information
was delivered prior to the Closing Date, as of the
Closing Date (it being understood that projections are subject to inherent uncertainties
and contingencies
which may be outside the control of any Borrower and that no assurance can be
given that such projected financial information will be realized).

(b) The consolidated balance sheets of Parent and its Subsidiaries as of
December 31, 2017, and the related consolidated statement of income, changes in
stockholder’s equity, and changes in cash flow for the period ended on such
date, all accompanied by reports thereon containing opinions without
qualification by independent certified public or chartered accountants, copies
of which have been delivered to Agent, have been prepared in accordance with
GAAP, consistently applied (except for changes in application in which such
accountants concur) and present fairly the financial position of Parent and its
Subsidiaries on a consolidated basis at such date and the results of their
operations for such period.  Since December 31, 2017, there has been no change
in the condition, financial or otherwise, of Parent or its Subsidiaries as shown
on the consolidated balance sheet as of such date and no change in the aggregate
value of machinery, equipment and Real Property owned by Parent or its
Subsidiaries, in each instance, which individually or in the aggregate has had a
Material Adverse Effect.



74

--------------------------------------------------------------------------------

 

5.6. Entity Names.  Except as set forth on Schedule 5.6, no Borrower, Guarantor
or any of their respective Subsidiaries has been known by any other corporate
name after December 31, 2013 and does not sell Inventory under any other name,
nor has any of them been the surviving or continuing corporation or company of a
merger or consolidation or acquired all or substantially all of the assets of
any Person after December 31, 2013.

5.7. O.S.H.A. and Environmental Compliance.

(a) Except as set forth on Schedule 5.7, and for noncompliance that is not
reasonably likely to have a Material Adverse Effect, each Borrower has duly
complied with, and its facilities, business, assets, property, leaseholds, Real
Property and Equipment are in compliance in all material respects with, the
provisions of the Federal Occupational Safety and Health Act, and all other
Environmental Laws. Except as set forth on Schedule 5.7, there have been no
outstanding citations, notices or orders of non-compliance issued to any
Borrower or relating to its business, assets, property, leaseholds or Equipment
under any such laws, rules or regulations and for noncompliance that is not
reasonably likely to have a Material Adverse Effect.

(b) Each Borrower has been issued all required federal, state and local
licenses, certificates or permits relating to all applicable Environmental Laws
except where the failure to obtain the same is not reasonably likely to have a
Material Adverse Effect.

(c) Except as set forth on Schedule 5.7, and except for any of the listed items
which are not reasonably likely to have a Material Adverse Effect,  (i) there
are no visible signs of releases, spills, discharges, leaks or disposal
(collectively referred to as “Releases”) of Hazardous Substances at, upon, under
or within any Real Property;  (ii) there are no underground storage tanks or
polychlorinated biphenyls on the Real Property;  (iii) the Real Property has
never been used as a treatment, storage or disposal facility of Hazardous Waste;
and (iv) no Hazardous Substances are present on the Real Property or any
premises leased by any Borrower, excepting such quantities as are managed in
accordance with all applicable manufacturer’s instructions and governmental
regulations and as are necessary for the operation of the commercial business of
any Borrower or of its tenants, and naturally occurring Hazardous Substances.

5.8. Solvency; No Litigation, Violation, Indebtedness or Default.

(a) Parent and its Subsidiaries on a consolidated basis are Solvent.

(b) No Borrower has (i) any pending or threatened litigation, arbitration,
actions or proceedings that individually or in the aggregate is reasonably
likely to have a Material Adverse Effect, or (ii) any liabilities or
indebtedness for borrowed money other than the Obligations and any Indebtedness
permitted under this Agreement.

(c) No Borrower is in violation of any applicable statute, law, rule, regulation
or ordinance which violation could reasonably be expected to have a Material
Adverse Effect, nor is any Borrower in material violation of any order of any
court, Governmental Body or arbitration board or tribunal.

(d) No Borrower nor any member of the Controlled Group maintains or contributes
to any Pension Benefit Plan other than those listed on Schedule 5.8(d).   Except
to the



75

--------------------------------------------------------------------------------

 

extent that any of the following are not reasonably likely to have a Material
Adverse Effect, no Pension Benefit Plan has incurred any “accumulated funding
deficiency,” as defined in Section 302(a)(2) of ERISA and Section 412(a) of the
Code, whether or not waived, and each Borrower and each member of the Controlled
Group has met all applicable minimum funding requirements under Section 302 of
ERISA in respect of each Plan to which it is obligated to contribute.  No
Termination Event has occurred nor has any other event occurred that is likely
to result in a Termination Event, except to the extent that such Termination
Event is not reasonably likely to have a Material Adverse Effect.  Except as set
forth on Schedule 5.8(d), none of the Borrowers or any of the Controlled Group
is required to provide security to any Pension Benefit Plan under Section 436(f)
of the Code.  

5.9. Patents, Trademarks, Copyrights and Licenses.  Except for immaterial items
of Intellectual Property, all active registered patents, patent applications,
trademarks, trademark applications, service marks, service mark applications,
copyrights, copyright applications, design rights, trade names, owned or
utilized by any Borrower are set forth on Schedule 5.9 (as of the Closing Date
and as such schedule is updated from time to time upon request by Agent), are
valid and have been duly registered or filed with all appropriate Governmental
Bodies and constitute all of the intellectual property rights which are
necessary for the operation of its business.  There is no objection to or
pending challenge to the validity of any such registered patent, trademark,
copyright, design rights, trade name and no Borrower is aware of any grounds for
any challenge, except as set forth in Schedule 5.9 hereto that is reasonably
likely to have a Material Adverse Effect.  Except for immaterial items of
Intellectual Property, each patent, patent application, patent license,
trademark, trademark application, trademark license, service mark, service mark
application, service mark license, design rights, copyright, copyright
application and copyright license owned or held by any Borrower and all trade
secrets used by any Borrower consist of original material or property developed
by such Borrower or was lawfully acquired by such Borrower from the proper and
lawful owner thereof.   Borrowers have used commercially reasonable efforts to
maintain each of such items used in their business.  With respect to all
software used by any Borrower, such Borrower is in possession of all source and
object codes related to each piece of software or is the beneficiary of a source
code escrow agreement, each such source code escrow agreement being listed on
Schedule 5.9 hereto, except where the failure to have such possession would not
reasonably be expected to have a Material Adverse Effect.

5.10. Licenses and Permits; Firearms.  Except as set forth in Schedule 5.10,
each Borrower (a) is in compliance with, and (b) has procured and is now in
possession of, all material licenses or permits required by any applicable
federal, state or local law, rule or regulation (including without limitation,
any Federal Firearms Licenses or any other such approvals, licenses and permits
required by any Firearms Regulatory Authority or under any Firearms Regulatory
Laws (the “Firearms Regulatory Licenses”) for the operation of its business in
each jurisdiction wherein it is now conducting or proposes to conduct business
and where the failure to procure such licenses or permits is reasonably likely
to have a Material Adverse Effect.  Borrowers have not been cited by any
Firearms Regulatory Authority for any record keeping deficiencies or
non-compliance with regulations, which deficiencies or non-compliances could
reasonably be expected to have a Material Adverse Effect, and no investigations,
inquiries, orders, hearings, actions or other proceedings by or before any
Firearms Regulatory Authority are pending or, to the knowledge of Borrowers,
threatened in connection with the operation of Borrowers’ business which could
reasonably be expected to have a Material Adverse Effect.



76

--------------------------------------------------------------------------------

 

5.11. Default of Indebtedness.  No Borrower is in default in the payment of the
principal of or interest on any Indebtedness in excess of $500,000 or under any
instrument or agreement under or subject to which such Indebtedness has been
issued and no event has occurred under the provisions of any such instrument or
agreement which with or without the lapse of time or the giving of notice, or
both, constitutes or would constitute an event of default thereunder.

5.12. No Default.  No Event of Default or Default exists on the Closing Date. No
Borrower is in default in the payment or performance of any of Material
Contract.  All Material Contracts are listed on Schedule 5.12 (as it may be
updated from time to time), are in full force and effect and no notice of
default or termination has been delivered or threatened with respect thereto. 

5.13. No Burdensome Restrictions.  No Borrower is party to any contract or
agreement the performance of which could have a Material Adverse Effect.  As of
the Closing Date each Borrower has heretofore delivered to Agent true and
complete copies of all Material Contracts to which it is a party or to which it
or any of its properties is subject.  No Borrower has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien which is not a Permitted Encumbrance.

5.14. No Labor Disputes.  No Borrower is involved in any labor dispute; there
are no strikes or walkouts or union organization of any Borrower’s employees
threatened or in existence and no labor contract is scheduled to expire during
the Term other than as set forth on Schedule 5.14 hereto; except where any of
the same are not reasonably likely to have a Material Adverse Effect.  

5.15. Margin Regulations.  No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.  No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.

5.16. Investment Company Act.  No Borrower is an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended, nor is it controlled by such a company.

5.17. Disclosure.  No representation or warranty made by any Borrower in this
Agreement or in any financial statement, report, certificate or any other
document furnished in connection herewith contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements herein or therein not misleading.  There is no fact known to any
Borrower or which reasonably should be known to such Borrower which such
Borrower has not disclosed to Agent in writing with respect to the transactions
contemplated by this Agreement which could reasonably be expected to have a
Material Adverse Effect.

5.18. Reserved.    



77

--------------------------------------------------------------------------------

 

5.19. Conflicting Agreements.  No provision of any mortgage, indenture,
contract, agreement, judgment, decree or order binding on any Borrower or
affecting the Collateral conflicts with, or requires any Consent which has not
already been obtained to, or would in any way prevent the execution, delivery or
performance of, the terms of this Agreement or the Other Documents.

5.20. Application of Certain Laws and Regulations.  No Borrower nor any
Subsidiary is subject to any law, statute, rule or regulation which regulates
the incurrence of any Indebtedness,  including laws, statutes, rules or
regulations relative to common or interstate carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services.

5.21. Business and Property of Borrowers.  Upon and after the Closing Date,
Borrowers do not propose to engage in any business other than the manufacture,
import, export, distribution, and sale of branded footwear and apparel, and
related products, and activities necessary to conduct the foregoing and any
business reasonably incidental thereto.  On the Closing Date, each Borrower will
own all the property and possess all of the rights and Consents necessary for
the conduct of the business of such Borrower.

5.22. Anti-Corruption Laws and Sanctions.  To the extent applicable to
Borrowers, Borrowers have implemented and maintain in effect policies and
procedures designed to ensure compliance by each Borrower, their Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and each Borrower, their
Subsidiaries and their respective officers and employees and to the knowledge of
such Borrower its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects and are not knowingly
engaged in any activity that would reasonably be expected to result in such
Borrower being designated as a Sanctioned Person.  None of (a) each Borrower,
any Subsidiary or any of their respective directors, officers or, to the
knowledge of such Borrower, employees, or (b) to the knowledge of each Borrower,
any agent of such Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.   No Loan or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.

5.23. Anti-Terrorism Laws.  To the extent applicable to any Borrower, such
Borrower is not in violation of any Anti-Terrorism Law or engaged in nor have
they conspired to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any such Anti-Terrorism Law.  Neither Borrowers nor any Guarantor
(a) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or (b)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224.

VI AFFIRMATIVE COVENANTS.

Each Borrower shall, and shall cause Guarantor, and each of their respective
Domestic Subsidiaries to, until payment in full of the Obligations and
termination of this Agreement:



78

--------------------------------------------------------------------------------

 

6.1. Payment of Fees.  Pay to Agent on demand all usual and customary fees and
expenses which Agent incurs in connection with (a) the forwarding of Advance
proceeds and (b) the establishment and maintenance of any Blocked Accounts or
Collection Accounts as provided for in Section 4.15(h).  Agent may, without
making demand, charge Borrowers’ Account for all such fees and expenses.

6.2. Conduct of Business and Maintenance of Existence and Assets.  (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including all licenses, patents, copyrights, design rights, tradenames, trade
secrets and trademarks and take all actions necessary to enforce and protect the
validity of any intellectual property right or other right included in the
Collateral except where the failure to do so could reasonably be expected to
have a Material Adverse Effect;  (b) keep in full force and effect its existence
and comply in all material respects with Applicable Law governing the conduct of
its business where the failure to do so could reasonably be expected to have a
Material Adverse Effect; and (c) make all such reports and pay all such
franchise and other taxes and license fees and do all such other acts and things
as may be lawfully required to maintain its rights, licenses, leases, powers and
franchises under the laws of the United States or any political subdivision
thereof where the failure to do so could reasonably be expected to have a
Material Adverse Effect.

6.3. Reserved.

6.4. Government Receivables.  Take all steps necessary to protect Agent’s
interest in any Eligible Government Receivable under the Federal Assignment of
Claims Act, the Uniform Commercial Code, and all other Applicable Law and
deliver to Agent appropriately endorsed, any instrument or chattel paper
connected with any such Receivable arising out of contracts between any Borrower
and the United States, any state or any department, agency or instrumentality of
any of them.

6.5. Fixed Charge Coverage Ratio.  Cause to be maintained for Parent and its
Subsidiaries on a consolidated basis, a Fixed Charge Coverage Ratio of not less
than 1.00 to 1.00; provided that testing of compliance with the foregoing Fixed
Charge Coverage Ratio requirement shall not occur until a Triggering
Event.  Upon a Triggering Event, the Fixed Charge Coverage Ratio shall be
calculated and tested for the twelve (12) months preceding the calendar month in
which the Triggering Event occurs. Testing shall continue as of each fiscal
quarter end thereafter on a historical rolling four (4) quarters basis until a
Satisfaction Event occurs.

6.6. Execution of Supplemental Instruments.  Execute and deliver to Agent from
time to time, upon demand, such supplemental agreements, statements, assignments
and transfers, or instructions or documents relating to the Collateral, and such
other instruments as Agent may reasonably request, in order that the full intent
of this Agreement may be carried into effect.

6.7. Payment of Indebtedness.  Pay, discharge or otherwise satisfy at or before
maturity (subject, where applicable, to specified grace periods and matters
which may be Properly Contested in accordance with this Agreement, and, in the
case of the trade payables, to normal payment practices) all its obligations and
liabilities of whatever nature, except when the failure to



79

--------------------------------------------------------------------------------

 

do so could not reasonably be expected to have a Material Adverse Effect or when
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings and each Borrower shall have provided for such reserves
as Agent may reasonably deem proper and necessary, subject at all times to any
applicable subordination arrangement in favor of Lenders.

6.8. Standards of Financial Statements.  Cause all financial statements referred
to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12 and 9.13 as to which GAAP is
applicable to be complete and correct in all material respects (subject, in the
case of interim financial statements, to normal year-end audit adjustments) and
to be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein (except as concurred in by
such reporting accountants or officer, as the case may be, and disclosed
therein).

6.9. Keepwell.  If it is a Qualified ECP Loan Party, then jointly and severally,
together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non‑Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.9 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 6.9, or otherwise under this Agreement or any Other Document,
voidable under Applicable Law,  including Applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Loan Party under this Section 6.9 shall remain
in full force and effect until payment in full of the Obligations and
termination of this Agreement and the Other Documents.  Each Qualified ECP Loan
Party intends that this Section 6.9 constitute, and this Section 6.9 shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of each other Borrower and
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the CEA.

VII NEGATIVE COVENANTS.

No Borrower, Guarantor, nor any of their respective Subsidiaries shall, until
satisfaction in full of the Obligations and termination of this Agreement:

7.1. Merger, Consolidation, Acquisition and Sale of Assets.

(a) Other than a Permitted Acquisition, and any merger, consolidation, or other
reorganization of a Borrower into another Borrower, enter into any merger,
consolidation, or other reorganization with or into any other Person or permit
any other Person to consolidate with or merge with it.

(b) Other than a Permitted Acquisition, any Permitted Investment and any
acquisition, transfer or contribution of assets of a Borrower to another
Borrower, acquire: (i) all or substantially all of the assets of any business,
or any operating unit or division of any Person, whether through the purchase of
assets, merger, combination or otherwise, or (ii) acquire a



80

--------------------------------------------------------------------------------

 

majority (by number of share or voting power) of the voting interests or other
Equity Interests of any Person. 

(c) Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except Permitted Dispositions; it being understood that nothing in this
clause (c) is intended to restrict advances and payment of customer deposits,
trade payables and other accrued expenses and liabilities incurred in the
Ordinary Course of Business of Borrowers and Guarantors. 

7.2. Creation of Liens.  Create or suffer to exist any Lien or transfer upon or
against any of its property or assets now owned or hereafter acquired, except
Permitted Encumbrances.

7.3. Guarantees.  Become liable upon the obligations or liabilities of any
Person by assumption, endorsement or guaranty thereof or otherwise (other than
to Agent or Lenders) except (a) as disclosed on Schedule 7.3,  (b) guarantees
made in the Ordinary Course of Business up to an aggregate amount of $100,000
outstanding for Parent and its Subsidiaries on a Consolidated Basis,  (c) the
endorsement of checks in the Ordinary Course of Business, and (d) Permitted
Guarantees.  

7.4. Investments.  Purchase or acquire obligations or Equity Interests of, or
any other interest in, any Person, except Permitted Investments.

7.5. Loans.  Make advances, loans or extensions of credit to any Person,
 including any Affiliate except for Permitted Advances.

7.6. Reserved.

7.7. Dividends.  Declare, pay or make any dividend or distribution on any shares
of the Equity Interests of Parent (other than dividends or distributions payable
in its stock, or split-ups or reclassifications of its stock) or apply any of
its funds, property or assets to the purchase, redemption or other retirement of
any Equity Interests, or of any options to purchase or acquire any such Equity
Interests of Parent, except that Parent shall be permitted to pay dividends to
its shareholders or pay for any such purchase, redemption, retirement or
acquisition each fiscal quarter, provided that (a) after giving effect to the
payment there is no Event of Default or Default,  (b) no notice of termination
with regard to this Agreement is outstanding, and (c) either of the following
described in clause (i) or (ii) below (each a “Payment Condition”) is true: (i)
each of (A) Average Availability and (B) the sum of Undrawn Availability
plus Qualified Cash is greater than the least of: (1) 20.00% of the Formula
Amount, (2) 20.00% of the Maximum Revolving Advance Amount, and (3) $15,000,000,
immediately prior to and after giving effect to such payment and the Revolving
Advances to be funded in connection therewith; or (ii) each of (A) Average
Availability and (B) the sum of Undrawn Availability plus Qualified Cash is
greater than the least of: (1) 13.33% of the Formula Amount, (2) 13.33% of the
Maximum Revolving Advance Amount,  and (3)  $10,000,000,  immediately prior to
and after giving effect to such payment and the Revolving Advances to be funded
in connection therewith, and the Fixed Charge Coverage Ratio calculated on a
proforma basis will be at least 1.10 to 1.00 for the twelve (12) month period
ending on the last day of the fiscal quarter immediately prior to the fiscal
quarter of the proposed payment, after giving effect to such payment and the
Revolving Advances to be funded in connection therewith, as evidenced by a
proforma Compliance Certificate delivered by the Borrowing Agent, and (d) each
such payment may be made only after Agent shall have received a Compliance



81

--------------------------------------------------------------------------------

 

Certificate for such immediately prior fiscal quarter. Any dividend declared
when Borrowers are in compliance with the applicable Payment Conditions may be
made notwithstanding any non-compliance with such conditions at the time any
such payment is to be made as long as the actual date of payment is within
forty-five (45) days of the date on which such dividend was declared.

7.8. Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness
except in respect of (a) Indebtedness to Lenders;  (b) Indebtedness incurred for
Capital Expenditures in an amount not in excess of $15,000,000 in any Fiscal
Year for Parent and its Subsidiaries on a Consolidated Basis;  (c) Indebtedness
included within the Purchase Price for a Permitted Acquisition,  provided such
Indebtedness is subject to a subordination agreement acceptable to Agent in its
sole discretion; (d) intercompany Indebtedness (which, for clarification, does
not include trade payables incurred in the Ordinary Course of Business) between
any Borrowers, or between Parent and its Subsidiaries, provided that the
aggregate outstanding amount of any such intercompany Indebtedness owing at any
time by Subsidiaries that are not Borrowers to Borrowers shall not exceed
$10,000,000 outstanding; (e) Indebtedness to shareholders of Parent from share
repurchases and redemptions under the stockholders agreements not to exceed
$500,000 in the aggregate incurred in any Fiscal Year for Parent and its
Subsidiaries on a Consolidated Basis;  (f) other Indebtedness in the aggregate
at any time outstanding of $1,000,000 for Parent and its Subsidiaries on a
Consolidated Basis;  (g) Indebtedness of any Borrower listed on Schedule 7.8;
 (h) Indebtedness incurred in connection with the financing of Borrowers’
insurance premiums; (i) Indebtedness incurred in connection with Hedge
Agreements, in all cases not for speculative purposes, not to exceed in the
aggregate a maximum liability for the termination of such any and all such
agreements of $7,500,000 at any time outstanding for Parent and its Subsidiaries
on a Consolidated Basis;  (j) obligations under any lease which is accounted for
by the lessee as an operating lease and under which the lessee is intended to be
the “owner” of the leased property for Federal income tax purposes; and (k)
Indebtedness permitted by Section 7.3.

7.9. Nature of Business.  (a) Substantially change the nature of the businesses
in which it is presently engaged, or (b) fail to promptly notify Agent in the
event that any Foreign Subsidiary that is not a Borrower or Guarantor, sells
goods or services to any Person other than an Affiliate.  

7.10. Transactions with Affiliates.  Other than any transaction by and between,
or among, Parent, Borrowers and their respective Subsidiaries, in each such case
in a manner that is not materially economically detrimental to any Borrower, no
Borrower or Guarantor shall directly or indirectly, purchase, acquire or lease
any property from, or sell, transfer or lease any property to, or otherwise
enter into any transaction or deal with, any Affiliate, except to the extent
otherwise expressly permitted hereby or pursuant to the reasonable requirements
of the Borrowers' businesses and upon fair and reasonable terms no less
favorable to Borrowers than would be obtained in a comparable arm's-length
transaction with a Person other than an Affiliate.

7.11. Firearms Regulatory Licenses.Borrowers will not seek, agree to or permit,
directly or indirectly, the termination, revocation or abandonment of any
Firearms Regulatory License necessary for the conduct of its business. Borrowers
will take all necessary steps to preserve and renew each Firearms Regulatory
License then necessary for the conduct of its business as required by any
Firearms Regulatory Law.



82

--------------------------------------------------------------------------------

 

7.12. Subsidiaries.Form any Subsidiary unless (a) (i) in the case of a Domestic
Subsidiary, it expressly joins in this Agreement as a borrower or guarantor, as
determined by Agent, and becomes jointly and severally liable for the
Obligations, provided, however, if (A) the formation of a Subsidiary is solely
for the purpose of consummating a Permitted Acquisition, and (B) no Event of
Default is continuing and no notice of termination with regard to this Agreement
is outstanding, then such joinder may occur at any time prior to fifteen (15)
days after the date of closing of such Permitted Acquisition, or (ii) in the
case of a Foreign Subsidiary, 65% of the Equity Interests of such Foreign
Subsidiary are pledged as Collateral, and (b) Agent shall have received all
documents, including legal opinions, it may reasonably require to establish
compliance with each of the foregoing conditions.

7.13. Fiscal Year and Accounting Changes.  Change its fiscal year from December
31 or make any significant change (a) in accounting treatment and reporting
practices except as required by GAAP or (b) in tax reporting treatment except as
required by law.

7.14. Pledge of Credit.  Now or hereafter pledge Agent’s or any Lender’s credit
on any purchases or for any purpose whatsoever or use any Advances in or for any
business other than Borrowers’ or otherwise in accordance with this Agreement.

7.15. Amendment of Articles of Incorporation, By-Laws, Certificate of Formation,
Operating Agreement; Change of Name. 

(m) Amend, modify or waive any term or material provision of its Articles of
Incorporation,  By-Laws,  Certificate of Formation, or Operating Agreement
unless required by law but subject to Section 7.15(b).

(n) Change its name, FEIN, organizational identification number, company number,
jurisdiction of organization, or organizational identity or status; provided,
however, that a Borrower may change its name upon at least 15 days’ prior
written notice by the applicable Borrower to Agent of such change or
continuation and so long as, at the time of such written notification, such
Borrower provides any financing or registration statements necessary to perfect
and continue perfected Agent’s Liens.

7.16. Compliance with ERISA.  (a) Become obligated, or permit a member of the
Controlled Group to become obligated, to contribute to a Benefit Plan except as
required pursuant to collective bargaining, or (b) fail to comply, or permit a
member of the Controlled Group to fail to comply, with the requirements of ERISA
or the Code with respect to any Benefit Plans in a manner reasonably likely to
have a Material Adverse Effect.

7.17. Prepayment of Indebtedness.  Except to the extent that (a) after giving
effect to such payment there is no Event of Default or Default,  (b) no notice
of termination with regard to this Agreement is outstanding, (c) a Payment
Condition is satisfied prior to and immediately after giving effect to any such
payment, and (d) Agent shall have received a Compliance Certificate for the
immediately prior fiscal quarter, at any time, directly or indirectly, prepay
any Indebtedness (other than to Lenders) in an amount exceeding (i) $15,000,000
with respect to Indebtedness incurred for Capital Expenditures and (ii) $500,000
with respect to all other Indebtedness, or repurchase, redeem, retire or
otherwise acquire any Indebtedness of any Borrower. 



83

--------------------------------------------------------------------------------

 

7.18. Membership/Partnership Interests.  Elect to treat or permit any of its
Subsidiaries to (a) treat its limited liability company membership interests or
partnership interests, as the case may be, as securities as contemplated by the
definition of “security” in Section 8-102(15) and by Section 8-103 of Article 8
of Uniform Commercial Code, or (b) certificate its limited liability company
membership interests or partnership interests, as the case may be.

7.19. Anti-Terrorism Laws.  At any time, (a) directly or through its Affiliates
and agents, conduct any business or engage in any transaction or dealing with
any Blocked Person, including the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (b)
directly or through its Affiliates and agents, deal in, or otherwise engage in
any transaction relating to, any property or interests in property blocked
pursuant to Executive Order No. 13224; (c) directly or through its Affiliates
and agents, engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law or (d) fail to deliver
to Agent any certification or other evidence reasonably requested from time to
time by Agent in its sole discretion, confirming the compliance of each Borrower
and any Subsidiary thereof with this Section 7.20.

7.20. EJ Asia Limited.  _____. Permit EJ Asia Limited to engage in any business
or own any material assets or have any liabilities.  Borrower shall use its
commercially reasonable efforts to dissolve EJ Asia Limited as soon as is
reasonably possible after the Closing Date. 

VIII CONDITIONS PRECEDENT.

8.1. Conditions to Advances.  Except for those matters to be delivered after the
Closing Date in accordance with Section 7.19, the agreement of Lenders to make
the Advances is subject to the satisfaction, or waiver by Agent, immediately
prior to or concurrently with the making of such Advances, of the following
conditions precedent:

(a) Loan Documents.  Agent shall have received (i) a duly executed Agreement and
all Other Documents and (ii) original stock certificates of each Subsidiary, if
any, (or an agreement to deliver from PNC Bank, National Association) along with
duly executed stock powers, all in form and substance satisfactory to Lender;

(b) Collateral and Security.  All Collateral items required to be physically
delivered to Agent under this Agreement and the Other Documents shall have been
so delivered, accompanied by any appropriate instruments of transfer (or
arrangements satisfactory to Agent for such delivery shall be in place), and all
taxes, fees and other charges then due and payable in connection with the
execution, delivery, recording, publishing and filing of such instruments and
incurrence of the Obligations and the delivery of the loan documents shall have
been paid in full;

(c) Lien Searches.  Agent shall have received accurate and complete copies of
any Lien, pending suit, title and other public record searches required by
Agent;

(d) Filings, Registrations and Recordings.  Each document (including any Uniform
Commercial Code financing statement) required by this Agreement, any related
agreement or under law or reasonably requested by the Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or Lien upon the Collateral shall



84

--------------------------------------------------------------------------------

 

have been properly filed, registered or recorded in each jurisdiction in which
the filing, registration or recordation thereof is so required or requested, and
Agent shall have received an acknowledgment copy, or other evidence reasonably
satisfactory to it, of each such filing, registration or recordation and
reasonably satisfactory evidence of the payment of any necessary fee, tax or
expense relating thereto;

(e) Corporate Proceedings of Borrowers.  Agent shall have received a copy of the
resolutions in form and substance reasonably satisfactory to Agent, of the board
of directors or managers of each Borrower authorizing (i) the execution,
delivery and performance of this Agreement and the Other Documents and (ii) the
granting by each Borrower of the security interests in and liens upon the
Collateral in each case certified by the Secretary or an Assistant Secretary of
each Borrower as of the Closing Date; and, such certificate shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded as of the date of such certificate;

(f) Incumbency Certificates of Borrowers.  Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Borrower, dated
the Closing Date, as to the incumbency and signature of the officers of each
Borrower executing this Agreement, the Other Documents, any certificate or other
documents to be delivered by it pursuant hereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary;

(g) Certificates.  Agent shall have received a copy of the Articles or
Certificate of Incorporation or Formation of each Borrower, and all amendments
thereto, certified by the Secretary of State or other appropriate official of
its jurisdiction of incorporation or formation, as applicable, together with
copies of the By-Laws (or equivalent governing document) of each Borrower
certified as accurate and complete by the Secretary or Assistant Secretary of
each such Borrower;

(h) Good Standing Certificates.  Agent shall have received good standing
certificates for each domestic Borrower dated not more than thirty (30) days
prior to the Closing Date, issued by the Secretary of State or other appropriate
official of the jurisdiction of incorporation or formation, as applicable, of
each such Borrower;

(i) Legal Opinions.  Agent shall have received the executed legal opinions of
the Borrowers’ U.S. counsel in form and substance reasonably satisfactory to
Agent which shall cover such matters incident to the transactions contemplated
by this Agreement and the Other Documents, and each Borrower hereby authorizes
and directs such counsel to deliver such opinions to Agent and Lenders;

(j) No Litigation.  (i) No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing or threatened against
any Borrower or against the officers or directors of any Borrower (A) in
connection with this Agreement, the Other Documents or any of the transactions
contemplated thereby and which, in the reasonable opinion of Agent, is deemed
material or (B) which could, in the reasonable opinion of Agent, have a Material
Adverse Effect; and (ii) no injunction, writ, restraining order or other order
of any nature materially adverse to any Borrower or the conduct of its business
or inconsistent with the due consummation of the Transactions shall have been
issued by any Governmental Body;



85

--------------------------------------------------------------------------------

 

(k) Field Examination; Trade References.  Agent shall have (i) completed a field
examination of the Collateral, the results of which shall be satisfactory in
form and substance to Agent, (ii) reviewed all books and records in connection
with the Collateral, (iii) reviewed various trade references with respect to the
Borrowers, in form and substance satisfactory to Agent, and (iv) if requested by
Agent, customer lists, in form and substance satisfactory to Agent;  

(l) Fees.  Agent shall have received all fees payable to Agent on or prior to
the Closing Date;

(m) Financial Statements; Projections.  Agent shall have received the financial
statements set forth in Section 5.5, and such financial statements shall not in
the reasonable judgment of Agent, reflect any material adverse change in the
financial condition of any Borrower.  Agent shall have received a copy of
projections which shall be satisfactory in all respects to Agent;

(n) Insurance.  Agent shall have received, in form and substance satisfactory to
Agent, evidence that each Borrower has the insurance required by Section 4.11,
listing  Agent as lender loss payee and additional insured, as applicable;  

(o) Payment Instructions.  Agent shall have received written instructions from
the Borrowing Agent directing the application of proceeds of the initial
Advances made pursuant to this Agreement;

(p) Collection Accounts.  Agent shall have received the duly executed (i)
Lockbox agreement and (ii) other agreements establishing the Cash Collateral
Account and any other required accounts with Agent for the collection or
servicing of the Accounts and proceeds of the Collateral

(q) Beneficial Ownership.  Agent shall have received at least three Business
Days prior to the Closing Date all documentation and other information in
respect of Borrowers and their Affiliates required under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and Beneficial Ownership Regulations, that has been reasonably
requested by Agent;

(r) Consents.  Agent shall have received any and all Consents necessary to
permit the effectuation of the transactions contemplated by this Agreement and
the Other Documents; and, Agent shall have received such Consents and waivers of
such third parties as might assert claims with respect to the Collateral;

(s) No Adverse Material Change.  (i) since December 31, 2017 there shall not
have occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Agent or Lenders shall have been proven to be inaccurate
or misleading in any material respect;

(t) Compliance with Laws.  Agent shall be reasonably satisfied that each
Borrower is in compliance with all Applicable Law,  including those with respect
to the Federal Occupational Safety and Health Act, the Environmental Protection
Act,  ERISA, Anti-Corruption Laws and Anti-Terrorism Laws;  



86

--------------------------------------------------------------------------------

 

(u) Access Agreements.  Agent shall have received Access Agreements satisfactory
to Agent with respect to all premises leased by the Borrowers or at which
Inventory is located;

(v) Existing Indebtedness.  Agent shall have received (i) a payoff letter, in
form and substance satisfactory to Agent, pursuant to which any existing
Indebtedness that is to be paid by initial Loans hereunder will be paid in full,
and (ii) evidence satisfactory to Agent that all necessary termination
statements, satisfaction documents and any other applicable releases in
connection with any existing Indebtedness and all other Liens with respect to
Borrowers that are not Permitted Encumbrances have been filed or arrangements
satisfactory to Agent have been made for such filing;

(w) Borrowing Base Certificate; Undrawn Availability.  Agent shall have received
an executed Borrowing Base Certificate from the Borrowing Agent demonstrating
that the aggregate amount of Eligible Accounts and Eligible Inventory is
sufficient in value and amount to support the Advances in the amount requested
by the Borrowing Agent on the Closing Date.  After giving effect to the initial
Advances hereunder, Borrowers shall have Undrawn Availability plus Qualified
Cash of at least $25,000,000; and

(x) Other.  All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.

8.2. Conditions to Each Advance.  The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:

(a) Representations and Warranties.  Each of the representations and warranties
made by any Borrower in or pursuant to this Agreement, the Other Documents and
any related agreements to which it is a party, and each of the representations
and warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement, the
Other Documents or any related agreement shall be true and correct in all
material respects on and as of such date as if made on and as of such date,
except to the extent that any such representation or warranty relates to a
specified date, in which each such representation and warranty shall be true and
correct in all material respects on and as of such specified date;

(b) No Default.  No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may (subject to the provisions in Section 16.2(b)) continue to make
Advances notwithstanding the existence of an Event of Default or Default and
that any Advances so made shall not be deemed a waiver of any such Event of
Default or Default;  

(c) Maximum Advances.  In the case of any type of Advance requested to be made,
after giving effect thereto, the aggregate amount of such type of Advance shall
not exceed the maximum amount of such type of Advance permitted under this
Agreement; and



87

--------------------------------------------------------------------------------

 

(d) Material Adverse Effect.  No Material Adverse Effect has occurred.

﻿

IX INFORMATION AS TO BORROWERS.

Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:

9.1. Disclosure of Material Matters.  Immediately upon learning thereof, report
to Agent all matters materially affecting the value, enforceability or
collectability of any material portion of the Collateral,  including any
Borrower’s reclamation or repossession of, or the return to any Borrower of, a
material amount of goods or claims or disputes asserted by any Customer or other
obligor.    

1.2. Schedules.  Deliver to Agent on or before the fifteenth (15th) day of each
month as and for the prior month (a) Receivables aging inclusive of
reconciliations to the general ledger, (b) accounts payable schedules inclusive
of reconciliations to the general ledger, (c) a report of sales, credits, cash,
and collections, (d) Inventory reports, and (e) a  Borrowing Base Certificate in
form and substance satisfactory to Agent (which shall be calculated as of the
last day of the prior month and which shall not be binding upon Agent or
restrictive of Agent’s rights under this Agreement); provided that, the
Borrowers may, but shall not be obligated to (except as set forth in the
following sentence), deliver the foregoing more frequently than once per
month.  Commencing upon the date on which the sum of Undrawn Availability
plus Qualified Cash is less than the least of: (i)  13.33% of the Formula
Amount,  (ii)  13.33% of the Maximum Revolving Advance Amount, and (iii)
$10,000,000, for a period in excess of five (5) consecutive days, unless waived
by Agent in its sole discretion or until such time as the sum of Undrawn
Availability plus Qualified Cash is greater than the least of: (i) 16.67% of the
Formula Amount, (ii) 16.67% of the Maximum Revolving Advance Amount, or (iii)
$12,500,000, for a period in excess of ten (10) consecutive days thereafter,
deliver to Agent on or before the second (2nd)  Business Day of each week as and
for the prior week, a report of sales, credits, and collections (which shall be
calculated as of the last day of the prior week and which shall not be binding
upon Agent or restrictive of Agent’s rights under this Agreement).  In addition,
each Borrower will deliver to Agent at such intervals as Agent may require in
its Permitted Discretion:  (A) confirmatory assignment schedules, (B) copies of
Customer’s invoices, (C) evidence of shipment or delivery, and  (D) such further
schedules, documents and/or information regarding the Collateral as Agent may
reasonably require including trial balances and test verifications.  Agent shall
have the right to confirm and verify all Receivables by any manner and through
any medium it considers advisable and do whatever it may deem reasonably
necessary to protect its interests hereunder.  The items to be provided under
this Section are to be in form reasonably satisfactory to Agent and executed by
Borrowing Agent and delivered to Agent from time to time solely for Agent’s
convenience in maintaining records of the Collateral, and any Borrower’s failure
to deliver any of such items to Agent shall not affect, terminate, modify or
otherwise limit Agent’s Lien with respect to the Collateral.

9.2. Environmental Reports.  Furnish Agent, within  10 Business Days after
written request, with a Compliance Certificate stating, to its actual knowledge,
that each Borrower, Guarantor and each of their respective Subsidiaries is in
compliance in all material respects with



88

--------------------------------------------------------------------------------

 

all federal, state and local Environmental Laws.  To the extent any Borrower,
Guarantor or any of their respective Subsidiaries is not in compliance with the
foregoing laws, the certificate shall set forth with specificity all areas of
non-compliance and the proposed action it will implement in order to achieve
full compliance.  In each case where potential liability or responsibility is
reasonably likely to be in excess of $500,000, Borrowing Agent shall also
promptly forward to Agent copies of any request for information, notification of
potential liability, demand letter relating to potential responsibility with
respect to the investigation or cleanup of Hazardous Substances at any site
owned, operated or used by Borrower, Guarantor or any of their respective
Subsidiaries to dispose of Hazardous Substances and shall continue to forward
copies of material correspondence between it and the Authority regarding such
claims to Agent until the claim is settled.  Borrowing Agent shall promptly
forward to Agent copies of all documents and reports concerning a Hazardous
Discharge at the Real Property that any Borrower is required to file under any
Environmental Laws.  Such information is to be provided solely to allow Agent to
protect Agent’s security interest in and Lien on the Collateral.

9.3. Litigation.  Promptly notify Agent in writing of any claim, litigation,
suit or administrative proceeding affecting any Borrower, Guarantor or any of
their respective Subsidiaries which involves an amount in excess of $500,000.

9.4. Material Occurrences.  Promptly notify Agent in writing upon the occurrence
of (a) any Event of Default or Default;  (b) any event, development or
circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any
Borrower as of the date of such statements; (c) any accumulated retirement plan
funding deficiency which, if such deficiency continued for two plan years and
was not corrected as provided in Section 4971 of the Code, could subject any
Borrower to a tax imposed by Section 4971 of the Code;  (d) each and every
default by any Borrower which might result in the acceleration of the maturity
of any Indebtedness in the amount of $1,000,000 or more, including the names and
addresses of the holders of such Indebtedness with respect to which there is a
default existing or with respect to which the maturity has been or could be
accelerated, and the amount of such Indebtedness; and (e) any other development
in the business or affairs of any Borrower, Guarantor or any of their respective
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect; in each case describing the nature thereof and the action Borrowers
propose to take with respect thereto.

9.5. Government Receivables.  Furnish Agent with any material correspondence or
amendments related to any contracts between Borrower and any Governmental Body.

9.6. Annual Financial Statements.  Furnish Agent within ninety (90) days after
the end of each fiscal year, financial statements of Parent and its Subsidiaries
on a consolidated and consolidating basis including, but not limited to,
statements of income and stockholders’ equity and cash flow from the beginning
of the current fiscal year to the end of such fiscal year and the balance sheet
as at the end of such fiscal year, all prepared in accordance with GAAP applied
on a basis consistent with prior practices, and in reasonable detail and
reported upon without qualification by an independent certified public
accounting firm selected by Borrowers.  The reports shall be accompanied by a
Compliance Certificate with a calculation of the Fixed Charge Coverage Ratio for
the applicable fiscal year.    Notwithstanding the foregoing, (a) the
obligations



89

--------------------------------------------------------------------------------

 

in this Section 9.7 may be satisfied with respect to the consolidated financial
information of the Parent and its consolidated Subsidiaries by furnishing  the
financial statements of the Parent contained in its Form 10-K filed with the
SEC, and (b) Borrowing Agent shall furnish directly to Agent consolidating
financial statements of Parent and its Subsidiaries.

9.7. Reserved.  

9.8. Monthly Financial Statements.  Furnish Agent within thirty (30) days after
the end of each month (other than the months of March, June, September and
December, which shall be furnished within forty-five (45) days after the end of
each such month) for Parent and its Subsidiaries on a consolidated and
consolidating basis, an unaudited balance sheet and unaudited statements of
income and cash flow reflecting results of operations from the beginning of the
fiscal year to the end of such month and for such month, prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year-end adjustments.  The reports
shall be accompanied by a Compliance Certificate, and each Compliance
Certificate corresponding with a quarter-end shall include a calculation of the
Fixed Charge Coverage Ratio for the most recent four (4) quarters. 
Notwithstanding the foregoing, (a) the obligations in this Section 9.9 may be
satisfied with respect to quarterly consolidated financial information of the
Parent and its consolidated Subsidiaries by furnishing the financial statements
of the Parent contained in its Form 10-Q filed with the SEC, and (b) Borrowing
Agent shall furnish to Agent quarterly consolidating financial statements of
Parent and its Subsidiaries.

9.9. Other Reports.  Except to the extent the following are made available to
the public generally and can be obtained by Agent without cost or expense on a
timely basis, furnish Agent as soon as available, but in any event within ten
(10) days after the issuance thereof, with copies of (a)  such financial
statements, reports and returns as each Borrower shall send to its stockholders,
 (b)  all press releases and all statements concerning material changes or
developments in the business of any Borrower, Guarantor or their respective
Subsidiaries made available by the Borrower, Guarantor and each of their
respective Subsidiaries to the public or any other creditor, (c)  copies of all
reports and registration statements filed with the SEC or any national or
foreign securities exchange or the National Association of Securities Dealers,
Inc., and (d) all documentation and other information that Agent reasonably
requests to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and Beneficial Ownership Regulations. 

9.10. Additional Information.  Furnish Agent with such additional information as
Agent shall reasonably request in order to enable Agent to determine whether the
terms, covenants, provisions and conditions of this Agreement and the Note have
been complied with by Borrowers including, without the necessity of any request
by Agent,  (a) copies of all environmental audits and reviews, (b) at least
thirty (30) days prior thereto, notice of any Borrower’s opening of any new
office or place of business or any Borrower’s closing of any existing office or
place of business, and (c) promptly upon any Borrower’s learning thereof, notice
of any labor dispute to which any Borrower may become a party, any strikes or
walkouts relating to any of its plants or other facilities, and the expiration
of any labor contract to which any Borrower is a party or by which any Borrower
is bound.



90

--------------------------------------------------------------------------------

 

9.11. Projected Operating Budget.  Furnish Agent, no later than thirty (30) days
after the beginning of each Borrower’s fiscal year commencing with fiscal year
2019, for Parent and its Subsidiaries on a consolidated basis, a month by month
projected income statement, cash flow and balance sheet for such fiscal year.

9.12. Variances From Operating Budget.  Borrowing Agent shall provide to Agent,
upon request, a written analysis of specified material variances from the budget
described in Section 9.12.

9.13. Notice of Suits, Adverse Events.  Furnish Agent with prompt written notice
of (a)  any lapse or other termination of any Consent issued to any Borrower by
any Governmental Body or any other Person that is reasonably likely to have a
Material Adverse Effect, and (b)  any refusal by any Governmental Body or any
other Person to renew or extend any such Consent.

9.14. ERISA Notices and Requests.  Furnish Agent with written notice promptly
and in any event within fifteen (15) days after any Borrower or any member of
the Controlled Group thereof knows or has reason to know, of the following
described events which individually or in the aggregate are reasonably likely to
have a Material Adverse Effect:  (a) (i)  any Termination Event with respect to
any Pension Benefit Plan has occurred, or (ii)  an accumulated funding
deficiency has been incurred or an application has been made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including installment payments) or an extension of any amortization period
under Section 412 of the Code or the equivalent provision under any federal,
state, local or foreign counterparts or equivalents thereof with respect to a
Pension Benefit Plan, a statement of an officer of Borrowing Agent setting forth
the details of such occurrence and the action, if any, which Borrowers or such
member of the Controlled Group proposes to take with respect thereto, (b)
 receipt thereof by any Borrower or any member of the Controlled Group thereof
from the PBGC, copies of each notice received by any Borrower or any member of
the Controlled Group thereof of the PBGC’s intention to terminate any Pension
Benefit Plan or to have a trustee appointed to administer any Pension Benefit
Plan,  (c)  if requested by Agent, copies of each Schedule B (Actuarial
Information) or the federal, state, local to the annual report (Form 5500
Series), (d)  any required installment within the meaning of Section 412 of the
Code or the equivalent provision under any federal, state, or local counterparts
or equivalents thereof has not been made when due with respect to a Pension
Benefit Plan,  (e)  receipt thereof by any Borrower or any member of the
Controlled Group thereof from a sponsor of a Multiemployer Plan or from the
PBGC, a copy of each notice received by any Borrower or any member of the
Controlled Group thereof concerning the imposition or amount of withdrawal
liability under Section 4202 of ERISA or the equivalent provision under any
federal, state, or local counterparts or equivalents thereof or indicating that
such Multiemployer Plan may enter reorganization status under Section 4241 of
ERISA or the equivalent provision under any federal, state, or local
counterparts or equivalents thereof, and (f)  copies of each notice of a plant
closing or mass layoff (as defined in WARN) to employees sent by any Borrower or
any member of the Controlled Group thereof. 

9.15. Additional Documents.  Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.



91

--------------------------------------------------------------------------------

 

9.16. Cash Reporting; Liquidity Calculation.  

(a) Furnish Agent, no later than the second (2nd) Business Day of each week, a
schedule of Qualified Cash by account and Undrawn Availability, each as of the
end of each Business Day during the prior week; provided however,
notwithstanding such daily calculation of total Undrawn Availability, the trade
payable component of Undrawn Availability shall only be updated and adjusted for
the purpose of this Section on the fifteenth (15th) and thirtieth (30th) day of
each calendar month (or the next following Business Day if not a Business Day).

(b) Furnish Agent, no later than the fifth (5th)  Business Day of each fiscal
quarter, a Liquidity Calculation for the prior fiscal quarter.

9.17. Intellectual Property Updates.  Furnish Agent, within 10 Business Days
after written request, but not more frequently than two times each calendar
year, with an updated Intellectual Property Schedule, informing Agent of any
changes during such calendar year with respect to (a) any addition or
acquisition of any new material Intellectual Property during such year, and (b)
any registration of any material Intellectual Property with the United States
Patent and Trademark Office during such year (including the filing of any new
application or provisional application or intent-to-use application for any
Intellectual Property and the filing or conversion of any permanent application
in respect of which a provisional application or intent-to-use application was
previously filed).

X EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

10.1. Nonpayment.  (a) Failure to pay any principal or interest on the
Obligations when due, whether at maturity or by reason of acceleration pursuant
to the terms of this Agreement or by notice of intention to prepay, or by
required prepayment, or (b) failure to pay any other liabilities or make any
other payment, fee or charge provided for herein when due or in any Other
Document within three (3) Business Days after the same shall become due,
provided however that such three (3) Business Day cure period shall only be
applicable in the event that Agent fails to charge such amounts to the
Borrowers’ Account and such failure by Agent is not the result of any condition
set forth in Section 8.2 being unsatisfied;

10.2. Breach of Representation.  Any representation or warranty made or deemed
made in this Agreement, any Other Document or any related agreement or in any
certificate, document or financial or other statement furnished at any time in
connection herewith or therewith shall prove to have been misleading in any
material respect on the date when made or deemed to have been made; 

10.3. Financial Information.  Failure by any Borrower, Guarantor or their
respective Subsidiaries to (a) furnish financial information, (i) required to be
furnished on or before a certain date or within a specified period in accordance
with this Agreement, which is not cured within two (2) Business Days from the
earlier of notice of such failure from the Agent to the Borrowing Agent or the
time the Chief Executive Officer or Chief Financial Officer of the Borrowing
Agent first becomes aware of such failure, or (ii) when requested in writing
which is unremedied for a period



92

--------------------------------------------------------------------------------

 

of five (5) Business Days after such request, or (b) permit the inspection of
its books or records in accordance with this Agreement, which is not cured
within two (2) Business Days from the earlier of notice of such failure from the
Agent to the Borrowing Agent or the time the Chief Executive Officer or Chief
Financial Officer of the Borrowing Agent first becomes aware of such failure;

10.4. Judicial Actions.  Issuance by the United States of America or any
department or instrumentality thereof or by any state or other governmental
agency of a notice of Lien, levy, assessment, injunction or attachment (other
than a Permitted Lien) in excess of $500,000 against any Collateral which is not
stayed, discharged, or lifted within thirty (30) days;

10.5. Noncompliance.  Except as otherwise provided for in Sections 10.1 and
10.3, failure or neglect of any Borrower, Guarantor, or any of their respective
Subsidiaries to perform, keep or observe any term, provision, condition,
covenant contained in this Agreement, any Other Document, or any other
agreement, now or hereafter entered into between Borrower, Guarantor, or any of
their respective Subsidiaries, and Agent or any Lender and the failure or
inability of it to cure within fifteen (15) days after notice thereof from
Agent;  provided that such notice and cure period will not apply to any such
failure or neglect: (i) which Agent determines cannot be cured during such
period, (ii) which has previously occurred two (2) times or more during the
Term,  (iii) which is with respect to any negative covenant in Article VII
herein,  (iv) which is with respect to any of Sections 2.5, 4.10, 4.11, 4.13,
4.14, 4.15(d), (h) or (j), or 6.5 herein, or (v) which is with respect to any
Lender-Provided Hedge; 

10.6. Judgments.  Any judgment or judgments for the payment of money shall be
rendered against any Borrower, Guarantor, or any of their respective
Subsidiaries unless: (a) (i) such judgment or judgments are less than $1,500,000
in the aggregate, (ii) enforcement of each such judgment is stayed, (iii) each
such judgment is being contested in good faith, and (iv) reserves satisfactory
to Agent are established by Borrowers or each such judgment is covered by valid
insurance satisfactory to Agent, or (b) such judgment or judgments are less than
$1,500,000 in the aggregate and are satisfied within 14 days after entry
thereof; 

10.7. Bankruptcy.  Any Borrower, Guarantor, or any of their respective
Subsidiaries shall (i) apply for, consent to or suffer the appointment of, or
the taking of possession by, a receiver, custodian, trustee, liquidator or
similar fiduciary of itself or of all or a substantial part of its property,
(ii) make a general assignment for the benefit of creditors, (iii) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition
seeking to take advantage of any other law providing for the relief or
reorganization of debtors, (vi) acquiesce to, or fail to have dismissed, within
sixty (60) days, any petition filed against it in any involuntary case under
such bankruptcy laws,  or (vii) take any action for the purpose of effecting any
of the foregoing;

10.8. Inability to Pay.  Any Borrower, Guarantor, or any of their respective
Subsidiaries shall admit in writing its inability, or be generally unable, to
pay its debts as they become due or cease operations of its present business
unless such ceased operations are assumed by another Borrower, Guarantor, or
their respective Subsidiaries;

10.9. Reserved.



93

--------------------------------------------------------------------------------

 

10.10. Lien Priority.  Any Lien created hereunder or provided for hereby or
under any Other Document for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest, subject to Permitted
Encumbrances and except as otherwise permitted under this Agreement, in each
instance other than as a direct result of the failure of Agent or any Lender to
take any action within its control;

10.11. Cross Default.  A failure of any Borrower, Guarantor, or any of their
respective Subsidiaries to pay when due any principal or interest on any
Indebtedness (other than the Obligations) in the individual principal amount in
excess of $1,000,000 or having an aggregate principal amount in excess of
$2,000,000 under any agreement for borrowed money or default by any Borrower,
Guarantor, or any of their respective Subsidiaries in any agreement evidencing
any such Indebtedness, if such breach causes the holder of such Indebtedness to
accelerate the maturity thereof or declare such Indebtedness due prior to its
stated maturity;

10.12. Breach of Guaranty.  Termination or breach of any Guaranty or Guaranty
Security Agreement executed and delivered to Agent in connection with the
Obligations of any Borrower, or if any Guarantor attempts to terminate,
challenges the validity of, or its liability under, any such Guaranty or
Guaranty Security Agreement;

10.13. Change of Control.  Any Change of Control shall occur;

10.14. Invalidity.  Any material provision of this Agreement or of any material
Other Document shall, for any reason, ceases to be valid and binding on any
Borrower or Guarantor, or any Borrower or Guarantor shall so claim in writing to
Agent or any Lender;

10.15. Licenses.   (i) Any Governmental Body shall (A) revoke, terminate,
suspend or adversely modify any license, permit, patent trademark or tradename
of any Borrower, Guarantor, or any of their respective Subsidiaries, the
continuation of which is material to the continuation of any of their
businesses, or (B) commence proceedings to suspend, revoke, terminate or
adversely modify any such license, permit, trademark, tradename or patent and
such proceedings shall not be dismissed or discharged within sixty (60) days, or
(C) schedule or conduct a hearing on the renewal of any license, permit,
trademark, tradename or patent necessary for the continuation of any Borrower’s,
Guarantor’s, or any of their respective Subsidiaries’ business and the staff of
such Governmental Body issues a report recommending the termination, revocation,
suspension or material, adverse modification of such license, permit, trademark,
tradename or patent, and such revocation, termination, suspension, proceeding or
recommendation is reasonably likely to have a Material Adverse Effect;  (ii) any
agreement which is necessary or material to the operation of any Borrower’s,
Guarantor’s, or any of their respective Subsidiaries’ business shall be revoked
or terminated and not replaced by a substitute acceptable to Agent within thirty
(30) days after the date of such revocation or termination, and such revocation
or termination and non-replacement would reasonably be expected to have a
Material Adverse Effect;  

10.16. Seizures.  A portion of the Collateral with a value in excess of
$1,000,000 shall be seized or taken by a Governmental Body, or any Borrower,
Guarantor, or any of their respective Subsidiaries or the title and rights of
any Borrower, Guarantor, or any of their respective Subsidiaries shall have
become the subject matter of a claim, litigation, suit or other proceeding which
Agent has determined in the exercise of its Permitted Discretion, upon final
determination,



94

--------------------------------------------------------------------------------

 

is reasonably likely result in impairment or loss of the security provided by
this Agreement or the Other Documents;  

10.17. Operations.  The operations of any Borrower’s, Guarantor’s, or any of
their respective Subsidiaries’ manufacturing facility are interrupted at any
time for more than thirty (30) consecutive days, unless such Borrower, Guarantor
or Subsidiary shall (i) be entitled to receive for such period of interruption,
proceeds of business interruption insurance sufficient to assure that its per
diem cash needs during such period is at least equal to its average per diem
cash needs for the consecutive three (3) month period immediately preceding the
initial date of interruption and (ii) receive such proceeds in the amount
described in clause (i) preceding not later than thirty (30) days following the
initial date of any such interruption; provided, however, that notwithstanding
the provisions of clauses (i) and (ii) of this Section, an Event of Default
shall be deemed to have occurred if such Borrower, Guarantor or Subsidiary shall
be receiving the proceeds of business interruption insurance for a period of six
(6) months; or

10.18. Anti-Money Laundering/International Trade Law Compliance.  Any
representation or warranty contained in Section 16.20 is or becomes false or
misleading at any time or any covenant therein is violated.

XI LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

11.1. Rights and Remedies.

(a) Upon the occurrence and during the continuance of (i) an Event of Default
pursuant to Section 10.7, all Obligations shall be immediately due and payable
and this Agreement and the obligation of Lenders to make Advances shall be
deemed terminated; and, (ii) any of the other Events of Default and at any time
thereafter, at the option of Required Lenders, all Obligations shall be
immediately due and payable and Lenders shall have the right to terminate this
Agreement and to terminate the obligation of Lenders to make Advances.  Upon the
occurrence and during the continuance of any Event of Default,  Agent shall have
the right to exercise any and all rights and remedies provided for herein, under
the Other Documents, under the Uniform Commercial Code and at law or equity
generally, including the right to foreclose the security interests granted
herein and to realize upon any Collateral by any available judicial procedure
and/or to take possession of and sell any or all of the Collateral with or
without judicial process.  In compliance with Applicable Law,  Agent may enter
any of any Borrower’s premises or other premises without legal process and
without incurring liability to any Borrower therefor, and Agent may thereupon,
or at any time thereafter, in its discretion without notice or demand, take the
Collateral and remove the same to such place as Agent may deem advisable and
Agent may require Borrowers to make the Collateral available to Agent at a
convenient place.  With or without having the Collateral at the time or place of
sale, Agent may sell the Collateral, or any part thereof, at public or private
sale, at any time or place, in one or more sales, at such price or prices, and
upon such terms, either for cash, credit or future delivery, as Agent may
elect.  Except as to that part of the Collateral which is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, Agent shall give Borrowers reasonable notification of such
sale or sales, it being agreed that in all events written notice mailed to
Borrowing Agent at least ten (10) Business Days prior to such sale or sales is
reasonable notification.  At any public sale Agent or any Lender may bid for and
become the purchaser, and Agent, any Lender or any



95

--------------------------------------------------------------------------------

 

other purchaser at any such sale thereafter shall hold the Collateral sold
absolutely free from any claim or right of whatsoever kind, including any equity
of redemption and all such claims, rights and equities are hereby expressly
waived and released by each Borrower.  Each Borrower waives any right to require
a marshalling of assets.  The cash proceeds realized from the sale of any
Collateral shall be applied to the Obligations in the order set forth in Section
11.6.  Noncash proceeds will only be applied to the Obligations as they are
converted into cash.  If any deficiency shall arise, Borrowers shall remain
liable to Agent and Lenders therefor.

(b) Upon the occurrence and during the continuance of an Event of Default, in
connection with the exercise of the foregoing remedies, including the sale of
Inventory,  Agent is granted a perpetual irrevocable, royalty free, nonexclusive
license and Agent is granted permission to use all of each Borrower’s (i)
trademarks, trademark applications, trade styles, trade names, patents, patent
applications, copyrights, service marks, licenses, franchises and other
proprietary rights which are used or useful in connection with Inventory for the
purpose of marketing, advertising for sale and selling or otherwise disposing of
such Inventory, and (ii) Equipment for the purpose of completing the manufacture
of unfinished goods. 

(c) Upon the occurrence and during the continuance of an Event of Default, to
the extent that Applicable Law imposes duties on the Agent to exercise remedies
in a commercially reasonable manner, each Borrower acknowledges and agrees that
it is not commercially unreasonable for the Agent (i) to fail to incur expenses
reasonably deemed significant by the Agent to prepare Collateral for disposition
or otherwise to complete raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Customers or other Persons
obligated on Collateral or to remove Liens on or any adverse claims against
Collateral,  (iv) to exercise collection remedies against Customers and other
Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (v) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (vi) to contact other Persons,
whether or not in the same business as any Borrower, for expressions of interest
in acquiring all or any portion of such Collateral,  (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral or to provide to the Agent a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral.  Each Borrower acknowledges
that the purpose of this Section 11.1(b) is to provide non-exhaustive
indications of what actions or omissions by the Agent would not be commercially
unreasonable in the Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section
11.1(b).  Without limitation upon the foregoing, nothing contained



96

--------------------------------------------------------------------------------

 

in this Section11.1(b) shall be construed to grant any rights to any Borrower or
to impose any duties on Agent that would not have been granted or imposed by
this Agreement or by Applicable Law in the absence of this Section 11.1(b). 

11.2. Agent’s Discretion.  Agent shall have the right in its sole discretion to
determine which rights, Liens, security interests or remedies Agent may at any
time pursue, relinquish, subordinate, or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Agent’s or Lenders’ rights hereunder.

11.3. Setoff.  Subject to Section 14.12, in addition to any other rights which
Agent or any Lender may have under Applicable Law, upon the occurrence and
during the continuance of an Event of Default hereunder,  Agent and such Lender
shall have a right, immediately and without notice of any kind, to apply any
Borrower’s property held by Agent and such Lender to reduce the Obligations.

11.4. Appointment of Receiver. 

(a) Upon the occurrence and during the continuation of an Event of Default,
 Agent shall be entitled to the immediate appointment of a receiver for all or
part of the Collateral, whether such receivership is incidental to a proposed
sale of the Collateral or otherwise.  In such event, Agent may take proceedings
in any court of competent jurisdiction for the appointment of a receiver of the
Collateral or of any part thereof or may, to the extent permitted by Applicable
Law, by instrument in writing appoint any Person to be a receiver of the
Collateral or of any part thereof and may remove any receiver so appointed by
Agent and appoint another in that Person's stead.  Any such receiver appointed
by instrument in writing shall, to the extent permitted by Applicable Law, have
all of the rights, remedies, benefits and powers of Agent under this Agreement
or otherwise and, without limiting the generality of the foregoing, any such
receiver (or Agent) shall have the power to, to the full extent permitted by
Applicable Law:

(i) take possession of the Collateral or any part thereof;

(ii) carry on or concur in carrying on all or any part or parts of the business
of the Borrowers relating to the Collateral;  

(iii) file such proofs of claim and other documents as may be necessary or
advisable in order to have such receiver's claim lodged in any bankruptcy,
winding-up or other judicial proceedings relative to the Borrowers or
Guarantors;  

(iv) borrow money required for the seizure, repossession, retaking, repair,
insurance, maintenance, preservation, protection, collection, preparation for
disposition, disposition or realization of the Collateral or any part thereof
and for the enforcement of this Agreement or for the carrying on of the business
of the Borrowers or Guarantors on the security of the Collateral in priority to
the security interest created under this Agreement; and

(v) sell, lease or otherwise dispose of, or concur in the sale, lease or other
disposition of, the whole or any part of the Collateral at public auction, by
public tender or by private sale, lease or other disposition, either for cash or
upon credit, at such time and upon such terms and conditions as the receiver may
determine.





97

--------------------------------------------------------------------------------

 

Any such receiver shall for all purposes be deemed to be the agent of the
Borrowers and Guarantors.  Agent may from time to time fix a commercially
reasonable remuneration of such receiver. Agent shall not in any way be
responsible for any misconduct or negligence of any such receiver. Each Borrower
hereby consents to the appointment of any such a receiver without bond, to the
full extent permitted by Applicable Law. 

11.5. Rights and Remedies not Exclusive.  The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.

11.6. Allocation of Payments After Event of Default.  Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by the
Agent on account of the Obligations or any other amounts outstanding under any
of the Other Documents or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;

SECOND, to payment of any fees owed to the Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;

FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit, Bank Products Obligations and Hedge Liabilities);

SIXTH, to all other Obligations which shall have become due and payable under
the Other Documents or otherwise and not repaid pursuant to clauses “FIRST”
through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above and Agent may convert any amounts
to Dollars to make such application; (iii) notwithstanding anything to the
contrary in this Section 11.6, no Swap Obligations of any Non-Qualifying Party
shall be paid with amounts received from such Non-



98

--------------------------------------------------------------------------------

 

Qualifying Party under its Guaranty (including sums received as a result of the
exercise of remedies with respect to such Guaranty) or from the proceeds of such
Non-Qualifying Party’s Collateral if such Swap Obligations would constitute
Excluded Hedge Liabilities,  provided, however, that to the extent possible
appropriate adjustments shall be made with respect to payments and/or the
proceeds of Collateral from other Borrowers and/or Guarantors that are Eligible
Contract Participants with respect to such Swap Obligations to preserve the
allocation to Obligations otherwise set forth above in this Section 11.6; and
(iv) to the extent that any amounts available for distribution pursuant to
clause “FIFTH” above are attributable to the issued but undrawn amount of
outstanding Letters of Credit, such amounts shall be held by the Agent in a cash
collateral account and applied (A) first, to reimburse the Issuer from time to
time for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 11.6.

XII WAIVERS AND JUDICIAL PROCEEDINGS.

12.1. Waiver of Notice.  Each Borrower hereby waives notice of non-payment of
any of the Receivables, demand, presentment, protest and notice thereof with
respect to any and all instruments, notice of acceptance hereof,  notice of
loans or advances made, credit extended, Collateral received or delivered, or
any other action taken in reliance hereon, and all other demands and notices of
any description, except such as are expressly provided for herein.

12.2. Delay.  No delay or omission on Agent’s or any Lender’s part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any Default or Event of Default.

12.3. Jury Waiver.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A)
ARISING UNDER THIS AGREEMENT OR ANY OTHER DOCUMENT, OR (B) IN ANY WAY CONNECTED
WITH OR RELATED TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER DOCUMENT IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

XIII EFFECTIVE DATE AND TERMINATION.

13.1. Term.  This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the Closing Date and shall
continue in full force and effect until February 13, 2024 (the “Term”) unless
sooner terminated as herein provided.  Borrowers may terminate this



99

--------------------------------------------------------------------------------

 

Agreement at any time upon ten (10) days’ prior written notice and payment in
full of the Obligations.  Such notice shall be irrevocable. 

13.2. Termination. 

(a) The termination of the Agreement shall not affect any Borrower’s, Agent’s or
any Lender’s rights, or any of the Obligations having their inception prior to
the effective date of such termination, and the provisions hereof shall continue
to be fully operative until all transactions entered into, rights or interests
created or Obligations have been fully and indefeasibly paid, disposed of,
concluded or liquidated.  Until such event, the security interests, Liens and
rights granted to Agent and Lenders hereunder and the financing statements filed
hereunder shall continue in full force and effect, notwithstanding the
termination of this Agreement or the fact that Borrowers’ Account may from time
to time be temporarily in a zero or credit position, until all of the
Obligations of each Borrower have been indefeasibly paid and performed in full
after the termination of this Agreement or each Borrower has furnished Agent and
Lenders with an indemnification reasonably satisfactory to Agent and Lenders
with respect thereto.  Accordingly, in such event, each Borrower waives any
rights which it may have under the Uniform Commercial Code, or other Applicable
Law, to demand the filing of termination statements (or the equivalent) with
respect to the Collateral, and Agent shall not be required to send such
termination statements (or the equivalent) to each Borrower, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations have been
indefeasibly paid in full in immediately available funds.  All representations,
warranties, covenants, waivers and agreements contained herein shall survive
termination hereof until all Obligations are indefeasibly paid and performed in
full.

(b)  Upon termination of this Agreement and full and indefeasible payment of the
Obligations to Agent and Lender (other than any Obligations which expressly
survive the termination of this Agreement) in accordance with Section 13.2(a),
(i) all rights and remedies of each Borrower, Agent and each Lender hereunder
shall cease, other than those which survive termination, and (ii) Agent and each
Lender agrees to execute and deliver, as applicable, to Borrowing Agent or a
designated agent: (A) all property pledged and delivered to Agent or any Lender
(including without limitation stock or other certificates, notes receivable,
certificates of title, direct pay notices to account debtors, change of address
forms and other instruments, together with accompanying stock powers and
allonges) in the forms delivered to Agent or any Lender; (B) the original
promissory notes executed in connection with the Obligations marked “CANCELLED”;
(C) all guaranty agreements, indemnification agreements and other accommodation
agreement executed by any Guarantor, marked “CANCELLED”; (D) mortgage or deed of
trust releases against any Real Property of any Borrower or Guarantor, releases
of any liens or encumbrances filed against any Intellectual Property or property
subject to any title laws and other like releases, and (E) UCC-3 termination
statements with respect to the Uniform Commercial Code filings made by Agent in
respect of each Borrower or Guarantor, as applicable.

XIV REGARDING AGENT.

14.1. Appointment.  Each Lender hereby designates HNB to act as Agent for such
Lender under this Agreement and the Other Documents.  Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other



100

--------------------------------------------------------------------------------

 

Documents and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto
and Agent shall hold all Collateral, payments of principal and interest, fees
(except the fees set forth in Section 3.4 or otherwise specifically stated to be
for the benefit of Agent or Issuer), charges and collections (without giving
effect to any collection days) received pursuant to this Agreement, for the
ratable benefit of Lenders.  Agent may perform any of its duties hereunder by or
through its agents or employees.  As to any matters not expressly provided for
by this Agreement (including collection of the Note)  Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding; provided, however, that Agent shall not be
required to take any action which exposes Agent to liability or which is
contrary to this Agreement or the Other Documents or Applicable Law unless Agent
is furnished with an indemnification reasonably satisfactory to Agent with
respect thereto.

14.2. Nature of Duties.  Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents.  Neither
Agent nor any of its officers, directors, employees or agents shall be (a)
 liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (b)  responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of any Borrower to perform its obligations
hereunder.  Agent shall not be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower.  The duties of
Agent as respects the Advances to Borrowers shall be mechanical and
administrative in nature; Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this Agreement except as expressly set forth
herein.

14.3. Lack of Reliance on Agent and Resignation.  Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (a)  its own independent investigation of the financial condition and
affairs of each Borrower and each Guarantor in connection with the making and
the continuance of the Advances hereunder and the taking or not taking of any
action in connection herewith, and (b)  its own appraisal of the
creditworthiness of each Borrower and each Guarantor.  Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before making of the Advances or at any time or times
thereafter except as shall be provided by any Borrower pursuant to the terms
hereof.  Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity,



101

--------------------------------------------------------------------------------

 

enforceability, collectability or sufficiency of this Agreement or any Other
Document, or of the financial condition of any Borrower or any Guarantor, or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement, the Note, the
Other Documents or the financial condition of any Borrower, or the existence of
any Event of Default or any Default.

Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers.

Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent.  After any Agent’s resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.

14.4. Certain Rights of Agent.  If Agent shall request instructions from Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any Other Document,  Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from the Required Lenders; and Agent shall not incur liability to
any Person by reason of so refraining.  Without limiting the foregoing, Lenders
shall not have any right of action whatsoever against Agent as a result of its
acting or refraining from acting hereunder in accordance with the instructions
of the Required Lenders.

14.5. Reliance.  Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, order or other document or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to this Agreement and the Other Documents and its
duties hereunder, upon advice of counsel selected by it.  Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.

14.6. Notice of Default.  Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder or under the
Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that Agent receives such a notice,  Agent shall give
notice thereof to Lenders.  Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders;  provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.

14.7. Indemnification.  To the extent Agent is not reimbursed and indemnified by
Borrowers, each Lender will reimburse and indemnify Agent in proportion to its
respective portion



102

--------------------------------------------------------------------------------

 

of the Advances (or, if no Advances are outstanding, according to its Commitment
Percentage), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against Agent in performing its duties hereunder, or in any way
relating to or arising out of this Agreement or any Other Document;  provided
that, Lenders shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from Agent’s gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment).

14.8. Agent in its Individual Capacity.  With respect to the obligation of Agent
to lend under this Agreement, the Advances made by it shall have the same rights
and powers hereunder as any other Lender and as if it were not performing the
duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender.  Agent may engage in business with any Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Borrower for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.

14.9. Delivery of Documents.  To the extent Agent receives financial statements
required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or Borrowing Base
Certificates from any Borrower pursuant to the terms of this Agreement which any
Borrower is not obligated to deliver to each Lender,  Agent will promptly
furnish such documents and information to Lenders.

14.10. Borrowers’ Undertaking to Agent.  Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each
Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid.  Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.

14.11. No Reliance on Agent’s Customer Identification Program.  Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law,  including any programs involving any of the following items
relating to or in connection with any Borrower, its Affiliates or its agents,
this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby: (a)  any identity verification procedures, (b any
record-keeping, (c)  comparisons with government lists, (d) customer notices or
(e)  other procedures required under the CIP Regulations or such other laws. 

14.12. Other Agreements.  Each of the Lenders agrees that it shall not, without
the express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to any Borrower or any



103

--------------------------------------------------------------------------------

 

deposit accounts of any Borrower now or hereafter maintained with such
Lender.  Anything in this Agreement to the contrary notwithstanding, each of the
Lenders further agrees that it shall not, unless specifically requested to do so
by Agent, take any action to protect or enforce its rights arising out of this
Agreement or the Other Documents, it being the intent of Lenders that any such
action to protect or enforce rights under this Agreement and the Other Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.

14.13. Delegation.  The Agent may execute any of its duties under this Agreement
and the Other Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties. 
The Agent shall not be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care.  The Agent
reserves the right to execute any of its duties under this Agreement or any
Other Document by or through agents to hold or realize on the Collateral or
enforce this Agreement or any Other Document. 

XV BORROWING AGENCY.

15.1. Borrowing Agency Provisions.

(a) Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to borrow, sign and endorse notes, and
execute and deliver all instruments, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such Borrower or Borrowers,
and hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.

(b) The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request.  Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof.  To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).

(c) All Obligations shall be joint and several, and each Borrower shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Borrower shall in no way be
affected by any extensions, renewals and forbearance granted to Agent or any
Lender to any Borrower, failure of Agent or any Lender to give any Borrower
notice of borrowing or any other notice, any failure of Agent or any Lender to
pursue or preserve its rights against any Borrower, the release by Agent or any
Lender of any Collateral now or thereafter acquired from any Borrower, and such
agreement by each Borrower to pay upon any notice issued pursuant thereto is
unconditional and unaffected by prior recourse



104

--------------------------------------------------------------------------------

 

by Agent or any Lender to the other Borrowers or any Collateral for such
Borrower’s Obligations or the lack thereof.  Each Borrower waives all suretyship
defenses.

15.2. Waiver of Subrogation.  Each Borrower expressly waives any and all rights
of subrogation, reimbursement, indemnity, exoneration, contribution of any other
claim which such Borrower may now or hereafter have against the other Borrowers
or other Person directly or contingently liable for the Obligations hereunder,
or against or with respect to the other Borrowers’ property (including, without
limitation, any property which is Collateral for the Obligations), arising from
the existence or performance of this Agreement, until termination of this
Agreement and repayment in full of the Obligations. 

15.3. Cross Guaranty.  Without limiting the joint and several nature of the
Obligations, each Borrower hereby unconditionally guaranties the full and prompt
payment and performance when due, whether by acceleration or otherwise, and at
all times thereafter, of any and all present and future Obligations of each
other Borrower.  This guaranty shall in all respects be a continuing, absolute
and unconditional guaranty of payment and performance (and not of collection),
and shall remain in full force and effect (notwithstanding, without limitation,
the dissolution of any Borrower).  Each Borrower hereby absolutely,
unconditionally and irrevocably waives and agrees not to assert or take
advantage of any defense based upon an election of remedies by Agent or any
Lender,  including an election to proceed by non-judicial rather than judicial
foreclosure, which destroys or impairs any right of subrogation or the right of
a Borrower to proceed against any Person for reimbursement or both.

15.4. Subordination.   

(c) Each Borrower hereby covenants and agrees that, as provided herein, all
indebtedness, intercompany charges and other sums owing and claims of any nature
whatsoever owed (other than payments or remittances of employee withholding,
wages, pension payments, tax payments, trust funds and similar items) to such
Borrower by any other Borrower, Guarantor or any of their respective
Subsidiaries (“Intercompany Obligations”), the payment of the principal of and
interest thereon and any lien or security interest therefor are hereby expressly
made subordinate and subject in right of payment to this Agreement or the prior
payment in full of:  (a) all Obligations now or hereafter incurred by any
Borrower under this Agreement or any of the Other Documents,  (b) interest
thereon (including any such interest accruing subsequent to the filing by or
against any Borrower of any proceeding brought under the Bankruptcy Code,
whether or not such interest is allowed as a claim pursuant to the provisions of
the Bankruptcy Code), and (c) all fees, expenses, indemnities and other amounts
now or hereafter payable pursuant to or in connection with this Agreement and
all Other Documents (collectively the “Senior Obligations”), and any lien on any
property or asset securing the Senior Obligations.  No payment or prepayment of
any Intercompany Obligations (whether of principal, interest or otherwise) shall
be made at any time prior to the payment in full, in cash, of the Senior
Obligations,  provided that the Borrowers may make payments (but not
prepayments) of Intercompany Obligations in the Ordinary Course of Business to
the extent that such payments are not otherwise prohibited by this Agreement and
at the time of, and immediately after giving effect to, any such payment, no
Event of Default exists and is continuing.  If any default occurs under the
Intercompany Obligations, no Borrower will demand, accelerate, declare a default
under, sue for, set off, accept, take or receive, directly or indirectly, in
cash or other property or in any other manner, any payment of all or any part of
the



105

--------------------------------------------------------------------------------

 

Intercompany Obligations without Agent’s prior written consent, which consent
shall not be unreasonably withheld or delayed.

(d) Each Borrower agrees that any right of possession it has to any Real
Property (pursuant to a written lease or otherwise) shall be subject and
subordinate to the rights of Agent hereunder.  Each Borrower which holds title
to any of the Real Property hereby waives any Lien it holds on the Collateral of
any other Borrower located at such Real Property and shall grant access to Agent
to such Real Property and Collateral in accordance with this Agreement
notwithstanding the terms of any lease or other occupancy agreement to the
contrary.

15.5. No Disposition.  No Borrower will sell, assign, pledge, encumber or
otherwise dispose of any of the Intercompany Obligations owed to it unless
permitted by the terms of this Agreement or Other Documents.

XVI MISCELLANEOUS

16.1. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio applied to contracts to be
performed wholly within the State of Ohio.  Any judicial proceeding brought by
or against any Borrower with respect to any of the Obligations, this Agreement,
the Other Documents or any related agreement may be brought in any court of
competent jurisdiction in the State of Ohio,  United States of America, and, by
execution and delivery of this Agreement, each Borrower accepts for itself and
in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement.  Each
Borrower waives any objection to jurisdiction and venue of any action instituted
hereunder and shall not assert any defense based on lack of jurisdiction or
venue or based upon forum non conveniens.  Each Borrower waives the right to
remove any judicial proceeding brought against such Borrower in any state court
to any federal court.  Any judicial proceeding by any Borrower against Agent or
any Lender involving, directly or indirectly, any matter or claim in any way
arising out of, related to or connected with this Agreement or any related
agreement, shall be brought only in a federal or state court located in the
State of Ohio.

16.2. Amendments and Waivers. 

(a) This Agreement and the documents executed concurrently herewith contain the
entire understanding between each Borrower, Agent and each Lender and supersedes
all prior agreements and understandings, if any, relating to the subject matter
hereof.  Any promises, representations, warranties or guarantees not herein
contained and hereinafter made shall have no force and effect unless in writing,
signed by each Borrower’s, Agent’s and each Lender’s respective
officers.  Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged.  Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.



106

--------------------------------------------------------------------------------

 

(b) The Required Lenders,  Agent with the consent in writing of the Required
Lenders, and Borrowers may, subject to the provisions of this Section 16.2 (b),
from time to time enter into written supplemental agreements to this Agreement
or the Other Documents executed by Borrowers, for the purpose of adding or
deleting any provisions or otherwise changing, varying or waiving in any manner
the rights of Lenders,  Agent or Borrowers thereunder or the conditions,
provisions or terms thereof or waiving any Event of Default thereunder, but only
to the extent specified in such written agreements; provided, however, that no
such supplemental agreement shall, without the consent of all Lenders:

(i) increase the Commitment Percentage, the maximum dollar commitment of any
Lender or the Maximum Revolving Advance Amount.

(ii) extend the maturity of any Note or the due date for any amount of interest,
fees, or principal payable hereunder (other than mandatory prepayments), or
decrease the rate of interest or reduce any fee payable by Borrowers to Lenders
pursuant to this Agreement.

(iii) alter the definition of the term Required Lenders or alter, amend or
modify this Section 16.2.

(iv) release any Collateral during any calendar year (other than in accordance
with the provisions of this Agreement) having an aggregate value in excess of
$1,000,000.

(v) change the rights and duties of Agent.

(vi) permit any Revolving Advance to be made if after giving effect thereto the
total of Revolving Advances outstanding hereunder would exceed the Formula
Amount for more than sixty (60) consecutive Business Days or exceed one hundred
and five percent (105%) of the Formula Amount.

(vii) increase the Advance Rates above the Advance Rates in effect on the
Closing Date.

(viii) release any Borrower or Guarantor (other than in accordance with the
provisions of this Agreement).

Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.

(c) In the event that Agent requests the consent of a Lender pursuant to Section
16.2(b) and such consent is denied, then HNB may, at its option, require such
Lender to assign its interest in the Advances to HNB or to another Lender or to
any other Person designated by the Agent (the “Designated Lender”), for a price
equal to (i) the then outstanding principal amount



107

--------------------------------------------------------------------------------

 

thereof plus (ii) accrued and unpaid interest and fees due such Lender, which
interest and fees shall be paid when collected from Borrowers.  In the event
HNB elects to require any Lender to assign its interest to HNB or to the
Designated Lender,  HNB will so notify such Lender in writing within forty five
(45) days following such Lender’s denial, and such Lender will assign its
interest to HNB or the Designated Lender no later than five (5) days following
receipt of such notice pursuant to a Commitment Transfer Supplement executed by
such Lender,  HNB or the Designated Lender, as appropriate, and Agent.

(d) Notwithstanding (a) the existence of a Default or an Event of Default,  (b)
that any of the other applicable conditions precedent set forth in Section 8.2
hereof have not been satisfied or (c) any other provision of this Agreement,
 Agent may at its discretion and without the consent of the Required Lenders,
voluntarily permit the outstanding Revolving Advances at any time to exceed the
Formula Amount by up to five percent (5%) of the Formula Amount for up to sixty
(60) consecutive days (the “Out-of-Formula Loans”).  If Agent is willing in its
sole and absolute discretion to make such Out-of-Formula Loans, such
Out-of-Formula Loans shall be payable on demand and shall bear interest at the
Default Rate for Revolving Advances consisting of Domestic Rate Loans;  provided
that, if Lenders do make Out-of-Formula Loans, neither Agent nor Lenders shall
be deemed thereby to have changed the limits of Section 2.1(a).  For purposes of
this paragraph, the discretion granted to Agent hereunder shall not preclude
involuntary overadvances that may result from time to time due to the fact that
the Formula Amount was unintentionally exceeded for any reason, including, but
not limited to, Collateral previously deemed to be either “Eligible Receivables”
or “Eligible Inventory”, as applicable, becomes ineligible, collections of
Receivables applied to reduce outstanding Revolving Advances are thereafter
returned for insufficient funds or overadvances are made to protect or preserve
the Collateral.  In the event Agent involuntarily permits the outstanding
Revolving Advances to exceed the Formula Amount by more than five percent (5%),
Agent shall use its efforts to have Borrowers decrease such excess in as
expeditious a manner as is practicable under the circumstances and not
inconsistent with the reason for such excess.  Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence.

(e) In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in this Section 16.2, the Agent is hereby authorized by
Borrowers and the Lenders, from time to time in the Agent’s sole discretion, (i)
 after the occurrence and during the continuation of a Default or an Event of
Default, or (ii)  at any time that any of the other applicable conditions
precedent set forth in Section 8.2 hereof have not been satisfied, to make
Revolving Advances to Borrowers on behalf of the Lenders which the Agent, in its
reasonable business judgment, deems necessary or desirable (1) to preserve or
protect the Collateral, or any portion thereof, (2) to enhance the likelihood
of, or maximize the amount of, repayment of the Advances and other Obligations,
or (3) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement;  provided, that at any time after giving effect to any such
Revolving Advances the outstanding Revolving Advances do not exceed the lesser
of: (A) one hundred and five percent (105%) of the Formula Amount, and (B) the
Maximum Revolving Advance Amount.

16.3. Successors and Assigns; Participations; New Lenders.



108

--------------------------------------------------------------------------------

 

(a) This Agreement shall be binding upon and inure to the benefit of Borrowers,
Agent, each Lender, all future holders of the Obligations and their respective
successors and permitted assigns, except that no Borrower may assign or transfer
any of its rights or obligations under this Agreement without the prior written
consent of Agent and each Lender.

(b) Each Borrower acknowledges that in the regular course of commercial banking
business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other financial institutions (each
such transferee or purchaser of a participating interest, a
“Participant”).  Each Participant may exercise all rights of payment (including
rights of set-off) with respect to the portion of such Advances held by it or
other Obligations payable hereunder as fully as if such Participant were the
direct holder thereof provided that Borrowers shall not be required to pay to
any Participant more than the amount which it would have been required to pay to
Lender which granted an interest in its Advances or other Obligations payable
hereunder to such Participant had such Lender retained such interest in the
Advances hereunder or other Obligations payable hereunder and in no event shall
Borrowers be required to pay any such amount arising from the same circumstances
and with respect to the same Advances or other Obligations payable hereunder to
both such Lender and such Participant.  Each Borrower hereby grants to any
Participant a continuing security interest in any deposits, moneys or other
property held by such Participant as security for the Participant’s interest in
the Advances.

(c) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may sell, assign or transfer all or any part of its rights
and obligations under or relating to Advances under this Agreement and the Other
Documents to one or more additional banks or financial institutions and one or
more additional banks or financial institutions may commit to make Advances
hereunder (each a “Purchasing Lender”), in minimum amounts of not less than
$5,000,000, pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Agent and delivered to Agent for
recording.  Upon such execution, delivery, acceptance and recording, from and
after the transfer effective date determined pursuant to such Commitment
Transfer Supplement,  (i) Purchasing Lender thereunder shall be a party hereto
and, to the extent provided in such Commitment Transfer Supplement, have the
rights and obligations of a Lender thereunder with a Commitment Percentage as
set forth therein, and (ii) the transferor Lender thereunder shall, to the
extent provided in such Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Commitment Transfer Supplement creating a
novation for that purpose.  Such Commitment Transfer Supplement shall be deemed
to amend this Agreement to the extent, and only to the extent, necessary to
reflect the addition of such Purchasing Lender and the resulting adjustment of
the Commitment Percentages arising from the purchase by such Purchasing Lender
of all or a portion of the rights and obligations of such transferor Lender
under this Agreement and the Other Documents.  Each Borrower hereby consents to
the addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents.  Borrowers shall execute and deliver
such further documents and do such further acts and things in order to
effectuate the foregoing.

(d) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Advances under
this Agreement and the Other Documents to



109

--------------------------------------------------------------------------------

 

an entity, whether a corporation, partnership, trust, limited liability company
or other entity that (i) is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and (ii) is administered, serviced or managed by the assigning
Lender or an Affiliate of such Lender (a “Purchasing CLO” and together with each
Participant and Purchasing Lender, each a “Transferee” and collectively the
“Transferees”), pursuant to a Commitment Transfer Supplement modified as
appropriate to reflect the interest being assigned (“Modified Commitment
Transfer Supplement”), executed by any intermediate purchaser, the Purchasing
CLO, the transferor Lender, and Agent as appropriate and delivered to Agent for
recording.  Upon such execution and delivery, from and after the transfer
effective date determined pursuant to such Modified Commitment Transfer
Supplement,  (i) Purchasing CLO thereunder shall be a party hereto and, to the
extent provided in such Modified Commitment Transfer Supplement, have the rights
and obligations of a Lender thereunder and (ii) the transferor Lender thereunder
shall, to the extent provided in such Modified Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Modified Commitment
Transfer Supplement creating a novation for that purpose.  Such Modified
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO.  Each Borrower hereby consents to the addition of such
Purchasing CLO.  Borrowers shall execute and deliver such further documents and
do such further acts and things in order to effectuate the foregoing.

(e) Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder.  The entries in the Register shall be conclusive, in the absence
of manifest error, and each Borrower, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement.  The Register shall be available for
inspection by Borrowing Agent or any Lender at any reasonable time and from time
to time upon reasonable prior notice.  Agent shall receive a fee in the amount
of $3,500 payable by the applicable Purchasing Lender and/or Purchasing CLO upon
the effective date of each transfer or assignment (other than to an intermediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.

(f) Subject to the provisions set forth in Section 16.15, each Borrower
authorizes each Lender to disclose to any Transferee and any prospective
Transferee any and all financial information in such Lender’s possession
concerning such Borrower which has been delivered to such Lender by or on behalf
of such Borrower pursuant to this Agreement or in connection with such Lender’s
credit evaluation of such Borrower.

(g) Anything herein to the contrary notwithstanding, unless the Obligations are
then due in full or a notice of termination of this Agreement has been issued,
no Lender may assign or participate any of its interests hereunder to a
competitor of any Borrower.  As used herein, the term “competitor” means a
Person which derives greater than 50% of its revenues from the same or a similar
line of business as any Borrower or any Affiliate of such Person. 

(h) Each Borrower shall be deemed to consent to the addition of a Transferee
(and, if applicable, the resulting adjustment of the Revolving Percentages
arising from the purchase by a Purchasing Lender of all or a portion of the
rights and obligations of such transferor Lender



110

--------------------------------------------------------------------------------

 

under this Agreement and the Other Documents), to the extent such Transferee is
Agent or a Lender, or an Affiliate of Agent or any Lender, or to the extent such
addition is made during the continuance of any Default or Event of Default.  If
no Default or Event of Default is continuing at the time which a Transferee is
selected and such Transferee is not Agent or a Lender, or an Affiliate of Agent
or any Lender, the transferor Lender shall provide Borrowing Agent with notice
of the identity of the proposed Transferee and a five (5) Business Day period to
object the identity of the proposed Transferee on any reasonable grounds.  If
Borrowing Agent asserts no reasonable written objection to the identity of the
proposed Transferee during such period, Borrowers will be deemed to have
consented to the addition of such Transferee.  U.S. Bank National Association is
an approved Transferee and shall not be subject to the foregoing notice and
objection period.

16.4. Application of Payments.  Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations.  To the extent that any Borrower
makes a payment or Agent or any Lender receives any payment or proceeds of the
Collateral for any Borrower’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.

16.5. Indemnity.  Each Borrower shall indemnify Agent, each Lender and each of
their respective officers, directors, Affiliates, attorneys, employees and
agents from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) which
may be imposed on, incurred by, or asserted against Agent or any Lender in any
claim, litigation, proceeding or investigation instituted or conducted by any
Governmental Body or instrumentality or any other Person with respect to any
aspect of, or any transaction contemplated by, or referred to in, or any matter
related to, this Agreement or the Other Documents, whether or not Agent or any
Lender is a party thereto, except to the extent that any of the foregoing arises
out of the willful misconduct or gross negligence of the party being indemnified
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment).  Without limiting the generality of the foregoing,
this indemnity shall extend to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including reasonable fees and disbursements of
counsel) asserted against or incurred by any of the indemnitees described above
in this Section 16.5 by any Person under any Environmental Laws or similar laws
by reason of any Borrower’s or any other Person’s failure to comply with laws
applicable to solid or hazardous waste materials, including Hazardous Substances
and Hazardous Waste, or other Toxic Substances.  Additionally, if any taxes
(excluding taxes imposed upon or measured solely by the net income of Agent and
Lenders, but including any intangibles taxes, stamp tax, recording tax or
franchise tax) shall be payable by Agent,  Lenders or Borrowers on account of
the execution or delivery of this Agreement, or the execution, delivery,
issuance or recording of any of the Other Documents, or the creation or
repayment of any of the Obligations hereunder, by reason of any Applicable Law
now or hereafter in effect, Borrowers will pay (or will promptly reimburse Agent
and Lenders for payment of) all such taxes,  including interest and penalties
thereon, and will indemnify and hold the indemnitees described above in this
Section 16.5 harmless from and against all liability in connection therewith.



111

--------------------------------------------------------------------------------

 

16.6. Notice.  Any notice or request hereunder may be given to Borrowing Agent
or any Borrower or to Agent or any Lender at their respective addresses set
forth below or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section.  Any notice,
request, demand, direction or other communication (for purposes of this Section
16.6 only, a “Notice”) to be given to or made upon any party hereto under any
provision of this Loan Agreement shall be given or made by telephone or in
writing (which includes by means of electronic transmission (i.e., “e-mail”) or
by setting forth such Notice on a site on the World Wide Web (a “Website
Posting”) if Notice of such Website Posting (including the information necessary
to access such site) has previously been delivered to the applicable parties
hereto by another means set forth in this Section 16.6) in accordance with this
Section 16.6.  Any such Notice must be delivered to the applicable parties
hereto at the addresses and numbers set forth under their respective names on
Section 16.6 or in accordance with any subsequent unrevoked Notice from any such
party that is given in accordance with this Section 16.6.  Any Notice shall be
effective:

(a) In the case of hand-delivery, when delivered;

(b) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;

(c) In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, an  electronic transmission, a Website Posting or
an overnight courier delivery of a confirmatory Notice (received at or before
noon on such next Business Day);

(d) In the case of electronic transmission, when actually received;

(e) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such site) by another means set
forth in this Section 16.6; and

(f) If given by any other means (including by overnight courier), when actually
received.

Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to the Agent, and the Agent shall promptly notify the other
Lenders of its receipt of such Notice.

(A)If to Agent or HNB at:

The Huntington National Bank

200 Public Square

7th Floor, CM64

Cleveland, OH  44114

Attention:Kathryn C. Ellero

Telephone: (330) 252-8224

﻿

with an additional copy to:






112

--------------------------------------------------------------------------------

 

McDonald Hopkins LLC

600 Superior Avenue, E., Suite 2100

Cleveland, Ohio 44114

Attention:  James E. Stief, Esq.

Telephone:(216) 430-2031



(B)If to a Lender other than Agent, as specified on the signature pages hereof,
with a copy to Agent;

(C)If to Borrowing Agent or any Borrower:

Rocky Brands, Inc.

39 East Canal Street

Nelsonville, Ohio 45764

Attention:Tom Robertson, Chief Financial Officer

Telephone:(740) 753-9100, ext. 2466

﻿

with a copy to:

﻿

Porter, Wright, Morris & Arthur LLP

41 South High Street

Columbus, Ohio 43215

Attention:  Timothy E. Grady 

Telephone:(614) 227-2105

﻿

16.7. Survival.  The obligations of Borrowers under Sections 2.2(f), 3.7, 3.8,
3.9, 4.19(h), and 16.5 and the obligations of Lenders under Section 14.7, shall
survive termination of this Agreement and the Other Documents and payment in
full of the Obligations.

16.8. Severability.  If any part of this Agreement is contrary to, prohibited
by, or deemed invalid under Applicable Laws, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.

16.9. Expenses.  All reasonable and documented costs and expenses including
reasonable attorneys’ fees (including the allocated costs of in house counsel)
and disbursements incurred by Agent on its behalf or on behalf of Lenders, or by
any Lender on its own behalf: (a) in all efforts made to enforce payment of any
Obligation or effect collection of any Collateral, or (b) in connection with the
entering into, modification, amendment, administration and enforcement of this
Agreement or any consents or waivers hereunder and all related agreements,
documents and instruments, or (c) in instituting, maintaining, preserving,
enforcing and foreclosing on Agent’s security interest in or Lien on any of the
Collateral, or maintaining, preserving or enforcing any of Agent’s or any
Lender’s rights hereunder and under all related agreements, documents and
instruments, whether through judicial proceedings or otherwise, or (d) in
defending or prosecuting any actions or proceedings arising out of or relating
to Agent’s or any Lender’s transactions with any Borrower, Guarantor, or any of
their respective Subsidiaries, or (e) in connection with any



113

--------------------------------------------------------------------------------

 

advice given to Agent or any Lender with respect to its rights and obligations
under this Agreement and all related agreements, documents and instruments, may
be charged to Borrowers’ Account and shall be part of the Obligations.
 Notwithstanding the foregoing, Borrowers shall not be charged for the initial
field exam and first draft of this Agreement and the Other Documents. 

16.10. Injunctive Relief.  Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.

16.11. Consequential Damages.  Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any Borrower or any Guarantor (or
any Affiliate of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document.

16.12. Captions.  The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.

16.13. Counterparts; Electronic Signatures.  This Agreement may be executed in
any number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement.  Any signature delivered by a party
by electronic transmission (i.e., .pdf) shall be deemed to be an original
signature hereto.

16.14. Construction.  The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.    

16.15. Confidentiality; Sharing Information.  Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, Agent, each
Lender and each Transferee may disclose such confidential information (a) to its
examiners, Affiliates, outside auditors, counsel and other professional
advisors, (b) to Agent, any Lender or to any prospective Transferees, and (c) as
required or requested by any Governmental Body or representative thereof or
pursuant to legal process; provided, further that (i) unless specifically
prohibited by Applicable Law,  Agent, each Lender and each Transferee shall use
its reasonable best efforts prior to disclosure thereof, to notify the
applicable Borrower of the applicable request for disclosure of such non-public
information (A) by a Governmental Body or representative thereof (other than any
such request in connection with an examination of the financial condition of a
Lender or a Transferee by such Governmental Body) or (B) pursuant to legal
process and (ii) in no event shall Agent, any Lender or any Transferee be
obligated to return



114

--------------------------------------------------------------------------------

 

any materials furnished by any Borrower other than those documents and
instruments in possession of Agent or any Lender in order to perfect its Lien on
the Collateral once the Obligations have been paid in full and this Agreement
has been terminated.  Each Borrower acknowledges that from time to time
financial advisory, investment banking and other services may be offered or
provided to such Borrower or one or more of its Affiliates (in connection with
this Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each Borrower hereby authorizes each Lender to
share any information delivered to such Lender by such Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate of
such Lender, it being understood that any such Subsidiary or Affiliate of any
Lender receiving such information shall be bound by the provisions of this
Section 16.15 as if it were a Lender hereunder.  Such authorization shall
survive the repayment of the other Obligations and the termination of this
Agreement.

16.16. Publicity.  Each Borrower and each Lender hereby authorizes Agent, with
the prior approval of Borrowing Agent, to make appropriate announcements of the
financial arrangement entered into among Borrowers, Agent and Lenders,
 including announcements which are commonly known as tombstones, in such
publications and to such selected parties as Agent shall in its sole and
absolute discretion deem appropriate.

16.17. Certifications From Banks and Participants; US PATRIOT Act.  Each Lender
or assignee or participant of a Lender that is not incorporated under the Laws
of the United States of America or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the USA PATRIOT Act and
the applicable regulations because it is both (i) an affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA PATRIOT Act.

1.3. Language.    The parties have requested that this Agreement and the Other
Documents be drawn up in the English language.  Les parties ont requis que cette
convention ainsi que tous les documents qui y sont envisagés ou qui s'y
rapportent soient rédigés en langue anglaise.

[Signature Pages Follow]

 

115

--------------------------------------------------------------------------------

 

Each of the parties has signed this Revolving Credit, Guaranty, and Security
Agreement as of the day and year first above written.

BORROWERS:

ROCKY BRANDS, INC.,

an Ohio corporation

 

By:      /s/ Thomas D. Robertson                      

Name: Thomas D. Robertson

Title:   Executive Vice President, Chief

           Financial Officer, and Treasurer

ROCKY BRANDS US, LLC,

a Delaware limited liability company

 

By:      /s/ Thomas D. Robertson                      

Name: Thomas D. Robertson

Title:   Executive Vice President, Chief

           Financial Officer, and Treasurer

 

LEHIGH OUTFITTERS, LLC,

a Delaware limited liability company

 

By:      /s/ Thomas D. Robertson                      

Name: Thomas D. Robertson

Title:   Executive Vice President, Chief

           Financial Officer, and Treasurer

ROCKY BRANDS INTERNATIONAL, LLC, an Ohio limited liability company

 

By:      /s/ Thomas D. Robertson                      

Name: Thomas D. Robertson

Title:   Executive Vice President, Chief

           Financial Officer, and Treasurer

 

LIFESTYLE FOOTWEAR, INC.,

a Delaware corporation 

 

By:      /s/ Thomas D. Robertson                      

Name: Thomas D. Robertson

Title:   Executive Vice President, Chief

           Financial Officer, and Treasurer

ROCKY OUTDOOR GEAR STORE, LLC,

an Ohio limited liability company

 

By:      /s/ Thomas D. Robertson                      

Name: Thomas D. Robertson

Title:   Executive Vice President, Chief

           Financial Officer, and Treasurer

﻿

﻿





Signature Page to Revolving Credit, Guaranty, and Security Agreement

--------------------------------------------------------------------------------

 

              Agent and Lender:

The Huntington National Bank

﻿

By:/s/ Kathryn C. Ellero

Name: Kathryn C. Ellero

Title: Senior Vice President

﻿

Address:

﻿

The Huntington National Bank

200 Public Square

7th Floor, CM64

Cleveland, OH  44114

Attention:Kathryn C. Ellero

Telephone: (330) 252-8224

﻿

Commitment Percentage:  100%

﻿

 

Signature Page to Revolving Credit, Guaranty, and Security Agreement

--------------------------------------------------------------------------------

 

 

Exhibit 1.2

Borrowing Base Certificate

﻿

Picture 5 [rcky-20190219xex10g001.jpg]







--------------------------------------------------------------------------------

 

 

﻿

﻿

 

4

 

--------------------------------------------------------------------------------

 

 

exhibit 4.15(J)

SECURITY AGREEMENT AND ASSIGNMENT OF GOVERNMENT CONTRACT

UNDER ASSIGNMENT OF CLAIMS ACT OF 1940 AS AMENDED

Dated as of February 13, 2019

﻿

FOR A VALUABLE CONSIDERATION Rocky Brands, Inc., a corporation organized under
the laws of the State of Ohio (the “Assignor”) hereby assigns to The Huntington
National Bank, as agent for the Lenders under the Revolving Credit, Guaranty,
and Security Agreement by and among such agent, the Assignor, Borrowers and
Lenders thereunder, dated as of February 13, 2019 (as amended, restated or
modified from time to time, the “Credit Agreement”) whose address is 200 Public
Square, 7th Floor, CM64, Cleveland, OH  44114, Attention: Kathryn C. Ellero, on
behalf of itself, and its successors and assigns (collectively referred to
herein as the “Assignee”), as assignee, all of the Collateral described below,
to secure the payment and performance of the Obligations (as defined under the
Credit Agreement).    Capitalized terms used in this Assignment and not defined
herein shall have the meanings set forth in the Credit Agreement.  This
Assignment is an “Other Document” as such term is defined in the Credit
Agreement.

As used in this Assignment, the term “Collateral” means all moneys and claims
for money due or to become due to the Assignor from the United States of America
(the “Government”), under or arising out of the following contract between the
Assignor and the Government:

Contract dated March 17, 2016, an designated as Solicitation/Contract/Order for
Commercial Items issued by Defense Logistics Agency Troop Support to Rocky
Brands, Inc., Contract No. SPE1C1-16-D-1040, Option 2,

together with any amendments and supplements thereto (the “Contract”).  The
Assignee has or may hereafter, at its option, from time to time enter into
various loan, credit or banking transactions with the Assignor for various sums
to finance the Assignor’s performance of the Contract.

The Assignor specifically authorizes and directs the Government to make all
payments due under the Contract directly to the Assignee and irrevocably
appoints the Assignee as it attorney-in-fact to demand, receive, receipt and
give acquittance for such amounts which may be or become due or payable or
remain unpaid at any time to the Assignor by the Government under and pursuant
to the Contract, to endorse any checks, drafts or other orders for the payment
of money payable to the Assignor, and, in its discretion, to file any claims or
take any action or proceeding, either in its own name or in the name of the
Assignor or otherwise, which the Assignee may deem to be necessary or
advisable.  It is expressly understood and agreed, however, that the Assignee
shall not be required or obligated in any manner to make any demand or to make
any inquiry as to the nature or the sufficiency of any payment received by it or
to present or file any claims or take any other action to collect or enforce the
payment or any amounts which may have been assigned to it or to which it may be
entitled.

As and from the date of this Assignment, Assignor hereby agrees that it
shall:  (a) take all  reasonable steps to provide for payment by the Government
of all amounts payable under the Contract directly to Assignee, including,
without limitation:  (i) executing and delivering the Notice of Assignment to
the applicable Government contracting officer; and (ii) returning a
fully-executed Notice of Assignment to Assignee; (b) take all reasonable steps
to perform, observe and permit the exercise and enforcement of the rights of
Assignee pursuant to this Assignment; (c) notify Assignee promptly in writing of
any breach of this Assignment or the Contract or of non-compliance with any
term, condition or covenant contained in





--------------------------------------------------------------------------------

 

 

this Assignment or the Contract or any other instrument, document or agreement
executed in connection herewith; (d) promptly cure or cause to be cured, any
defects in the execution and/or delivery of this Assignment or any of the other
agreements, instruments or documents executed pursuant hereto or any defects in
the validity or enforceability of this Assignment or any other instrument or
agreement in connection herewith, and at its own expense, execute and deliver or
cause to be executed or delivered, all such instruments, agreements and other
documents as Assignee may reasonably require; and (e) to the extent any amount
payable under the Contract is paid by the Government to Assignor, hold such
amount in trust for Assignee and immediately pay such amount to Assignee or as
Assignee may direct.  Until such time as such amount is provided to Assignee, it
shall not be co-mingled with funds of Assignor.

The Assignor represents and warrants to the Assignee that there is no provision
of the Contract which states that the Contract or Assignor’s interest therein is
not assignable, and that it has not transferred or assigned the Contract or any
right or interest in it and has acquired the release of any encumbrances on the
Contract or right or interest in it, and the Assignor agrees that at any time
and from time to time, upon the Assignee’s written request, the Assignor will
execute and deliver such instruments and documents and do such other acts and
things as the Assignee may request in order to further effect the purpose of
this Assignment.  The Assignor covenants and agrees with the Assignee that it
will perform all of the terms of the Contract.

This Assignment has been delivered and accepted at and will be deemed to have
been made in Ohio and will be interpreted and the rights and liabilities of the
parties hereto determined in accordance with the laws of the State of Ohio,
without regard to conflicts of law principles.  Assignor hereby irrevocably
agrees and submits to the exclusive jurisdiction of any state or federal court
located within Ohio, or, at the option of Assignee in its sole discretion, of
any state or federal court(s) located within any other county, state or
jurisdiction in which Assignee at any time or from time to time chooses in its
sole discretion to bring an action or otherwise exercise a right or remedy, and
Assignor waives any objection based on forum non conveniens and any objection to
venue of any such action or proceeding.

﻿

[SIGNATURE PAGE FOLLOWS]





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Assignor has executed this document as of the date first
above written.

Witnesses:Assignor: Rocky Brands, Inc.

__________________________

By:

__________________________ Name: Thomas D. Robertson

Title: Executive Vice President, Chief Financial Officer

﻿

﻿

﻿

STATE OF OHIO )

ss.

COUNTY OF ____________)

﻿

On this ____ day of February, 2019, acknowledged before me by Thomas D.
Robertson, the duly authorized Executive Vice President and Chief Financial
Officer of Rocky Brands, Inc., an Ohio corporation, who executed the foregoing
instrument on behalf of said corporation.

﻿

﻿

____________________________________

Notary Public

﻿

﻿

I,  Jeremy D. Siegfried, hereby certify that I am the Assistant Secretary of the
Rocky Brands, Inc. and that Thomas D. Robertson is the duly elected, qualified,
and acting Executive Vice President and Chief Financial Officer of the Company.

﻿

﻿



Jeremy D. Siegfried, Assistant Secretary





 

--------------------------------------------------------------------------------

 

 

NOTICE OF ASSIGNMENT

﻿

To:

Cynthia Ortiz, Contracting OfficerDate:

DLA Troop Support

C and T Supply Chain

700 Robbins Avenue

Philadelphia, PA 19111-5096

﻿

Re:Contract No. SPE1C1-16-D-1040

Made by the United States of America

﻿

Department

﻿

Division

﻿

with Rocky Brands, Inc.DLA Troop Support

(Name of Contractor)

39 East Canal Street700 Robbins Avenue

﻿

Nelsonville, Ohio  45764Philadelphia, PA 19111-5096

(Address of Contractor)



﻿

dated  March 17, 2016

﻿

PLEASE TAKE NOTICE that the moneys due or to become due under the contract
described above have been assigned to the undersigned pursuant to the provisions
of the Assignment of Claims Act of 1940, as amended, 31 U.S.C. 3727, 41 U.S.C.
15. 

﻿

A true copy of the instrument of assignment is attached to this notice.

﻿

All payments due or to become due under such contract should be made to the
assignee.

﻿

Please return to the undersigned one enclosed copy of this notice with
appropriate notations showing the date and hour of receipt and duly signed by
the person acknowledging receipt on behalf of the addressee.

﻿

Very truly yours,

﻿

The Huntington National Bank, as Agent

﻿

﻿

By:

Its:

(Name Printed)





 

--------------------------------------------------------------------------------

 

 

Receipt is hereby acknowledged of this notice and a copy of the instrument of
assignment.

﻿

These were received at a.m./p.m. on .

﻿



(Signature)

﻿

On behalf of

﻿



﻿





 

--------------------------------------------------------------------------------

 

 

SCHEDULES TO REVOLVING CREDIT, GUARANTY, AND SECURITY AGREEMENT

﻿

﻿

Introduction:

﻿

For purposes of this introduction, the term “Schedules” shall include the
following:

﻿

SCHEDULE 1.2(a)-Permitted Encumbrances

SCHEDULE 4.5 -  Real Property, Equipment, Books and Records, and Inventory
Locations

SCHEDULE 4.11-Insurance

SCHEDULE 4.15 (c)-Chief Executive Offices and Location of Books and Records

SCHEDULE 4.15 (h)-Deposit and Investment Accounts

SCHEDULE 4.15 (j)-Government Contracts

SCHEDULE 5.1-Consents

SCHEDULE 5.2(a)-States of Qualification and Good Standing

SCHEDULE 5.2(b)-Equity Interests; Subsidiaries

SCHEDULE 5.4-Federal Tax Identification Number

SCHEDULE 5.5(a)-Financial Projections

SCHEDULE 5.6-Prior Names

SCHEDULE 5.7-OSHA and Environmental Compliance

SCHEDULE 5.8(d)-ERISA Plans

SCHEDULE 5.9-Intellectual Property, Source Code Escrow Agreements

SCHEDULE 5.10-Licenses and Permits

SCHEDULE 5.12-Material Contracts

SCHEDULE 5.14-Labor Disputes

SCHEDULE 7.3-Guarantees

SCHEDULE 7.8-Existing Indebtedness

﻿

Unless otherwise defined in these Schedules, all capitalized terms used herein
shall have the meanings ascribed to them in the Revolving Credit, Guaranty, and
Security Agreement dated February 13, 2019 (the “Agreement”) by, between and
among Rocky Brands, Inc., an Ohio corporation, Lehigh Outfitters, LLC, a
Delaware limited liability company, Lifestyle Footwear, Inc., a Delaware
corporation, Rocky Brands US, LLC, a Delaware limited liability company, Rocky
Brands International, LLC, an Ohio limited liability company, Rocky Outdoor Gear
Store, LLC, an Ohio  limited liability company (collectively, the “Borrowers”),
the Lenders listed on the signature pages of the Agreement or which hereafter
become a party thereto as lenders (collectively, the “Lenders” and individually
a “Lender”) and The Huntington National Bank (“HNB”), as agent for Lenders (HNB,
in such capacity, the “Agent”).

﻿

Matters reflected in these Schedules are not necessarily limited to matters
required by the Agreement to be reflected in the Schedules. Such additional
matters are set forth for informational purposes and do not necessarily include
other matters of a similar nature. In no event shall the listing of such matters
in these Schedules be deemed or interpreted to broaden or otherwise amplify the
Borrowers’ representations, warranties, covenants or agreements contained in the
Agreement.

﻿

The headings contained in these Schedules are for reference purposes only and
shall not affect in any way the meaning or interpretation of the Agreement or
these Schedules.  A disclosure with respect to any one matter contained herein
shall be deemed a disclosure with respect to all other matters.

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 

 

Schedule 1.2(a)

Permitted Encumbrances

﻿

﻿

None.

﻿





 

--------------------------------------------------------------------------------

 

 

Schedule 4.5

Real Property, Equipment, Books and Records, and Inventory Locations

﻿

A.Rocky Brands, Inc.

﻿

1.Owned Real Property

﻿

39 East Canal Street

Nelsonville, OH  45764

Chief Executive Office of Rocky Brands, Inc., Rocky Brands US, LLC (fka Rocky
Brands Wholesale LLC), Lehigh Outfitters, LLC, Rocky Brands International, LLC,
Rocky Brands Canada, Inc.

﻿

29 Fayette St.

Nelsonville, OH 45764

﻿

2.Leased Real Property

﻿

Parking Lot behind Outlet Store

42 East Canal Street

Nelsonville, OH 45764

﻿

Room 1301-1303A, Central Fortune Plaza

#92 Hongfu Rd

Nancheng District

Dongguan,  China

﻿

B.Lifestyle Footwear, Inc.

﻿

1.Owned Real Property – None

﻿

2.Leased Real Property

﻿

Road 125 KM 3.8 BO Pueblo Industrial Park

Moca, PR  00676-0728

Landlord:    Puerto Rico Industrial Development Company

Juan Ramos Aponte, PRIDCO Business Development Officer

P.O. Box 362350, San Juan, PR 00936-2350

Chief Executive Office

﻿

Landlord:    Puerto Rico Industrial Development Company

Projects No. T-1236-0-78 & T-1236-1-82 and Lot No. L-311-0-67-05-0

Carr. 125, Km 1.4

Bo Pueblo

Moca, PR 00676

﻿

Landlord:    Puerto Rico Industrial Development Company

Projects No. T-1264-0-79 & T-1264-1-80 located in Lot No. L-311-0-67-

PR-125, Km. 3.8

Urban Zone

Moca, PR 00676





 

--------------------------------------------------------------------------------

 

 

﻿

C.Rocky Brands US, LLC (f/k/a Rocky Brands Wholesale LLC and successor by merger
to Creative Recreation, LLC and Creative Recreation Retail, LLC)

﻿

1.Owned Real Property

﻿

37601 Rocky Boots Way

Logan, OH  43138

(aka Rt. 33 & Rt. 595, Haydenville, OH)



2.Leased Real Property



Denver Merchandise Mart

451 East 58th Street

Denver, CO  80216

﻿

D.Lehigh Outfitters, LLC

﻿

1.Owned Real Property

﻿

42-45 East Canal Street

Nelsonville, OH 45764



2.Leased Real Property – None

﻿

E.Rocky Outdoor Gear Store, LLC

﻿

1.Owned Real Property – None

﻿

2.Leased Real Property

﻿

Oral agreement with Lehigh Outfitters, LLC for

45 East Canal Street

Nelsonville, OH 45764

﻿

3.Other Locations

﻿

Inventory consignment location with Hungry Buffalo at its Chief Logan General
Store, located at 12762 Grey Street, Logan, Ohio 43138.

﻿

F.Rocky Brands Canada, Inc.

﻿

1.Owned Real Property – None



2. Leased Real Property – None



 G.Rocky Brands International, LLC  (successor by merger to Creative Recreation
International, LLC)

﻿

1.Owned Real Property – None

﻿





 

--------------------------------------------------------------------------------

 

 

2.Leased Real Property – None

﻿

H.Lehigh Outfitters, LLC Commissary Locations (stores in employer/customer
places of business):

﻿

Puget Sound Naval Shipyard, Store 5392

1400 Farragut Ave. Bremerton, WA  98314

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

Schedule 4.11

Insurance

﻿

﻿

COVERAGE

AMOUNTS OR LIMITS

 

COMPANY

POLICY NUMBER

TERM YEARS

 

MO

EXP DAY

EXP YR

ANNUAL PREMIUM

﻿

 

 

 

 

 

 

 

 

Automobile Liability

 

 

 

 

 

 

 

 

Each Occurrence

$1,000,000

Zurich

 

1

07

31

19

26,676 

Medical Payments

$5,000

 

 

 

 

 

 

 

Personal Injury Protection

Statutory

 

 

 

 

 

 

 

Property Protection

Statutory

 

 

 

 

 

 

 

Uninsured/Underinsured  Motorist Coverage

$1,000,000

 

 

 

 

 

 

 

Comprehensive  Deductible

$3,000

 

 

 

 

 

 

 

Collision Deductible

$3,000

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Commercial General Liability

 

 

 

 

 

 

 

 

General Aggregate

$2,000,000

Zurich

 

1

07

31

19

108,770 

Products/Completed Operations Aggregate

$2,000,000

 

 

 

 

 

 

 

Each Occurrence

$1,000,000

 

 

 

 

 

 

 

Personal & Advertising Injury

$1,000,000

 

 

 

 

 

 

 

Damage to Premises Rented to You

$1,000,000

 

 

 

 

 

 

 

Medical Expense

$10,000

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Employee Benefits

 

 

 

 

 

 

 

 

Per Employee

$1,000,000

 

 

 

 

 

 

 

Annual Aggregate

$2,000,000

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Workers’ Compensation and Employers Liability

 

 

 

 

 

 

 

 

Coverage A – Workers’ Compensation

Statutory

Zurich

 

1

07

31

19

32,032 

﻿

 

 

 

 

 

 

 

 

Coverage B - Employer's Liability

 

 

 

 

 

 

 

 

Bodily Injury by Accident - Each Accident

$1,000,000

 

 

 

 

 

 

 

Bodily Injury by Disease - Each Employee

$1,000,000

 

 

 

 

 

 

 

Bodily Injury by Disease - Policy Limit

$1,000,000

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Commercial Property

 

 

 

 

 

 

 

 

"All Risk" Subject to Policy Exclusions on

 

Zurich

 

1

07

31

19

190,682 

Scheduled Properties (Includes Equipment Breakdown)

 

 

 

 

 

 

 

 

Blanket Building and Business Personal Property

$98,238,089

 

 

 

 

 

 

 

Blanket Business Income & Extra Expense

$9,094,000

 

 

 

 

 

 

 

Contingent Business Income Coverage:

 

 

 

 

 

 

 

 

Dominican Republic

$5,000,000

 

 

 

 

 

 

 

Puerto Rico

$10,000,000

 

 

 

 

 

 

 

Unnamed Locations

$2,500,000

 

 

 

 

 

 

 

Specified Locations

Per Policy

 

 

 

 

 

 

 

Deductible: $10,000 (see policy for exceptions)

 

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Ocean Cargo

 

 

 

 

 

 

 

 

On Deck Shipments

$5,000,000

Nat'l Liability & Fire

 

1

07

31

19

80,620 

Any One Aircraft

$5,000,000

Insurance Co.

 

 

 

 

 

 

Any One Truck, Trailer or Rail Car

$5,000,000

 

 

 

 

 

 

 

Storage: Zona Franca Industrial Park, LaVega, Dominican Republic

$9,500,000

 

 

 

 

 

 

 

Storage: Hwy. 123 Km 3.8, Puerto Rico

$8,500,000

 

 

 

 

 

 

 

Exhibition Cover

$10,000

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

﻿

 

 

 

 

 

 

 

 

Deductible - Ocean/Air - $25,000

 

 

 

 

 

 

 

 

Deductible - Inland Transit - $5,000

 

 

 

 

 

 

 

 

Deductible - Mexican Inland Transit Theft/Mysterious Disappearance - $40,000

 

 

 

 

 

 

 

 

Deductible - Storage - $25,000

 

 

 

 

 

 

 

 

Flood, Earthquake and Windstorm - 2% of Insured Value; $250,000 minimum

 

 

 

 

 

 

 

 

Deductible - Exhibition Cover - $1,000

 

 

 

 

 

 

 

 

Deductible - Exhibition Cover Theft/Mysterious Disappearance - $5,000

 

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Primary Lead Umbrella Liability

 

 

 

 

 

 

 

 

Each Occurrence

$10,000,000

Zurich

 

1

07

31

19

49,591 

General Aggregate

$10,000,000

 

 

 

 

 

 

 

Products/Completed Operations Aggregate

$10,000,000

 

 

 

 

 

 

 

Retention: 0

 

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Primary Excess Liability - Policy #1

 

 

 

 

 

 

 

 

Each Occurrence

$15,000,000

Liberty Mutual

 

1

7

31

19

15,150 

Aggregate

$15,000,000

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Primary Excess Liability - Policy #2

 

 

 

 

 

 

 

 

Each Occurrence

$25,000,000

Travelers

 

1

7

31

19

18,938 

Aggregate

$25,000,000

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

International Package

 

 

 

 

 

 

 

 

Commercial General Liability

 

 

 

 

 

 

 

7,068 

Each Occurrence

$1,000,000

Zurich

 

1

7

31

19

 

General Aggregate

$2,000,000

 

 

 

 

 

 

 

Products/Completed  Operations Aggregate

$2,000,000

 

 

 

 

 

 

 

Personal & Advertising Injury Aggregate

$1,000,000

 

 

 

 

 

 

 

Property Damage to Rented or Occupied Premises Limit

$100,000

 

 

 

 

 

 

 

Medical Expense Limit (Any One Person)

$10,000

 

 

 

 

 

 

 

Commercial Automobile Liability

 

 

 

 

 

 

 

 

Each Accident (Excess over local compulsory policies)

$1,000,000

 

 

 

 

 

 

 

Employer’s Liability

 

 

 

 

 

 

 

 

Bodily Injury by Accident - Each Accident

$1,000,000

 

 

 

 

 

 

 

Bodily Injury by Disease - Each Employee

$1,000,000

 

 

 

 

 

 

 

Bodily Injury by Disease - Policy Limit

$1,000,000

 

 

 

 

 

 

 

Accident Insurance

 

 

 

 

 

 

 

 

Per Person

$100,000

 

 

 

 

 

 

 

Medical per Person

$10,000

 

 

 

 

 

 

 

Annual Aggregate

$500,000

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Commercial Crime

 

 

 

 

 

 

 

 

Employee Dishonesty

$1,000,000

Zurich

 

1 

7

31

19

Included

Forgery or Alteration

$500,000

 

 

 

 

 

 

 

Computer Fraud

$500,000

 

 

 

 

 

 

 

Theft of Money or Securities - Inside

$25,000

 

 

 

 

 

 

 

Theft of Money or Securities - Outside

$25,000

 

 

 

 

 

 

 

Money Orders & Counterfeit Currency

$50,000

 

 

 

 

 

 

 

Deductible (Each Coverage Section): $5,000

 

 

 

 

 

 

 

 

Deductible - Money or Securities - $500

 

 

 

 

 

 

 

 

Deductible - Money Orders & Counterfeit Currency - $0

 

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Flood Insurance

 

 

 

 

 

 

 

 

Location: 42-45 East Canal St., Nelsonville, OH

 

Auto Owners

 

1

11

22

19

23,566 



 

--------------------------------------------------------------------------------

 

 

Building

$500,000

 

 

 

 

 

 

 

Business Personal Property

$500,000

 

 

 

 

 

 

 

Deductible: $25,000

 

 

 

 

 

 

 

 

Flood Insurance

 

 

 

 

 

 

 

 

Location: 29 Fayette St., Nelsonville, OH

 

Auto Owners

 

1

11

22

19

13,427 

Building

$500,000

 

 

 

 

 

 

 

Business Personal Property

$500,000

 

 

 

 

 

 

 

Deductible: $25,000

 

 

 

 

 

 

 

 

Flood Insurance

 

 

 

 

 

 

 

 

Location: 39 East Canal St., Nelsonville, OH

 

Auto Owners

 

1

03

29

19

11,174 

Building

$500,000

 

 

 

 

 

 

 

Business Personal Property

$500,000

 

 

 

 

 

 

 

Deductible: $25,000

 

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Excess Flood Insurance

 

 

 

 

 

 

 

 

Locations: 39 East Canal St., Nelsonville, OH

 

Lloyd's of London

 

1

07

31

19

37,320 

42-45 East Canal St., Nelsonville, OH

 

 

 

 

 

 

 

 

29 Fayette St., Nelsonville, OH

 

 

 

 

 

 

 

 

Buildings Only - Per Occurrence/Annual Aggregate

$5,900,000

 

 

 

 

 

 

 

Deductible: $500,000 Any One Occurrence per Location

 

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Firearms General Liability - 42-45 East Canal Street

 

 

 

 

 

 

 

 

General Aggregate

$2,000,000

Cincinnati

 

1

6

29

19

1,632 

Products/Completed Operations Aggregate

$2,000,000

 

 

 

 

 

 

 

Each Occurrence

$1,000,000

 

 

 

 

 

 

 

Personal & Advertising Injury

$1,000,000

 

 

 

 

 

 

 

Damage to Premises Rented to You

$100,000

 

 

 

 

 

 

 

Medical Expense

$5,000

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Firearms Excess Liability #1 - 42-45 East Canal Street

 

 

 

 

 

 

 

 

Each Occurrence

$5,000,000

Cincinnati

 

1

6

29

19

2,435 

Aggregate

$5,000,000

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Firearms Excess Liability #2 - 42-45 East Canal Street

 

 

 

 

 

 

 

 

Each Occurrence

$5,000,000

James River

 

1

6

29

19

10,750 

Aggregate

$5,000,000

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Firearms Excess Liability #3 - 42-45 East Canal Street

 

 

 

 

 

 

 

 

Each Occurrence

$10,000,000

Liberty Mutual

 

1

6

29

19

18,520 

Aggregate

$10,000,000

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Business Travel Accident

 

 

 

 

 

 

 

 

Benefit Maximum

$1,250,000

Arch Insurance

 

2

12

31

20

9,930 

﻿

 

 

 

 

 

 

 

 

Puerto Rico - Lifestyle Footwear

 

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Property - Lifestyle Footwear

 

 

 

 

 

 

 

 

Highway 125 KM 3.8, Moca, PR

 

 

 

 

 

 

 

 

Building

$5,700,000

Real Legacy

 

1

09

01

19

204,553 

Business Personal Property (theft coverage limited to $2,000,000)

$12,925,100

 

 

 

 

 

 

Billed through Overseas Insurance

Business Income

$2,000,000

 

 

 

 

 

 

 

Off Premises Business Income

$500,000

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Highway 125 KM 1.4, Moca, PR

 

 

 

 

 

 

 

 

Building

$1,360,670

Real Legacy

 

1

09

01

19

Included Above

﻿

 

 

 

 

 

 

 

 

Building & Business PP Deductible - $1,000

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

Earthquake Deductible - 10%

 

 

 

 

 

 

 

 

Windstorm & Hail Deductible - 2%

 

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Automobile Liability - Lifestyle Footwear

 

 

 

 

 

 

 

 

Each Occurrence

$1,000,000

Real Legacy

 

1

09

01

19

2,407 

Comprehensive  Deductible

$500

 

 

 

 

 

 

Billed through Overseas Insurance

Collision Deductible

$500

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Commercial General Liability- Lifestyle Footwear

 

 

 

 

 

 

 

 

General Aggregate

$2,000,000

Zurich

 

1

07

31

19

Included Above

Products/Completed Operations Aggregate

$2,000,000

 

 

 

 

 

 

 

Each Occurrence

$1,000,000

 

 

 

 

 

 

 

Personal & Advertising Injury

$1,000,000

 

 

 

 

 

 

 

Damage to Premises Rented to You

$1,000,000

 

 

 

 

 

 

 

Medical Expense

$10,000

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Primary Commercial Umbrella - Lifestyle Footwear

 

 

 

 

 

 

 

 

Each Occurrence Limit

$10,000,000

Zurich

 

1

7

31

19

Included Above

Self-Insured Retention

$10,000

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Flood Insurance - Lifestyle Footwear

 

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Highway 125 KM 3.8, Moca, PR

 

 

 

 

 

 

 

 

Building

$500,000

United Surety & Indemnity

 

1

06

07

19

3,323 

Business Personal Property

$500,000

 

 

 

 

 

 

Billed through Overseas Insurance

Deductible - $1,250

 

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Dominican Republic - Five Star Enterprises

 

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Property - Five Star Enterprises

 

 

 

 

 

 

 

 

Property: Buildings

$3,306,814

Banreservas

 

1

5

30

19

20,127 

Property: Machinery & Fixtures

$7,954,756

La Colonial

 

1

7

31

19

62,762 

Property: Business Interruption

$4,000,000

La Colonial

 

1

7

31

19

Included

Equipment & Machinery

Included

La Colonial

 

1

7

31

19

Billed through Ros & Associates

Electronic Equipment

Included

La Colonial

 

1

7

31

19

 

Crime

Included

La Colonial

 

1

7

31

19

 

﻿

 

 

 

 

 

 

 

 

Automobile - Five Star Enterprises

 

 

 

 

 

 

 

 

Basic Auto - Each Occurrence Limit

$39,443

La Colonial

 

1

7

31

19

906 

Excess Automobile - Limit per Vehicle

$493,033

La Colonial

 

1

7

31

19

641 

Basic Auto - Each Occurrence Limit

$39,443

La Colonial

 

1

7

31

19

615 

Excess Automobile - Limit per Vehicle

$493,033

La Colonial

 

1

7

31

19

112 

﻿

 

 

 

 

 

 

 

Billed through Ros & Associates

﻿

 

 

 

 

 

 

 

 

Commercial General Liability- Five Star Enterprises

 

 

 

 

 

 

 

 

General Aggregate

$2,000,000

Seguros Universal

 

1

07

31

19

3,060 

Products/Completed Operations Aggregate

$2,000,000

 

 

 

 

 

 

Billed through Ros & Associates

Each Occurrence

$1,000,000

 

 

 

 

 

 

 

Personal & Advertising Injury

$1,000,000

 

 

 

 

 

 

 

Fire Damage - Any Fire

$100,000

 

 

 

 

 

 

 

Medical Expense

$10,000

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Commercial Umbrella - Five Star Enterprises

 

 

 

 

 

 

 

 

Each Occurrence Limit

$10,000,000

Zurich

 

1

7

31

19

Included Above

Self-Insured Retention

$10,000

 

 

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

Bonds - Lifestyle Footwear, Inc.

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

Puerto Rico Electric Power Authority (Manufacturing Facility)

$112,500

United Surety

 

1

2

17

19

2,250 

Puerto Rican Lease Bond (Leased Warehouse)

$11,337

Real Legacy

 

1

4

6

19

227 

Puerto Rico Electric Power Authority (Leased Warehouse)

$5,000

Real Legacy

 

1

6

1

19

100 

Puerto Rico Aqueduct (Leased Warehouse)

$5,000

Real Legacy

 

1

6

1

19

100 

Puerto Rico Aqueduct (Manufacturing Facility)

$20,000

Real Legacy

 

1

1

10

19

400 

﻿

 

 

 

 

 

 

 

 

﻿

This schedule is provided for reference only. Please refer to the actual policies for confirmation of all limits, terms, conditions and exclusions.

 

 

 

 

 

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

Schedule 4.15(c)

Chief Executive Offices and Location of Books and Records

﻿

Rocky Brands, Inc.

Lehigh Outfitters, LLC

Rocky Brands US, LLC

Rocky Brands International, LLC

Rocky Brands Canada, Inc.

Rocky Outdoor Gear Store, LLC

Chief Executive Office and Location of Books and Records:

39 East Canal Street

Nelsonville, OH 45764

﻿

﻿

Lifestyle Footwear, Inc.

Chief Executive Office:

Road 125 KM 3.8 BO

Pueblo Industrial Park

Moca, PR  00676-0728

﻿

Location of Books and Records:

39 East Canal Street

Nelsonville, OH 45764

﻿

Locations where any Borrower, Guarantor or their respective subsidiaries
maintain assets in Canada – See the locations set forth on Item F of Schedule
4.5.

﻿

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 

 

Schedule 4.15(h)

Deposit and Investment Accounts



Banco Popular

P.O. Box 362708

San Juan, Puerto Rico 00936-2708

﻿

Name on Account:Lifestyle Footwear Inc.

Type of Account:General Account

Account Number:

﻿

Name on Account:Lifestyle Footwear Inc.

Type of Account:Payroll Account

Account Number:



PNC Bank, N.A.

Two Tower Center Blvd

East Brunswick, NJ 08816

﻿

Name on Account: Rocky Brands, Inc.

Type of Account: Master Funding Account

Account Number:

﻿

Name on Account: Rocky Brands, Inc.

Type of Account: Disbursement Account

Account Number:

﻿

Name on Account: Five Star Enterprises

Type of Account: Operating Account

Account Number:

﻿

Name on Account: Rocky Brands US, LLC

Type of Account: Disbursement Account

Account Number:

﻿

Name on Account: Lehigh Outfitters, LLC

Type of Account: Disbursement Account

Account Number:

﻿

Name on Account: Rocky Brands US, LLC

Type of Account: Collection Account

Account Number:

﻿

Name on Account: Lehigh Outfitters LLC

Type of Account: Collection Account

Account Number:

﻿

Name on Account: Rocky Outdoor Gear Store, LLC

Type of Account: Disbursement Account

Account Number:

﻿





 

--------------------------------------------------------------------------------

 

 

Name on Account: Rocky Brands, Inc.

Type of Account: Investment Sweep Account

Account Number:

﻿

Nelsonville Home and Savings

9 W Columbus Street

Nelsonville, OH 45764

﻿

Name on Account: Rocky Brands, Inc.

Type of Account: Deposit Account

Account Number:

﻿

Name on Account: Rocky Outdoor Gear Store, LLC

Type of Account: Operations Account

Account Number:

﻿

Name on Account: Rocky Outdoor Gear Store, LLC

Type of Account: Operations Account

Account Number:

﻿

Bank of Montreal

Toronto M/O - First Canadian Place

Toronto, ON M5X1A3

﻿

Name on Account: Rocky Canada, Inc

Type of Account: Operations Account

Account Number:

﻿

Name on Account: Rocky Canada, Inc

Type of Account: Operations Account

Account Number: 



 

--------------------------------------------------------------------------------

 

 

Schedule 4.15(j)

Government Contracts

﻿

Solicitation/Contract/Order for Commercial Items issued by Defense Logistics
Agency Troop Support to Rocky Brands, Inc., Contract No. SPE1C1-16-D-1040,
Option 2, awarded February 20, 2018 for Army Combat Boots, Flight Deck

﻿

Solicitation/Contract/Order for Commercial Items issued by Defense Logistics
Agency Troop Support to Rocky Brands, Inc., Contract No. SPE1C1-17-D-1005,
Option 1, awarded February 6, 2018 for Army Combat Boots, Temperate Weather

﻿

Solicitation/Contract/Order for Commercial Items issued by Defense Logistics
Agency Troop Support to Rocky Brands, Inc., Contract No. SPE1C1-17-D-1004,
Option 2, awarded October 19, 2018 for Army Combat Boots, Hot Weather

﻿

Order for Supplies or Services issued by Defense Logistics Agency Troop Support
to Rocky Brands, Inc., Contract No. SPE1C1-18-D-5018, awarded August 31, 2018
for Boots, Wet Weather

﻿





 

--------------------------------------------------------------------------------

 

 

Schedule 5.1

Consents

﻿

None.

﻿





 

--------------------------------------------------------------------------------

 

 

Schedule 5.2(a)

States of Qualification and Good Standing

﻿

A.Rocky Brands, Inc., an Ohio corporation

﻿

OH

﻿

﻿

B.Lifestyle Footwear, Inc., a Delaware corporation

﻿

DE, Puerto Rico

﻿

﻿

C.Rocky Brands US, LLC, a Delaware limited liability company

﻿

DE, AZ, CA, GA, IN, IA, LA, MO, NY, OH, OR, SC, SD, TN, UT, VT and WV

﻿

﻿

D.Lehigh Outfitters, LLC, a Delaware limited liability company

﻿

DE, AL, AZ, CA, CO, CT, FL, GA, HI, ID, IL, IN, IA, KS, KY, LA, ME, MD, MA, MI,
MO, MT, NE, NV, NH, NJ, NM, NY, NC, ND, OH, OK, OR, PA, RI, SC, SD, TN, TX, UT,
VT, VA, WA, WV and WY

﻿

﻿

E.Rocky Brands International, LLC, an Ohio limited liability company

﻿

OH, TX

﻿

F.Rocky Outdoor Gear Store, LLC, an Ohio limited liability company

﻿

OH



﻿

G.Rocky Brands Canada, Inc., a Nova Scotia corporation

﻿

Nova Scotia, Ontario

﻿





 

--------------------------------------------------------------------------------

 

 

Schedule 5.2(b)

Equity Interests; Subsidiaries

﻿

1.  Subsidiaries of Rocky Brands, Inc., an Ohio Corporation, Charter Number
821674:

﻿

Name of Subsidiary/Jurisdiction of Organization/Charter Number

Amount of Equity Interest

Percentage of Equity Interest

Lifestyle Footwear, Inc., a Delaware corporation, File No. 2109896

2,000 shares of common stock

100%

Rocky Brands US, LLC, a Delaware limited liability company, File No. 3182983

100 Class A Common Units

100%

Lehigh Outfitters, LLC, a Delaware limited liability company, File No. 3182836

100 Class A Common Units

100%

Rocky Brands International, LLC, an Ohio limited liability company, Entity No.
1776364

Ownership interests are not certificated

100%

Five Star Enterprises Ltd., a Cayman Islands corporation, Charter Number 26239

5,000 common shares

100%

Rocky Brands Canada, Inc., a Nova Scotia corporation

100 common shares

100%

﻿

2. Subsidiary of Rocky Brands US, LLC, a Delaware limited liability company,
File No. 3182983

﻿

Rocky Outdoor Gear Store, LLC, an Ohio limited liability company, Entity No.
4193779

Ownership interests are not certificated

100%

﻿

﻿





 

--------------------------------------------------------------------------------

 

 

Schedule 5.4

Federal Tax Identification Number

﻿

A.Rocky Brands, Inc.:  31-1364046

﻿

B.Lifestyle Footwear, Inc.:  66-0448782

﻿

C.Rocky Brands US, LLC:  22-3709787

﻿

D.Lehigh Outfitters, LLC (f/k/a Rocky Brands Retail LLC):  22-3709780

﻿

E.Rocky Brands International, LLC:  26-2704869

﻿

F.Rocky Outdoor Gear Store, LLC; 83-0883388

﻿

﻿





 

--------------------------------------------------------------------------------

 

 

Schedule 5.6

Prior Names

﻿

﻿

CURRENT NAME

PREVIOUS NAMES

After December 31, 2013

Rocky Brands, Inc.

None

Lifestyle Footwear, Inc.

None

Rocky Brands US, LLC

Rocky Brands Wholesale LLC

Creative Recreation, LLC

Creative Recreation Retail, LLC

 

Lehigh Outfitters, LLC

Rocky Brands Retail LLC

Rocky Brands International, LLC

Creative Recreation International, LLC

Rocky Outdoor Gear Store, LLC

None

Rocky Brands Canada, Inc.

Rocky Canada, Inc., an Ontario corporation

﻿





 

--------------------------------------------------------------------------------

 

 



Schedule 5.7

OSHA and Environmental Compliance

﻿

None.

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 

 



Schedule 5.8(d)

ERISA Plans

﻿

1. Rocky Brands, Inc. Retirement and 401(k) Savings Plan





 

--------------------------------------------------------------------------------

 

 



Schedule 5.9

Intellectual Property, Source Code Escrow Agreements

﻿

See Annex 5.9. 

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

ANNEX 5.9



 

--------------------------------------------------------------------------------

 

 



﻿

ROCKY BRANDS, INC.

Intellectual Property Status Report

As of December 26, 2018

PATENTS AND PATENT APPLICATIONS

 

﻿

﻿

Product Name & Patent Title

 

Status

SHOE SOLE

United States Letters Patent No. US D608,537 issued 01/26/2010 on Design
Application Serial No. 29/335,273 filed 4/13/2009. 

SHOE SOLE

United States Letters Patent No. US D605,836 issued 12/15/2009  on Design
Application Serial No. 29/337,077 filed 5/14/2009.  H

SHOE SOLE

United States Letters Patent No. US D626,320 issued 11/02/ 2010 on Design
Application Serial No. 29/335,315 filed 4/14/2009. 

SHOE UPPER

United States Letters Patent No. US D613,048 issued 04/06/2010 on Design
Application Serial No. 29/337,904 filed 6/1/2009. 

SHOE SOLE

United States Letters Patent No. US D602,237 issued 10/20/2009 on Design
Application Serial No. 29/335,271 filed 4/13/2009. 

SHOE SOLE

United States Letters Patent No. US D604,933 issued 12/01/2009 on Design
Application Serial No. 29/335,581 filed 4/17/2009. 

BOOT UPPER

United States Letters Patent No. US D608,539 issued 01/26/2010 on Design
Application Serial No. 29/338,006 filed 6/3/2009. 

BOOT UPPER

United States Letters Patent No. US D603,153 issued 11/03/2009 on Design
Application Serial No. 29/337,141 filed 5/15/2009

SHOE SOLE

United States Letters Patent No. US D602,683 issued 10/27/ 2009 on Design
Application Serial No. 29/335,284 filed 4/13/2009. 

SHOE SOLE

United States Letters Patent No. US D607,193  issued 01/5/2010 on Design
Application Serial No. 29/335,793 filed 4/22/2009. 

SHOE SOLE

United States Letters Patent No. US D624,293 issued 09/28/ 2010 on Design
Application Serial No. 29/350,719 filed 11/23/2009. 





--------------------------------------------------------------------------------

 

 

SHOE SOLE

United States Letters Patent No. US D603,151 issued 11/03/ 2009 on Design
Application Serial No. 29/335,314 filed 04/14/2009. 

SHOE SOLE

United States Letters Patent No, US D507,398 issued 07/19/2005 on Design
Application Serial No. 29/205,245 filed 05/11/2004.

PACK BOOT WITH RETRACTABLE CRAMPONS

United States Letters Patent No. US 6,360,455 B1 issued 03/26/2002 on
Application Serial No. 09/569,643 filed 05/12/2000.

BOOT UPPER

United States Letters Patent No. US D604,934 issued 12/01/2009 on Design
Application Serial No. 29/301,124 filed 02/11/2008.

SHOE SOLE

United States Letters Patent No. US D594,196 issued 06/16/2009 on Design
Application Serial No. 29/325,537 filed 10/02/2008. 

SHOE SOLE

United States Letters Patent No. US D605,838 issued 12/15/2009 on Design
Application Serial No. 29/337,056 filed 05/14/2009. 

SHOE SOLE

United States Letters Patent No. US D591,943 issued 05/12/2009 on Design
Application Serial No. 29/325,534  filed 10/02/2008. 

SHOE SOLE

United States Letters Patent No. US D617,085  issued 06/08/2010 on Design
Application Serial No. 29/350,677 filed 11/20/2009. 

SHOE SOLE

United States Letters Patent No. US D509,346  issued 09/13/2005 on Design
Application Serial No. 29/185,759 filed 07/10/2003.

SHOE SOLE

United States Letters Patent No. US D594,189 issued 06/16/2009 on Design
Application Serial No 29/325,536 filed 10/2/2008. 

SHOE SOLE

United States Letters Patent No. US D507,694 issued 07/26/2005 on Design
Application Serial No. 29/185,757 filed 07/01/03. 





--------------------------------------------------------------------------------

 

 

BOOT UPPER

United States Letters Patent No. US D594,217 issued 06/16/2009 on Design
Application Serial No. 29/301,125 filed 02/11/2008. 

SHOE SOLE

United States Letters Patent No. US D603,150 issued 11/03/2009 on Design
Application Serial No. 29/335,280 filed 04/13/2009. 

BOOT OUTSOLE

United States Letters Patent No. US D727,004 issued 04/21/2015 on Design
Application Serial No. 29/466,825 filed 09/11/2013.

BOOT UPPER

United States Letters Patent No. US D704,928 issued 05/20/2014 on Design
Application Serial No. 29/466,824 filed 09/11/2013.

FOOTWEAR HEEL COUNTER

United States Letters Patent No. US D690,498 issued 10/01/2013 on Design
Application Serial No. 29/436,845 filed 11/09/2012.

FOOTWEAR TOE CAP

United States Letters Patent No. US D787,788 issued 05/30/2017 on Design
Application Serial No. 29/547,799 filed 12/08/2015.

FOOTWEAR TOE COVER

United States Letters Patent No. US D690,497 issued 10/01/2013 on Design
Application Serial No. 29/436,835 filed 11/09/2012.

Longrange FOOTWEAR SOLE

United States Letters Patent No. US D688,035 issued 08/20/2013 on Design
Application Serial No. 29/383,981 filed 01/25/2011.

FOOTWEAR OUTSOLE

United States Letters Patent No. US D783,961 issued 04/18/2017 on Design
Application Serial No. 29/547,805 filed 12/08/2015.

FOOTWEAR UPPER

United States Letters Patent No. US D825,910 issued 08/21/2018 on Design
Application Serial No. 29/574,076 filed 08/11/2016

SURVIVOR KIT

United States Letters Patent No. US D687,626 issued 08/13/2013 on Design
Application Serial No. 29/437,988 filed 11/23/2012.

TechnoStride Toplift FOOTWEAR HEEL

United States Letters Patent No. US D657,947 issued 04/24/2012 on Design
Application Serial No. 29/384,056 filed 01/26/2011.

Lightweight Trainer Upper BOOT UPPER

United States Letters Patent No. US D640,049 issued 06/21/2011 on Design
Application Serial No. 29/384,053 filed 01/26/2011.

FOOTWEAR UPPER

United States Letters Patent No. US D687,624 issued .08/13/2013 on Design
Application Serial No. 29/436,840 filed 11/09/2012.

FOOTWEAR UPPER

United States Letters Patent No. US D687,219 issued 08/06/2013 on Design
Application Serial No. 29/436,843 filed 11/09/2012.





--------------------------------------------------------------------------------

 

 

FOOTWEAR WITH EXTERNAL HEEL COUNTER

United States Application No. 14/041,091 for utility patent filed 9/30/2013.

FOOTWEAR WITH EXTERNAL SAFETY TOE CAP

United States Application No. 16/013,250 for utility patent filed 6/20/2018

﻿







--------------------------------------------------------------------------------

 

 



﻿

Invention (or other)

 

Status

WATERPROOF FOOTWEAR LINER AND METHOD OF MAKING THE SAME

United States Letters Patent No. US 7,043,788 B2 issued 5/16/06 on Application
No. 10/237,001 filed 9/6/02 as continuation of Application No. 09/829,422, filed
4/9/01.

﻿







--------------------------------------------------------------------------------

 

 



 

﻿

ROCKY BRANDS WHOLESALE LLC

Intellectual Property Status Report

As of December 26, 2018

PATENTS AND PATENT APPLICATIONS

 

﻿

﻿

Invention (or other)

 

Status

FOOTWEAR WITH ENHANCED CUSHIONING

United States Letters Patent No. US 7,444,766 issued 11/4/08 on Application
Serial No. 10/963,885 filed 10/12/04.

FOOTWEAR WITH IMPROVED INSOLE

United States Letters Patent No. US 7,222,443 issued 5/29/07 on Application
Serial No. 10/799,395 filed 3/11/04.

OUTSOLE

United States Letters Patent No. US D523,614 S issued 6/27/06 on Design
Application Serial No. 29/213,055 for design patent filed 9/13/04.







--------------------------------------------------------------------------------

 

 



﻿

ROCKY BRANDS RETAIL LLC

Intellectual Property Status Report

As of December 26, 2018

PATENTS AND PATENT APPLICATIONS

 

﻿

﻿

Invention (or other)

 

Status

METATARSAL GUARD

United States Letters Patent No. 7,328,526 B2 issued 2/12/08 on Application No.
09/875,542 filed 6/6/01.

﻿







--------------------------------------------------------------------------------

 

 



﻿

UNITED STATES AND INTERNATIONAL TRADEMARK STATUS REPORT

For Rocky Brands, Inc., Rocky Brands Wholesale LLC and Lehigh Outfitters, LLC

As of December 27, 2018

﻿

 

STATUS LIST FOR ROCKY BRANDS

(Owner(s): Rocky Brands, Inc., Rocky Brands US, LLC, and Lehigh Outfitters, LLC)

 

﻿

﻿U.S. Trademark Registrations and Applications

﻿

Mark

Country

Number

Filed Date

Reg. Date

Goods and Services

Current Owner

4EURSOLE

U.S.

4463225

01/09/2012

01/07/2014

Cl 25: footwear; footwear insoles; clothing; apparel and accessories

Rocky Brands, Inc.

ALPHA TAC

U.S.

5287783

09/22/2016

09/12/2017

Cl 25: footwear

Rocky Brands, Inc.

ALPHAFORCE

U.S.

2766744

12/17/2001

09/23/2003

Cl 25: footwear, namely shoes and boots

Rocky Brands, Inc.

AMERICA’S HARDEST WORKING BOOT

U.S.

3498683

09/23/2003

09/09/2008

Cl 25: footwear

Rocky Brands US, LLC

ARCTIC TOE

U.S.

2664307

02/20/2001

12/17/2002

Cl 25: footwear incorporating an insulated toe component

Rocky Brands US, LLC

BARCLAY

U.S.

3849589

10/13/2009

09/21/2010

Cl 25: footwear

Rocky Brands, Inc.

BARNTEC

U.S.

4956572

07/28/2014

05/10/2016

Cl 25: footwear

Rocky Brands, Inc.

BEAR CLAW

U.S.

1974865

04/18/1995

05/21/1996

Cl 25: footwear

Rocky Brands, Inc.

COMFORT CORE

U.S.

1689129

6/13/1991

05/26/1992

Cl 25: insoles as a component part for boots

Rocky Brands US, LLC





--------------------------------------------------------------------------------

 

 

CORNSTALKERS

U.S.

1897612

06/22/1994

06/06/1995

Cl 25: footwear

Rocky Brands, Inc.

CRUSH BY DURANGO

U.S.

3829129

02/11/2009

08/03/2010

Cl 25: footwear

Rocky Brands US, LLC

CUSTOMFIT

U.S.

4715783

08/21/2014

04/07/2015

Cl 42: Website design and development for others, namely, designing and
developing company-specific online websites for presentation of company-specific
employee selection and pricing of footwear and apparel.

Lehigh Outfitters, LLC

DIAMOND TRAX

U.S.

3945187

08/03/2009

04/12/2011

Cl 25: footwear

Rocky Brands US, LLC

DUALLY CREPE EX4

U.S.

4050307

07/15/2010

11/01/2011

Cl 25: footwear

Rocky Brands, Inc.



U.S.

5533236

07/31/2017
08/07/2018

Cl 25: Footwear, footwear accessories, belts, wallets, clothing, namely,
t-shirts, jackets, headwear, hats

Rocky Brands US, LLC

DURANGO

U.S.

0790751

07/27/1964

06/08/1965

Cl 25: western boots

Rocky Brands US, LLC

DURANGO

U.S.

3723213

06/03/2008

12/08/2009

Cl 25: footwear; belts; wallets; clothing, namely, t-shirts, headwear

Rocky Brands US, LLC

durangologo [rcky-20190219xex10g002.jpg]

U.S.

4564950

10/25/2012

07/08/2014

Cl 25: jackets, coats, gloves, pants, shirts, skirts, and vests

Rocky Brands US, LLC

durangologo [rcky-20190219xex10g002.jpg]

U.S.

3799117

10/14/2009

06/08/2010

Cl 25: footwear and belts

Rocky Brands US, LLC



U.S.

3795886

04/04/2005

06/01/2010

Cl 25: clothing, namely, shirts and hats

Rocky Brands US, LLC





--------------------------------------------------------------------------------

 

 

DURANGO LEATHER COMPANY

U.S.

4744083

02/14/2013

05/26/2015

Cl 18: purses, wallets, billfolds, briefcases, all-purpose carrying bags,
luggage

Cl 25: clothing and apparel, namely, jackets, vests, dresses

Rocky Brands US, LLC

DURANGO MUSIC CITY STYLE

U.S.

5330701

07/05/2016

11/07/2017

Cl 25: footwear

Rocky Brands US, LLC

DURANGO MUSTANG

U.S.

4998996

10/15/2014

07/12/2016

Cl 25: footwear

Rocky Brands US, LLC

DURANGO REBEL PRO™

U.S.

87/868046

04/09/2018

Cl 25: footwear

Rocky Brands US, LLC

ELIMINATOR

U.S.

3619224

10/6/2008

05/12/2009

Cl 25: footwear, namely, shoes and boots

Rocky Brands, Inc.

ENERGYBED

U.S.

4530839

05/17/2013

05/13/2014

Cl. 25: footwear

Rocky Brands US, LLC

FARM & RANCH

U.S.

1758465

07/16/1992

03/16/1993

Cl 25: boots

Rocky Brands US, LLC

FIRSTMED

U.S.

2595571

08/15/2000

07/16/2002

Cl 25: footwear, namely shoes and boots

Rocky Brands, Inc.

FLX-POINT

U.S.

2789949

11/25/2002

12/02/2003

Cl 25: footwear incorporating flexible sole construction

Rocky Brands, Inc.

GATES GLOVES

U.S.

1174311

11/22/1978

10/20/1981

Cl 25: Mens', ladies' boys' and youths' gloves made of leather, cotton, wool,
synthetic materials and combinations thereof.

Rocky Brands, Inc.

GEORGIA BOOT

U.S.

1333323

04/05/1983

04/30/1985

Cl 25: shoes, boots, sandals and footwear

Rocky Brands US, LLC





--------------------------------------------------------------------------------

 

 

georgiabootlogo [rcky-20190219xex10g003.jpg]

U.S.

3906814

08/27/2009

01/18/2011

Cl 25: footwear, belts and socks

Rocky Brands US, LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

U.S.

4481552

09/16/2011

02/11/2014

Cl 18: Credit card cases and wallets

Rocky Brands US, LLC

GEORGIA GIANT

U.S.

3037187

03/17/2004

01/03/2006

Cl 25: footwear, namely, work boots and shoes not relating to sports or a sports
team

Rocky Brands US, LLC

ICESOX

U.S.

4302078

06/15/2011

03/12/2013

Cl 25: footwear, namely, shoes and boots

Rocky Brands, Inc.

IRON SKULL

U.S.

5341853

08/04/2016

11/21/2017

Cl 25: footwear

Rocky Brands, Inc.

®

U.S.

3039424

09/01/2004

01/10/2006

Cl 25: footwear

Lehigh Outfitters, LLC



U.S.

3805900

08/03/2009

06/22/2010

Cl 42: website design and development for others, namely, designing and
developing company-specific online websites for presentation of company-specific
employee selection and pricing of footwear and apparel

Lehigh Outfitters, LLC

LADY REBEL 

U.S.

4226484

02/11/2011

10/16/2012

Cl 25: footwear

Rocky Brands US, LLC

LEHIGH

U.S.

1103936

12/22/1977

10/10/1978

Cl 25: safety footwear for men and women

Lehigh Outfitters, LLC





--------------------------------------------------------------------------------

 

 

LONG RANGE®

U.S.

4068071

04/20/2010

12/06/2011

Cl 25: footwear and apparel, namely, t-shirts, pants, jeans, shirts,
sweatshirts, headwear, bandannas, parkas, coveralls, waders, vests, gloves,
coats, bib overalls, rainwear, jackets, pullovers; belts and socks 

Rocky Brands US, LLC

MUD DOG®

U.S.

3487547

09/05/2007

08/19/2008

Cl 25: footwear

Rocky Brands US, LLC

MUD SOX®

U.S.

3941400

08/03/2009

04/05/2011

Cl 25: footwear

Rocky Brands, Inc.

ORIGINAL RIDE FLX™

U.S.

87/597331

09/06/2017

Cl 25: footwear

Rocky Brands, Inc.

OUTRIDGE ONE- TON®

U.S.

4923985

12/17/2014

03/22/2016

Cl: 25: footwear

Rocky Brands, Inc.

PROHUNTER®

U.S.

3267560

10/17/2006

07/24/2007

Cl 25: Outdoor clothing and hunting apparel, namely, jackets, pants, bibs,
gloves, hats, and socks.

Rocky Brands, Inc.

PROHUNTER®

U.S.

2820566

08/10/1998

03/09/2004

Cl 25: footwear, namely shoes and boots

Rocky Brands, Inc.

﻿PROMISE PLUS®

U.S.

2395071

03/25/1999

10/17/2000

Cl 36: providing extended warranties on safety shoes

Lehigh Outfitters, LLC

RANCHMASTER®

U.S.

4605257

02/17/2014

09/16/2014

Cl 25: footwear

Rocky Brands US, LLC

REBEL BY DURANGOTM

U.S.

87/868043

04/09/2018

Cl 25: footwear

Rocky Brands US, LLC

ROCKY 911 SERIES®

U.S.

3132278

04/14/2005

08/22/2006

Cl 25: footwear, namely shoes and boots

Rocky Brands, Inc.

ROCKY RIDE®

U.S.

3556477

03/15/2008

01/06/2009

Cl 25: footwear and components for footwear

Rocky Brands, Inc.

ROCKY RIDE LT®

U.S.

4933613

12/17/2014

04/05/2016

Cl 25: footwear

Rocky Brands, Inc.

ROCKY®

U.S.

1577871

05/01/1989

01/16/1990

Cl 25: boots and shoes

Rocky Brands, Inc.





--------------------------------------------------------------------------------

 

 

®

U.S.

2898894

05/19/2003

11/02/2004

Cl 18: luggage, duffels, backpacks and packs, namely, waist packs

Cl 25: footwear, namely shoes and boots and clothing, namely parkas, coveralls,
waders, vests, pants socks, gloves, head cover masks, caps, hats, coats, bib
overalls, t-shirts, rainwear, jackets, shirts and pullovers”; and “hunting
safety harness system consisting of vest, parka and pant

Rocky Brands, Inc.

®

U.S.

4543857

09/16/2011

06/03/2014

Cl 8: knives for hunting, fishing, or sport

Rocky Brands, Inc.

®

U.S.

4543858

09/16/2011

06/03/2014

Cl 9: binoculars; spotting scopes

Rocky Brands, Inc.

®

U.S.

4440697

09/16/2011

11/26/2013

Cl 11: flashlights, camping lights

Rocky Brands, Inc.

®

U.S.

4502202

02/07/2012

03/25/2014

Cl 9: cases for electronic equipment, namely, cases for mobile phones, hand-held
computing devices, and portable media players; cameras

Rocky Brands, Inc.

®

U.S.

2538870

03/29/1999

02/19/2002

Cl 25: footwear, namely shoes and boots and clothing namely, wading pants

Rocky Brands, Inc.

Picture 16 [rcky-20190219xex10g004.jpg]®

U.S.

1313519

06/05/1981

01/08/1985

Cl 25: boots and shoes

Rocky Brands, Inc.





--------------------------------------------------------------------------------

 

 

S2V®

U.S.

3468980

04/25/2007

07/15/2008

Cl 25: footwear

Rocky Brands, Inc.

S2V ENHANCED JUNGLE

U.S.

4946992

08/05/2014

04/26/2016

Cl 25: footwear

Rocky Brands, Inc.

S2V FLIGHT

U.S.

4946991

08/05/2014

04/26/2016

Cl 25: footwear

Rocky Brands, Inc.

SAWBLADE®

U.S.

2730726

10/03/2001

06/24/2003

Cl 25: footwear

Rocky Brands, Inc.

SHOE ANGEL™

U.S.

87/748342

01/09/2018

Cl 35: Online retail store services featuring footwear; administration of
employee purchase plan for others in the field of footwear.

Cl 42: Designing and developing company-specific online website portals for the
presentation of company-specific employee selection and pricing of footwear.

Rocky Brands, Inc.

SILENTHUNTER®

U.S.

2982826

06/12/2001

08/09/2005

Cl 18: waist pants

Cl 24: fabric for the manufacture of clothing, footwear, backpacks and packs

Cl 25: clothing items, namely jackets, coats, pants, parkas, cloth bibs namely,
bib overalls, and vests

Rocky Brands, Inc.

SILENTHUNTER®

U.S.

4625711

05/13/2013

10/21/2014

Cl 25: footwear

Rocky Brands, Inc.

SILENTHUNTER SUEDE®

U.S.

3712445

02/07/2007

11/17/2009

Cl 25: fabrics for the manufacture of clothing 

Rocky Brands, Inc.

SIQ ATOMIC®

U.S.

3662644

06/04/2008

08/04/2009

Cl 25: clothing, namely, shirts, mock t-shirts, pants, gloves, headwear, namely,
hats and caps

Rocky Brands, Inc.

SLIP GRIPS®

U.S.

2891737

02/14/2003

10/05/2004

Cl 25: footwear

Lehigh Outfitters, LLC





--------------------------------------------------------------------------------

 

 

SURVIVAL GRENADE®

U.S.

4605943

04/23/2012

09/16/2014

Cl 06: utility kits comprised of survival equipment comprising a carabineer, a
military grade para cord, a magnesium fire starter, tinder, a cutting blade,
fish hooks, spinners, fishing weights, a sewing needle, wire, tin foil

Rocky Brands US, LLC

SWAMPERS®

U.S.

2579908

06/01/2000

06/11/2002

Cl 25: safety shoes

Lehigh Outfitters, LLC

TECHNO-RIDE®

U.S.

3310438

09/19/2006

10/16/2007

Cl 25: footwear, namely shoes and boots and components of footwear

Rocky Brands, Inc.

TRAIL BEND®

U.S.

4837844

07/28/2014

10/20/2015

Cl 25: footwear

Rocky Brands, Inc.

VENATOR®

U.S.

5086932

07/31/2013

11/22/2016

Cl 25: Clothing and apparel, namely, shirts, t-shirts, long-sleeved shirts,
sweaters, sweatshirts, jackets, coats, bibs not of paper, pants; clothing
accessories, namely, hats, caps, balaclavas, gloves, socks; footwear.

Rocky Brands US, LLC

WILD WOLF®

U.S.

2642990

08/17/2001

10/29/2002

Cl 25: footwear

Rocky Brands, Inc.

®

U.S.

4946392

12/02/2010

04/26/2016

Cl 25: footwear; clothing, and apparel

Rocky Brands US, LLC

WORKSMART®

U.S.

3443481

10/26/2006

06/10/2008

Cl 25: footwear, clothing and apparel, namely, pants, jackets and coats

Rocky Brands, Inc.

XO-TOE™

U.S.

87/598943

09/07/2017

Cl 25: Footwear incorporating external protective toe caps as a component.

Rocky Brands, Inc.





--------------------------------------------------------------------------------

 

 

®

U.S.

3057432

11/22/2004

02/07/2006

Cl 25: footwear, namely shoes and boots

Rocky Brands, Inc.

®

U.S.

3843638

02/27/2009

09/07/2010

Cl 25: footwear

Rocky Brands US, LLC

 

--------------------------------------------------------------------------------

 

 

﻿

STATUS LIST FOR ROCKY BRANDS

(Owner(s): Rocky Brands, Inc., Rocky Brands US, LLC, and Lehigh Outfitters, LLC)

 

﻿

﻿Foreign Trademark Registrations and Applications

﻿

Mark

Country

Number

Filed Date

Reg. Date

Goods and Services

Current Owner

georgiabootlogo [rcky-20190219xex10g003.jpg]

Algeria

90983

05/11/2014

01/19/2016

Cl. 25: Footwear, boots, shoes.

Rocky Brands Wholesale LLC



Algeria

DZ/T/2014/001 921

05/11/2014

Cl. 25: Pants, jackets, bib overalls, parkas, wading pants, headwear, hats,
socks, sweatshirts, sweatpants, compression pants, thermal underwear, long
underwear, hooded shirts, shirts, t-shirts, vests, gloves, belts, footwear,
boots and shoes.

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Argentina

2683090

09/10/2013

10/09/2014

Cl. 25: footwear, boots, shoes

Rocky Brands US, LLC

Picture 1 [rcky-20190219xex10g005.jpg]

Australia

1574978

08/15/2013

06/12/2015

Cl. 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

Picture 24 [rcky-20190219xex10g006.jpg]

Australia

679122

11/24/1995

05/09/1697

Cl 25: boots

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Australia

1574976

08/15/2013

03/17/2014

Cl. 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

ROCKY

Australia

602808

05/21/1993

06/26/1995

Cl 25: shoes and boots

Rocky Brands, Inc.

Picture 26 [rcky-20190219xex10g007.jpg]

Austria

150959

12/09/1993

01/25/1994

Cl 25: Clothing, gloves, footwear, headgear

Rocky Brands, Inc.



 

--------------------------------------------------------------------------------

 

 

Austria

153940

07/08/1994

08/08/1994

Cl 25: Footwear

Rocky Brands, Inc.



Belarus

54638

07/25/2013

06/01/2015

Cl 25: footwear, boots; shoes; slippers; apparel

Rocky Brands Wholesale LLC

Picture 29 [rcky-20190219xex10g005.jpg]

 

Belize

10202.13

10/03/2013

05/12/2014

Cl. 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Belize

9160.12

09/28/2012

05/28/2013

Cl 25: footwear, namely, work shoes and boots; shoes and boots for farm and
ranch; hiking shoes and boots

Rocky Brands Wholesale LLC



Belize

9159.12

09/28/2012

09/03/2013

Cl 25: footwear, namely, work shoes and boots, including protective toe; winter
boots; snow boots; athletic boots and shoes; hunting boots; rubber boots;
waterproof shoes and boots; work boots; western boots; hiking shoes and boots;
casual shoes and boots; military boots and shoes

Rocky Brands Wholesale LLC

ROCKY

Benelux

439147

10/30/1987

10/30/1987

Cl 25: Garments, headgear, footwear

Rocky Brands, Inc.



Bosnia-Herzegovina

BAZ0813597A

12/15/2008

03/29/2012

Cl 25: footwear and clothing

Rocky Brands, Inc.

georgiabootlogo [rcky-20190219xex10g003.jpg]

Brazil

840207271

07/26/2012

07/21/2015

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC



 

--------------------------------------------------------------------------------

 

 

Picture 34 [rcky-20190219xex10g008.jpg]

Brazil

840207280

07/26/2012

07/21/2015

CL 25: Pants, jackets, bib overalls, parkas, wading pants,

headwear, hats, socks, sweatshirts, sweatpants, compression pants, thermal

underwear, long underwear, hooded shirts, shirts, t-shirts, vests, gloves,

belts, footwear, boots and shoes

Rocky Brands Wholesale LLC

COMFORT CORE

Canada

TMA418,546

12/03/1991

10/22/1993

insoles as a component part for boots

Rocky Brands US, LLC

DURANGO

Canada

TMA565,757

05/20/1999

08/14/2002

clothing, jeans, pants, shirts, jackets, socks

Rocky Brands US, LLC

DURANGO

Canada

TMA 865,135

02/02/2012

11/15/2013

t-shirts and ball caps

Rocky Brands US, LLC

durangologo [rcky-20190219xex10g002.jpg]

Canada

TMA865,772

12/01/2011

11/15/2013

backpacks; briefcases; cases for keys; credit card cases; leather bags and
wallets; leather cases for keys; suitcases; socks, belts, slippers; boots, shoes

Rocky Brands US, LLC

DURANGO BOOT

Canada

TMA269,278

9/15/1981

05/21/1982

boots, shoes and slippers

Rocky Brands US, LLC



Canada

TMA365,271

10/06/1988

02/09/1990

men's, ladies' boys' and youths' gloves made of leather, cotton, wool, synthetic
materials and combinations thereof

Rocky Shoes & Boots, Inc.

GATES-GLOVES

Canada

TMA264,336

10/23/1980

11/20/1981

men’s, ladies and children’s gloves

Rocky Shoes & Boots, Inc.

GEORGIA BOOT

Canada

TMA269,279

09/15/1981

05/21/1982

boots, shoes and slippers

Rocky Brands US, LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Canada

TMA865,773

12/01/2011

11/25/2013

backpacks; briefcases; cases for keys; credit card cases; leather bags and
wallets; leather cases for keys; suitcases; t-shirts, pants, jeans, shirts,
sweatshirts, headwear, bandannas, parkas, coveralls, waders, vests, gloves,
coats, bib overalls, coveralls, rainwear, jackets, pullovers, belts, socks,
slippers; boots, shoes

Rocky Brands US, LLC



 

--------------------------------------------------------------------------------

 

 

LEHIGH

Canada

TMA135,086

08/29/1962

03/26/1964

men’s work shoes made of leather, or rubber, or combinations thereof, with or
without safety box toes or other protective devices

Rocky Brands Retail LLC

ROCKY

Canada

TMA535,422

06/10/1998

10/23/2000

footwear, namely, boots and shoes

Rocky Brands, Inc.



Canada

TMA922,179

12/01/2011

12/03/2015

briefcases; cases for keys; credit card cases; leather bags and wallets; leather
cases for keys; suitcases; backpacks; binoculars; spotting scopes; seat covers
for vehicles; steering wheel covers; sun shields and visors for motor cars;
floor mats for vehicles; portable coolers; portable ice chests for food and
beverages; beds for household pets; chairs; gun cabinets; decals; gun cases;
flashlights, camping lights; knives for hunting, fishing, or sport; air
fresheners; pants, jackets, bib overalls, parkas, wading pants, headwear, hats,
sweatshirts, compression pants; thermal underwear, long underwear, hood shirts,
shirts, t-shirts, gloves, boots, shoes; cargo carriers for motor cards, socks,
sweatpants, vests, belts, slippers

Rocky Brands, Inc.



 

--------------------------------------------------------------------------------

 

 

Canada

TMA963,978

11/23/2015

02/24/2017

Cl 1: Briefcases; cases for keys; credit card cases; leather bags; leather cases
for keys; suitcases; binoculars; spotting scopes; seat covers for vehicles;
steering wheel covers; sun shields and visors for motor cars; floor mats for
vehicles; portable coolers; portable ice chests for food and beverages; beds for
household pets; chairs; gun cabinets; decals; gun cases; flashlights, lanterns,
camping lights; knives for hunting, fishing, and sport; air fresheners; vehicle
luggage carriers.

 

Cl 2: Leather wallets.

Rocky Brands, Inc.

WILD WOLF

Canada

TMA628,996

07/02/2003

12/22/2004

footwear, namely, boots and shoes

Rocky Shoes & Boots, Inc.

georgiabootlogo [rcky-20190219xex10g003.jpg]

Chile

1094435

08/27/2013

05/28/2014

Cl 25: Footwear, boots and shoes

Rocky Brands Wholesale LLC



Chile

1100669

10/16/2012

05/28/2014

Cl 25: footwear

Rocky Brands Wholesale LLC

4EURSOLE

China

29025442

01/31/2018

Cl 25: Footwear; Footwear insoles; Clothing; Headgear for wear; Hosiery; Gloves
[clothing]; Scarves; Girdles; Sashes for wear; Maniples.

Rocky Brands, Inc.

durangologo [rcky-20190219xex10g002.jpg]

China

9907747

08/30/2011

11/07/2012

Cl 18: backpacks; brief cases; leather bags; suitcases; wallets; leather cases
for keys; leather credit card cases; game bags (hunting accessories); trunks
(luggage); leather cushion

Rocky Brands US, LLC

durangologo [rcky-20190219xex10g002.jpg]

China

9907748

08/30/2011

11/07/2012

Cl 25: footwear; clothing; belts; socks; boots; shoes; shoe for climbing
mountains; waterproof clothing; tee-shirts; hats

Rocky Brands US, LLC



 

--------------------------------------------------------------------------------

 

 

durangologo [rcky-20190219xex10g002.jpg]

China

22764120

02/07/2017

Cl 35: Provision of an on-line marketplace for buyers and seller of goods and
services; commercial administration of the licensing of goods and services of
others; advertising; personnel recruitment; web indexing for commercial or
advertising purposes

Rocky Brands US, LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

China

9907749

08/30/2011

05/14/2015

Cl 25: footwear; clothing; belts; socks; boots; shoes; shoe for climbing
mountains; waterproof clothing; tee-shirts; hats

Rocky Brands US, LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

China

16448447

03/06/2015

10/07/2016

Cl 35: providing online market for the sellers and buyers of goods and services;
licensing of the goods and services of others (commercial administration)

Rocky Brands US, LLC

LEHIGH

China

29025443

01/31/2018

Cl 25: Footwear; Goloshes; Shoe for climbing mountains; Shoe for climbing
mountains (with metal nails); Sports shoes; Hiking boots; Work boots; Footwear
insoles; Clothing; Headgear for wear; Hosiery; Gloves [clothing]; Scarves;
Girdles; Sashes for wear; Maniples

Lehigh Outfitters, LLC



China

9907750

08/30/2011

08/14/2014

Cl 25: footwear; clothing; belts; socks; boots; shoes; shoe for climbing
mountains; waterproof clothing; tee-shirts; hats

Rocky Brands, Inc.



China

16448448

03/06/2015
11/07/2016

Cl 35: providing online market for the sellers and buyers of goods and services;
licensing of the goods and services of others (commercial administration)

Rocky Brands, Inc.



China

13951431

01/21/2014

Cl 25: leather belt (clothing); footwear; boots; clothing; gloves (clothing);
waterproof clothing; headgear for wear; hosiery; scarves; belts (clothing)

Rock Brands, Inc.



 

--------------------------------------------------------------------------------

 

 

图片 1 [rcky-20190219xex10g009.jpg]

China

8004016

01/18/2010

09/07/2011

Cl 25:Gymnastic shoes

Rocky Brands, Inc.

Picture 51 [rcky-20190219xex10g010.jpg]

China

8003985

01/18/2010

02/21/2014

Cl 25:Sports shoes Footwear, Gymnastic shoes, Clothing, Baby's trousers, Bathing
suits, Headgear for wear, Hosiery, Neckties,

strap

Rocky Brands, Inc.

ROCKY BOOTS

China

13476475

11/04/2013

10/21/2016

Cl 25: footwear; clothing; belts (clothing); socks; boots; shoes; shoe for
climbing mountains; waterproof clothing; tee-shirts; hats; gloves

Rocky Brands,

Inc.

durangologo [rcky-20190219xex10g002.jpg]

Colombia

501727

08/28/2013

09/26/2014

Cl 25: footwear, namely, boots and shoes

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Colombia

467888

07/24/2012

01/31/2013

Cl 25: footwear, namely, boots, shoes

Rocky Brands Wholesale LLC



Colombia

503479

08/28/2013

10/15/2014

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

durangologo [rcky-20190219xex10g002.jpg]

Costa Rica

225686

08/21/2012

04/05/2013

Cl 25: footwear, boots, shoes

Rocky Brands US, LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Costa Rica

225708

08/21/2012

04/05/2013

Cl 25: boots

Rocky Brands US, LLC



 

--------------------------------------------------------------------------------

 

 

Picture 57 [rcky-20190219xex10g011.jpg]

Costa Rica

229494

11/26/2012

08/12/2013

Cl 25: pants, jackets, bib overalls, parkas, wading pants, headwear, hats,
socks, sweatshirts, sweatpants, compression pants, thermal underwear, long
underwear, hooded shirts, shirts, t-shirts, vests, gloves, belts, footwear,
boots and shoes

Rocky Brands US, LLC

durangologo [rcky-20190219xex10g002.jpg]

Cuba

2015-0789

05/21/2015

Cl 18: wallet

Cl 25: footwear, shoes and boots, slippers, sandals, moccasins, belts, and
clothing, namely, hats, shirts, t-shirts, jackets, coats, gloves, pants, and
vets

Rocky Brands Wholesale, LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Cuba

2015-0790

05/22/2015

10/16/2017

Cl 25: footwear, namely, boots, western boots, lace-up boots, zipper boots,
dress boots, moccasins, sneakers, dress shoes, sport footwear for outdoor work,
sport and leisure activities, work footwear, military footwear, professional
footwear, industrial footwear, t-shirts

Rocky Brands Wholesale LLC

durangologo [rcky-20190219xex10g002.jpg]

Dominican Republic

202738

07/24/2012

04/16/2013

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Dominican Republic

198594

07/24/2012

10/16/2012

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

ROCKY

Dominican Republic

97,223

04/15/1998

06/15/1998

Cl 25:All types of footwear

Rocky Shoes & Boots, Inc.

durangologo [rcky-20190219xex10g002.jpg]

Ecuador

641914

10/03/2013

05/05/2014

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Ecuador

349313

07/30/2012

01/30/2013

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC



 

--------------------------------------------------------------------------------

 

 

Ecuador

349513

07/30/2012

01/30/2013

Cl 25:pants, jackets, bib overalls, parkas, wading pants, headwear, hats, socks,
sweatshirts, sweatpants, compression pants, thermal underwear, long underwear,
hooded shirts, shirts, t-shirts, vests, gloves, belts, footwear, boots and shoes

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Egypt

313503

02/03/2015

07/20/2016

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

DURANGO

EUTM

2,467,256

11/19/2001

05/21/2003

Cl 18: leather and imitations of leather and goods made from these materials;

Cl 25: shoes, boots, sandals and footwear, clothing, headgear;

Cl 35: retail sale services

Rocky Brands Wholesale LLC

GEORGIA BOOT

EUTM

2,467,223

11/19/2001

05/21/2003

Cl 18: leather and imitations of leather and goods made from these materials;

Cl 25: shoes, boots, sandals and footwear, clothing, headgear;

Cl 35: retail sale services

Rocky Brands Wholesale LLC



EUTM

7,363,633

10/22/2008

05/25/2009

Cl 25: clothing; footwear; headgear

Rocky Brands, Inc.

DURANGO

France

1,392,534

02/04/1987

02/04/1987

Cl 25: shoes, boots, sandals and other footwear

Rocky Brands US, LLC

ROCKY

France

93475370

07/07/1993

07/07/1993

Cl 25: clothing, shoes, ties, scarves, gloves, belts, hats

Rocky Brands Wholesale LLC



Germany

2106205

01/11/1994

03/30/2000

Cl 25: Handwear, namely, gloves for men, women, children and boys, made of
leather, cotton, wool and synthetic materials, and combinations thereof.

Rocky Brands, Inc.

GATES-GLOVES

Germany

1064323

12/01/1983

06/06/1984

Cl 25: Gloves for men, women, children and boys of leather, cotton, synthetic
material and combinations thereof.

Rocky Brands, Inc.



 

--------------------------------------------------------------------------------

 

 

ROCKY

Germany

2106418

06/15/1993

02/20/2001

Cl 25: footwear

Rocky Shoes & Boots, Inc.

durangologo [rcky-20190219xex10g002.jpg]

Guyana

026005

08/30/2013

04/04/2016

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Guyana

025231

07/26/2012

09/09/2015

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC



Guyana

025230

07/26/2012

09/07/2015

Cl 25:pants, jackets, bib overalls, parkas, wading pants, headwear, hats, socks,
sweatshirts, sweatpants, compression pants, thermal underwear, long underwear,
hooded shirts, shirts, t-shirts, vests, gloves, belts, footwear, boots and shoes

Rocky Brands Wholesale LLC

durangologo [rcky-20190219xex10g002.jpg]

Honduras

126942

08/09/2012

12/12/2013

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Honduras

126946

08/09/2012

12/12/2013

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

SINCE 1937

Honduras

3799

08/09/2012

08/05/2014

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC



Honduras

134386

08/09/2010

10/12/2015

Cl 25: pants, jackets, bib overalls, coats, trousers for wading, headgear, hats,
socks, sweatshirts, divers pants, compression pants, thermal underwear, long
underwear, shirts, hoodies, shirts, vets, gloves, belts, shoes

Rocky Brands Wholesale LLC

durangologo [rcky-20190219xex10g002.jpg]

India

2412264

10/16/2010

08/27/2014

Cl 25: gloves, hats and belts

Rocky Brands US, LLC

durangologo [rcky-20190219xex10g002.jpg]

India

2412265

10/16/2012

Cl 18: wallets and bags

Rocky Brands US, LLC



 

--------------------------------------------------------------------------------

 

 

durangologo [rcky-20190219xex10g002.jpg]

India

2405453

10/03/2012

12/06/2016

Cl 25: footwear and outerwear

Rocky Brands US, LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

India

2405454

10/03/2012

12/05/2016

Cl 25: footwear, boots, shoes, slippers

Rocky Brands US, LLC



India

2405455

10/03/2012

CL 25: footwear, boots, shoes, slippers and apparel

Rocky Brands US, LLC

durangologo [rcky-20190219xex10g002.jpg]

Indonesia

D002013045906

IDM000514172

09/26/2013

01/25/2016

Cl 25: footwear, boots, shoes

Rocky Brands US, LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Indonesia

D002013045909

IDM000514173

09/26/2013

01/25/2016

Cl 25: footwear, boots, shoes

Rocky Brands US, LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Israel

259426

10/02/2013

02/02/2016

 

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

Picture 82 [rcky-20190219xex10g008.jpg]

Israel

247398

03/07/2012

01/29/014

Cl 25: footwear, namely, shoes and boots, clothing, namely, parkas, coveralls,
vests, pants, socks, gloves, head cover masks, caps, hats, coats, bib overalls,
t-shirts, rainwear, jackets, shirts and pullovers

Rocky Brands, Inc.



Italy

302014902255266

12/171993

05/17/1996

Cl 25: clothing, footwear, headgear

Rocky Shoes & Boots, Inc.

GATES GLOVES

Italy

302014902255268

08/17/1994

12/23/1996

Cl 25: clothing, footwear, headgear

Rocky Shoes & Boots, Inc.



 

--------------------------------------------------------------------------------

 

 

ROCKY

Italy

302013902165328

06/16/1993

07/05/1996

Cl 25: clothing, footwear, headgear

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Jamaica

060899

08/03/2012

04/15/2013

Cl 25: footwear, boots and shoes

Rocky Brands US, LLC



Jamaica

060898

08/03/2012

04/15/2013

Cl 25: pants, jackets, bib overalls, parkas, wading pants, headwear, hats,
socks, sweatshirts, sweatpants, compression pants, thermal underwear, long
underwear, hooded shirts, shirts, t-shirts, vests, gloves, belts, footwear,
boots and shoes

Rocky Brands US, LLC

DURANGO

Japan

2,301,886

04/25/1988

02/27/1991

Cl 25: shoes, boots, sandals and other footwear

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Japan

5701675

09/17/2013

09/12/2014

Cl 25: shoes, boots, sandals, other footwear and special footwear for sports

Rocky Brands Wholesale LLC



Japan

5778032

04/09/2014

07/10/2015

Cl 25: shoes and boots

Rocky Brands, Inc.

ROCKY

(English and Katakana)

Japan

4952376

10/13/2005

05/12/2006

Cl 25: footwear; garters; stocking suspenders; waistbands; belts; masquerade
costumes; special sporting/gymnastic wear; special sporting/gymnastic footwear

Rocky Brands, Inc.

S2V

Japan

5601908

08/13/2012

07/26/2013

Cl 25: footwear; special footwear for sports

Rocky Brands, Inc.



 

--------------------------------------------------------------------------------

 

 

Kazakhstan

1117501

03/07/2012

03/07/2012

Cl 25:  Footwear, namely, shoes and boots and clothing, namely, parkas,
coveralls, vests, pants, socks, gloves, head cover masks, caps, hats, coats, bib
overalls, t-shirts, rainwear, jackets, shirts and pullovers. 

Rocky Brands, Inc.

durangologo [rcky-20190219xex10g002.jpg]

Kazakhstan

46138

08/15/2013

11/18/2014

Cl 25: footwear, boots and shoes

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Kazakhstan

45775

08/15/2013

11/18/2014

Cl 25: footwear, boots and shoes

Rocky Brands Wholesale LLC



Kazakhstan

32099

11/13/2008

06/15/2010

Cl 25: footwear and clothing

Rocky Brands, Inc.

durangologo [rcky-20190219xex10g002.jpg]

Kuwait

121554

11/13/2013

05/05/2015

Cl 25: footwear, boots and shoes

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Kuwait

121555

11/13/201

05/05/2015

Cl 25: footwear, boots and shoes

Rocky Brands Wholesale LLC



Kuwait

121556

11/13/2013

05/05/2015

Cl 25: footwear, boots and shoes

Rocky Brands Wholesale LLC

durangologo [rcky-20190219xex10g002.jpg]

Lebanon

154130

11/19/2013

11/19/2013

Cl 25: footwear, boots and shoes

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Lebanon

154132

11/19/2013

11/19/2013

Cl 25: footwear, boots and shoes

Rocky Brands Wholesale LLC



 

--------------------------------------------------------------------------------

 

 

Lebanon

152536

07/31/2013

07/31/2013

Cl 25: footwear, boots, shoes, slippers and apparel

Rocky Brands Wholesale LLC

durangologo [rcky-20190219xex10g002.jpg]

Libya

25223

12/10/2013

Cl 25: footwear, boots and shoes

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Libya

25221

12/10/2013

Cl 25: footwear, boots and shoes

Rocky Brands Wholesale LLC



Libya

25222

12/10/2013

Cl 25: footwear, boots and shoes

Rocky Brands Wholesale LLC



Macedonia

TM2009/82

02/10/2009

05/31/2010

Cl 25: footwear and clothing

Rocky Brands, Inc.

durangologo [rcky-20190219xex10g002.jpg]

Malaysia

2013059267

09/03/2013

01/22/2015

Cl 25: footwear, boots and shoes

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

 

Malaysia

2013059271

09/03/2013

09/29/2015

 

Cl 25: footwear, boots and shoes

Rocky Brands Wholesale LLC



Malaysia

2013059269

09/03/2013

05/25/2015

 

Cl 25: footwear, boots and shoes

Rocky Brands Wholesale LLC



Mauritius

13574/2012

08/02/2012

11/05/2012

Cl 25: pants, jackets, bib overalls, parkas, wading pants, headwear, hats,
socks, sweatshirts, sweatpants, compression pants, thermal underwear, long
underwear, hooded shirts, shirts, t-shirts, vests, gloves, belts, footwear,
boots and shoes

Rocky Brands Wholesale LLC

Picture 106 [rcky-20190219xex10g012.jpg]

Mexico

1406943

 

07/12/2013

03/11/2013

Cl 25: Footwear, boots and shoes, clothing and apparel (all included in this
class and not in other)

Rocky Brands Wholesale LLC



 

--------------------------------------------------------------------------------

 

 

georgiabootlogo [rcky-20190219xex10g003.jpg]

Mexico

1353694

10/24/2012

03/11/2013

Cl 25: footwear, boots, booties, shoes

Rocky Brands Wholesale LLC

Picture 108 [rcky-20190219xex10g008.jpg]

Mexico

1452883

12/03/2013

05/06/2014

Cl 25: Clothing footwear, shoes and boots

Rocky Brands, Inc.

﻿

Mexico

543,927

05/27/1994

03/06/1997

Cl 25: all kinds of footwear, excluding clothing and headgear

Rocky Brands, Inc.

ROCKY

Mexico

506,488

06/15/1994

10/03/1995

Cl 25: all types of footwear

Rocky Brands, Inc.



Moldova

19303

11/13/2008

11/26/2009

Cl 25: footwear and clothing

Rocky Brands, Inc.

Picture 111 [rcky-20190219xex10g008.jpg]

Mongolia

(Madrid Protocol)

1117501

03/07/2012

07/03/2012

Cl 25: footwear, namely, shoes and boots, clothing, namely, parkas, coveralls,
vests, pants, socks, gloves, head cover masks, caps, hats, coats, bib overalls,
t-shirts, rainwear, jackets, shirts and pullovers

Rocky Brands, Inc.

Picture 112 [rcky-20190219xex10g008.jpg]

Montenegro

04878

02/13/2009

11/10/2011

Cl 25: footwear and clothing

Rocky Brands, Inc.

Picture 113 [rcky-20190219xex10g008.jpg]

Myanmar

IV/11592/2016

12/24/2013

12/24/2013

Cl 25: footwear, boots and shoes

Rocky Brands US, LLC

ROCKY

Norway

207952

07/04/1994

04/19/2001

Cl 25:shoes’ clothing for women and men, namely shirts, woven shirts, polo
shirts, t-shirts and hats and caps.

Rocky Shoes & Boots, Inc.

georgiabootlogo [rcky-20190219xex10g003.jpg]

Oman

84080

11/10/2013

10/09/2014

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC



 

--------------------------------------------------------------------------------

 

 

durangologo [rcky-20190219xex10g002.jpg]

Pakistan

345453

08/30/2013

01/28/2016

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Pakistan

345455

08/30/2013

01/28/2016

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

Picture 117 [rcky-20190219xex10g008.jpg]

Pakistan

341705

06/12/2013

Cl 25: clothing, shoes and boots

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Panama

215081

08/01/2012

08/01/2012

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC



Panama

215080

08/01/2012

08/01/2012

Cl 25: pants, jackets, bib overalls, parkas, wading pants, headwear, hats,
socks, sweatshirts, sweatpants, compression pants, thermal underwear, long
underwear, hooded shirts, shirts, t-shirts, vests, gloves, belts, footwear,
boots and shoes

Rocky Brands Wholesale LLC



Philippines

4-2014-501971

10/02/2014

10/02/2014

Cl 25: footwear, shoes, boots

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Qatar

77104

10/02/2012

02/23/2017

Cl 25: footwear, boots, shoes, slippers

Rocky Brands Wholesale LLC



Qatar

77103

10/02/2012

02/26/2015

Cl 25: footwear, boots, shoes, slippers and apparel

Rocky Brands Wholesale LLC

DURANGO

Russia

396 414

10/30/2008

12/15/2009

Cl 25: clothing and footwear

Rocky Brands US,  LLC



 

--------------------------------------------------------------------------------

 

 

GEORGIA BOOT

Russia

408 811

10/30/2008

05/17/2010

Cl 25: clothing and footwear

Rocky Brands US,  LLC

Picture 123 [rcky-20190219xex10g011.jpg]

Russia

529 585

09/18/2013

10/12/2014

Cl 25: pants, jackets, bib overalls, parkas, wading pants, headwear, hats,
socks, sweatshirts, sweatpants, thermal underwear, long underwear, hooded
shirts, shirts, t-shirts, vests, gloves, belts, footwear, boots and shoes

Rocky Brands Wholesale LLC

durangologo [rcky-20190219xex10g002.jpg]

Saudi Arabia

1435000209

11/08/2013

04/15/2014

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Saudi Arabia

143311026

08/26/2012

08/26/2012

Cl 25: footwear, boots, shoes, slippers

Rocky Brands Wholesale LLC



Saudi Arabia

143311025

08/26/2012

08/26/2012

Cl 25: footwear, boots, shoes, slippers and apparel

Rocky Brands Wholesale LLC



Serbia

59283

12/17/2008

08/27/2009

Cl 25: clothing and footwear

Rocky Brands, Inc.

durangologo [rcky-20190219xex10g002.jpg]

Singapore

T1314495G

09/09/2013

05/12/2014

Cl 25: footwear, boots, shoes

Rocky Brands US, LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Singapore

T1314496E

09/09/2013

05/12/2014

Cl 25: footwear, boots, shoes

Rocky Brands US, LLC

ROCKY

(Chinese characters)

Singapore

T98/07971C

08/07/1998

08/07/1998

Cl 25:footwear, footwear accessories namely footwear uppers, hosiery, inner
soles, socks, soles for footwear, stockings

Rocky Brands, Inc.



 

--------------------------------------------------------------------------------

 

 

Singapore

T1208946D

03/07/2012

01/05/2012

Cl 25: footwear, namely, shoes and boots, clothing, namely, parkas, coveralls,
vests, pants, socks, gloves, head cover masks, caps, hats, coats, bib overalls,
t-shirts, rainwear, jackets, shirts and pullovers

Rocky Brands, Inc.

durangologo [rcky-20190219xex10g002.jpg]

South Africa

2012-22423

08/20/2012

05/30/2014

Cl 25: footwear, boots, shoes, slippers

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

South Africa

2012-22421

08/20/2012

05/30/2014

Cl 25: footwear, boots, shoes, slippers

Rocky Brands Wholesale LLC

Picture 133 [rcky-20190219xex10g011.jpg]

South Africa

2012-22422

08/20/2012

05/30/2014

Cl. 25: footwear, boots, shoes, slippers and apparel

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

South Korea

40-1054826

10/15/2013

08/21/2014

Cl 25: footwear, boots, shoes

Rocky Brands US, LLC

Picture 135 [rcky-20190219xex10g008.jpg]

South Korea

40-1047630

03/06/2013

07/10/2014

Cl 25: footwear, boots, shoes; clothing; parkas; coveralls; vests; pants; socks;
gloves; head cover masks; caps; hats; coats; overalls; work clothing; t-shirts;
rainwear; jackets; shirts; pullovers.

Rocky Brands, Inc.

ROCKY

South Korea

40-0430677

07/09/1997

11/24/1998

Cl 25: Blouses; athletic uniforms; underwear pants; tee-shirts; socks; leather
gloves; caps [headwear]; waterproof clothing; skirts; children's clothing;
jumpers; jackets; blue jeans; one-piece suits; infants' clothing; winter
clothes; short trousers; sweaters; cardigan; vests.

Rocky Brands, Inc.



 

--------------------------------------------------------------------------------

 

 

durangologo [rcky-20190219xex10g002.jpg]

 

Sri Lanka

182998

09/03/2013

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

 

Sri Lanka

182997

 

09/03/2013

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

Picture 138 [rcky-20190219xex10g008.jpg]

Sri Lanka

182999

09/03/2013

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

Suriname

24081

07/31/2012

07/31/2012

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC



Suriname

24080

07/31/2012

07/31/2012

Cl 25: pants, jackets, bib overalls, parkas, wading pants, headwear, hats,
socks, sweatshirts, sweatpants, compression pants, thermal underwear, long
underwear, hooded shirts, shirts, t-shirts, vests, gloves, belts, footwear,
boots and shoes

Rocky Brands Wholesale LLC

DURANGO

Switzerland

355,965

02/16/1987

02/16/1987

Cl 25: clothing and footwear

Rocky Brands US, LLC

Picture 141 [rcky-20190219xex10g008.jpg]

Switzerland

419,758

12/13/1993

12/13/1993

Cl 25: clothing, footwear, headgear

Rocky Brands, Inc.

GATES GLOVES

Switzerland

333,517

08/03/1984

09/06/1984

Cl 25: gloves for men, women, children and young people from leather, cotton,
wool synthetic materials, and combinations thereof.

Rocky Brands, Inc.

COMFORT CORE

Taiwan

567364

12/27/1991

08/01/1992

Cl 25: insoles as a component part for boots

Rocky Brands Wholesale LLC

durangologo [rcky-20190219xex10g002.jpg]

Taiwan

1668159

09/17/2013

10/01/2014

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC



 

--------------------------------------------------------------------------------

 

 

georgiabootlogo [rcky-20190219xex10g003.jpg]

Taiwan

1637615

09/17/2013

04/16/2014

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

Picture 144 [rcky-20190219xex10g008.jpg]

Taiwan

1637616

09/17/2013

04/16/2014

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

DURANGO

Ukraine

121769

10/29/2008

04/26/2010

Cl 25: clothing and footwear

Rocky Brands Wholesale LLC

GEORGIA BOOT

Ukraine

121770

10/29/2008

04/26/2010

Cl 25: clothing and footwear

Rocky Brands Wholesale LLC



Ukraine

121768

10/29/2008

04/26/2010

Cl 25: clothing and footwear

Rocky Brands, Inc.

durangologo [rcky-20190219xex10g002.jpg]

United Arab Emirates

200777

11/11/2013

08/21/2014

Cl 25:footwear, boots, shoes

Rocky Brands Wholesale LLC

georgiabootlogo [rcky-20190219xex10g003.jpg]

United Arab Emirates

178395

08/26/2012

02/13/2014

Cl 25: footwear, boots, shoes, slippers

Rocky Brands Wholesale LLC



United Arab Emirates

178396

08/26/201202/13/2014

Cl 25: footwear, boots, shoes, slippers and apparel

Rocky Brands Wholesale LLC

ROCKY

United Kingdom

1538359

06/11/2001

08/24/2001

Cl 25: footwear and parts and fittings therefore

Rocky Brands, Inc.

durangologo [rcky-20190219xex10g002.jpg]

Venezuela

2012-023396

11/07/2012

Cl 25:footwear, boots, shoes

Rocky Brands Wholesale LLC



 

--------------------------------------------------------------------------------

 

 

georgiabootlogo [rcky-20190219xex10g003.jpg]

Venezuela

330976

08/09/2012

09/11/2013

Cl 25: footwear, boots, shoes

Rocky Brands Wholesale LLC

Picture 151 [rcky-20190219xex10g011.jpg]

Venezuela

333838

10/31/2012

10/21/2013

Cl 25: pants, jackets, bib overalls, parkas, wading pants, headwear, hats,
socks, sweatshirts, sweatpants, compression pants, thermal underwear, long
underwear, hooded shirts, shirts, t-shirts, vests, gloves, belts, footwear,
boots and shoes

Rocky Brands Wholesale LLC



WIPO

1117501

(designates Bahrain, Bosnia-Herzegovina, Egypt, Israel, Japan, Kazakhstan,
Korea, Mongolia, Morocco, Oman, Singapore, Switzerland)

03/07/2012

Cl 25: Footwear, namely, shoes and boots and clothing, namely, parkas,
coveralls, vests, pants, socks, gloves, head cover masks, caps, hats, coats, bib
overalls, t-shirts, rainwear, jackets, shirts and pullovers

Rocky Brands, Inc.

﻿





 

--------------------------------------------------------------------------------

 

 

U.S. Copyright Registrations

﻿

Title of Registered Copyrighted Work

Copyright Registration No.

Owner

Rocky ram

VA 810-954 (1996)

Rocky Brands, Inc.

Rocky shoes & boots partnering for wildlife

conservation

 

VA 1-239-611 (2003)

Rocky Shoes & Boots

Venator Camo

VA 1-240-829 (2016)

Rocky Brands, Inc.

﻿

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

Schedule 5.10

Licenses and Permits

﻿

﻿

1.



Trademark License Agreement between W. L. Gore & Associates, Inc., W. L. Gore &
Associates GmbH, and Rocky Brands, Inc. dated February 14, 2013

﻿

2.



Trademark License among W.L. Gore & Associates, Inc., W.L. Gore & Associates
GmbH, Japan Gore-Tex, Inc. and Georgia Boot LLC dated May 20, 2002

﻿

3.



Transfer of Technology Agreement, between W.L. Gore & Associates GMbH and Rocky
Brands, Inc. dated July 9, 2013

﻿

4.



Certified Manufacturer Agreement between W. L. Gore & Associates and Rocky Shoes
& Boots, Inc. dated July 11, 2001, as amended by that Amendment Agreement dated
July 13, 2008

﻿

5.



License Agreement in Relation to Michelin Trademarks between Rocky Brands, Inc.
and Michelin Lifestyle Limited, dated January 1, 2013

﻿

6.



Agreement between Rocky Brands, Inc. and FLOW Formal Alliance LLC dated
September 1, 2007

﻿

7.



Rocky Outdoor Gear Store Federal Firearms License No. 4-31-009-01-1G-06613,
Expires July 1, 2021

﻿

8.



License Agreement between Haas Outdoors, Inc. and Rocky Brands, Inc. dated April
22, 2015

﻿

9.



License Agreement between Jordan Outdoor Enterprises, Ltd. and Rocky Brands,
Inc. dated February 14, 2018





 

--------------------------------------------------------------------------------

 

 

Schedule 5.12

Material Contracts

﻿

None.

﻿

﻿





 

--------------------------------------------------------------------------------

 

 

Schedule 5.14

Labor Disputes

﻿

None.

﻿





 

--------------------------------------------------------------------------------

 

 

Schedule 7.3

Guarantees

﻿

None.

﻿

﻿

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 

 

Schedule 7.8

Existing Indebtedness

﻿

Capital Lease Obligations set forth on Annex 7.8.

 

 

--------------------------------------------------------------------------------

 

 

Annex 7.8

﻿

Schedule of Leases

Entity

Landlord

Property Description

Address 1

Address 2

City

State

Country

Zip

Date Signed

Term

Monthly Payment

Notes

Lehigh

Williams Scotsman Inc

Retail commissary at Puget Sound Naval Base

PO Box 91975

 

Chicago

Illinois

United States

60693-1975

no signed lease

open

$                    381.50

 

ROGS

Nauman Outdoor Advertising Inc

Billboard(s)

PO Box 726

 

Lancaster

Ohio

United States

43130

8/25/2017

24

$                    950.00

 

ROGS

Nauman Outdoor Advertising Inc

Billboard(s)

PO Box 726

 

Lancaster

Ohio

United States

43130

9/15/2017

24

$                 1,600.00

 

Rocky

Xerox Corporation

Zerox machine

PO Box 202882

 

Dallas

Texas

United States

75320-2882

11/3/2017

44

$                 7,093.03

 

Rocky

Toshiba

Toshiba 3555 C Digital System

PO Box 70239

 

Philadelphia

Pennsylvania

United States

19178-0239

1/30/2017

24

$                    765.41

 

Rocky

Crown Credit

3 order pickers with 2 batteries and 1 charger each

PO Box 640352

 

Cincinnati

Ohio

United States

45264-0352

1/1/2015

60

$                 2,177.12

 

Lifestyle

Xerox

Single unit; model B8065H

PO Box 202882

 

Dallas

Texas

United States

75320-2882

5/22/2017

60

$                    335.65

 

Lifestyle

Pitney Bowes of PR

Postage Meter; model #P700

PO Box 11662

 

San Juan

Puerto Rico

United States

00922-1662

8/20/2008

open

$                       77.00

 

Lifestyle

Pitney Bowes Global Financial

Folding / inserting machine (for letterhead and envelopes); model DI380

PO Box 371887

 

Pittsburgh

Pennsylvania

United States

15250-7887

3/9/2017

60

$                    460.64

 

Lifestyle

IFCO Recycling

Cardboard baler at Lifestyle

PO Box 191744

 

San Juan

Puerto Rico

United States

00919-1744

3/25/2017

36

$                    208.00

 

Lifestyle

Santos Computer & Services

 

 

Digi-Punch biometric timekeeping system

PO Box 1014

 

Aguada

Puerto Rico

United States

00602-1014

1/13/2015

open

$                    962.00

 

Five Star

Worthen Industries, Inc.

Prime SRM

PO Box 847125

 

Boston

Massachusetts

United States

02284-7125

8/29/2005

open

$                       15.00

 



 

--------------------------------------------------------------------------------

 

 

Five Star

Worthen Industries, Inc.

Prime SRM

PO Box 847125

 

Boston

Massachusetts

United States

02284-7125

 

open

$                       30.00

 

Rocky

Ford Credit

2016 Forde Edge; VIN 2FMPK3J96GBC50760

PO Box 650575

 

Dallas

Texas

United States

75265-0575

11/19/2016

36

$                    499.79

 

Five Star

Solutech

30 Epson printers; model C88+

Calle Estado de Israiel Esq D #6

Reparto del Este

Santiago

Republica Dominica

Domincan Republic

 

9/11/2018

12

1217.35*

*FX USD

Rocky

Dell Financial

20 Dell laptops, each with wireless keyboard, wireless mouse, and 2 monitors

 

 

TBD

TBD

TBD

TBD

TBD

TBD

TBD

New lease.

﻿

 

﻿

﻿



 

--------------------------------------------------------------------------------